 

Exhibit 10.1

 

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

 

by and among

 

 

COMFORT SYSTEMS USA, INC.,

 

as Borrower

 

and

 

HIBERNIA NATIONAL BANK,

 

as Agent

 

HIBERNIA SOUTHCOAST CAPITAL, INC.,

 

as Arranger

 

and

 

CERTAIN FINANCIAL INSTITUTIONS

 

as Lenders

 

 

$75,000,000

 

 

 

June 30, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I - Definitions and References

 

Section 1.1

Defined Terms

 

Section 1.2

Exhibits and Schedules; Additional Definitions

 

Section 1.3

Amendment of Defined Instruments

 

Section 1.4

References and Titles

 

Section 1.5

Calculations and Determinations

 

Section 1.6

Joint Preparation; Construction of Indemnities and Releases

 

 

 

ARTICLE II - The Loans and Letters of Credit
[a05-11663_1ex10d1.htm#ArticleIi_103932]

 

Section 2.1 [a05-11663_1ex10d1.htm#Section2_1_103937]

Commitments to Lend; Notes [a05-11663_1ex10d1.htm#Section2_1_103937]

 

Section 2.2 [a05-11663_1ex10d1.htm#Section2_2_103943]

Requests for Revolving Loans [a05-11663_1ex10d1.htm#Section2_2_103943]

 

Section 2.3 [a05-11663_1ex10d1.htm#Section2_3_104013]

Continuations and Conversions of Existing Loans
[a05-11663_1ex10d1.htm#Section2_3_104013]

 

Section 2.4 [a05-11663_1ex10d1.htm#Section2_4_104035]

Use of Proceeds [a05-11663_1ex10d1.htm#Section2_4_104035]

 

Section 2.5 [a05-11663_1ex10d1.htm#Section2_5_104058]

Interest Rates and Fees; Payment Dates [a05-11663_1ex10d1.htm#Section2_5_104058]

 

Section 2.6 [a05-11663_1ex10d1.htm#Section2_6_104138]

Optional Prepayments and Voluntary Reduction of Commitment
[a05-11663_1ex10d1.htm#Section2_6_104138]

 

Section 2.7 [a05-11663_1ex10d1.htm#Section2_7_104207]

Mandatory Prepayments [a05-11663_1ex10d1.htm#Section2_7_104207]

 

Section 2.8 [a05-11663_1ex10d1.htm#Section2_8_104230]

Borrowing Base [a05-11663_1ex10d1.htm#Section2_8_104230]

 

Section 2.9 [a05-11663_1ex10d1.htm#Section2_9_104240]

Letters of Credit [a05-11663_1ex10d1.htm#Section2_9_104240]

 

Section 2.10 [a05-11663_1ex10d1.htm#Section2_10_104244]

Requesting Letters of Credit [a05-11663_1ex10d1.htm#Section2_10_104244]

 

Section 2.11 [a05-11663_1ex10d1.htm#Section2_11_104256]

Reimbursement and Participations [a05-11663_1ex10d1.htm#Section2_11_104256]

 

Section 2.12 [a05-11663_1ex10d1.htm#Section2_12_104332]

Letter of Credit Fees [a05-11663_1ex10d1.htm#Section2_12_104332]

 

Section 2.13 [a05-11663_1ex10d1.htm#Section2_13_104340]

No Duty to Inquire [a05-11663_1ex10d1.htm#Section2_13_104340]

 

Section 2.14 [a05-11663_1ex10d1.htm#Section2_14_104357]

LC Collateral [a05-11663_1ex10d1.htm#Section2_14_104357]

 

 

 

 

ARTICLE III - Payments to Lenders [a05-11663_1ex10d1.htm#ArticleIii_104452]

 

Section 3.1 [a05-11663_1ex10d1.htm#Section3_1_104501]

General Procedures [a05-11663_1ex10d1.htm#Section3_1_104501]

 

Section 3.2 [a05-11663_1ex10d1.htm#Section3_2_104511]

Capital Reimbursement [a05-11663_1ex10d1.htm#Section3_2_104511]

 

Section 3.3 [a05-11663_1ex10d1.htm#Section3_3_104531]

Increased Cost of Eurodollar Loans or Letters of Credit
[a05-11663_1ex10d1.htm#Section3_3_104531]

 

Section 3.4 [a05-11663_1ex10d1.htm#Section3_4_104607]

Illegality [a05-11663_1ex10d1.htm#Section3_4_104607]

 

Section 3.5 [a05-11663_1ex10d1.htm#Section3_5_104610]

Funding Losses [a05-11663_1ex10d1.htm#Section3_5_104610]

 

Section 3.6 [a05-11663_1ex10d1.htm#Section3_6_104640]

Reimbursable Taxes [a05-11663_1ex10d1.htm#Section3_6_104640]

 

Section 3.7 [a05-11663_1ex10d1.htm#Section3_7_104700]

Alternative Rate of Interest [a05-11663_1ex10d1.htm#Section3_7_104700]

 

Section 3.8 [a05-11663_1ex10d1.htm#Section3_8_104706]

Change of Applicable Lending Office; Replacement of Lenders
[a05-11663_1ex10d1.htm#Section3_8_104706]

 

 

 

 

ARTICLE IV - Conditions Precedent to Lending
[a05-11663_1ex10d1.htm#Articleiv_141011]

 

Section 4.1 [a05-11663_1ex10d1.htm#Section4_1_104745]

Documents to be Delivered [a05-11663_1ex10d1.htm#Section4_1_104745]

 

Section 4.2 [a05-11663_1ex10d1.htm#Section4_2_104815]

Additional Conditions Precedent [a05-11663_1ex10d1.htm#Section4_2_104815]

 

 

 

 

ARTICLE V - Representations and Warranties
[a05-11663_1ex10d1.htm#ArticleV_112459]

 

Section 5.1 [a05-11663_1ex10d1.htm#Section5_1_112512]

No Default [a05-11663_1ex10d1.htm#Section5_1_112512]

 

Section 5.2 [a05-11663_1ex10d1.htm#Section5_2_112514]

Organization and Good Standing [a05-11663_1ex10d1.htm#Section5_2_112514]

 

Section 5.3 [a05-11663_1ex10d1.htm#Section5_3_112518]

Authorization [a05-11663_1ex10d1.htm#Section5_3_112518]

 

 

--------------------------------------------------------------------------------


 

Section 5.4 [a05-11663_1ex10d1.htm#Section5_4_112521]

No Conflicts or Consents [a05-11663_1ex10d1.htm#Section5_4_112521]

 

Section 5.5 [a05-11663_1ex10d1.htm#Section5_5_112543]

Enforceable Obligations [a05-11663_1ex10d1.htm#Section5_5_112543]

 

Section 5.6 [a05-11663_1ex10d1.htm#Section5_6_112546]

Initial Financial Statements [a05-11663_1ex10d1.htm#Section5_6_112546]

 

Section 5.7 [a05-11663_1ex10d1.htm#Section5_7_112551]

Other Obligations and Restrictions [a05-11663_1ex10d1.htm#Section5_7_112551]

 

Section 5.8 [a05-11663_1ex10d1.htm#Section5_8_112554]

Full Disclosure [a05-11663_1ex10d1.htm#Section5_8_112554]

 

Section 5.9 [a05-11663_1ex10d1.htm#Section5_9_112558]

Litigation [a05-11663_1ex10d1.htm#Section5_9_112558]

 

Section 5.10 [a05-11663_1ex10d1.htm#Section5_10_112618]

Labor Disputes and Acts of God [a05-11663_1ex10d1.htm#Section5_10_112618]

 

Section 5.11 [a05-11663_1ex10d1.htm#Section5_11_112621]

ERISA Plans and Liabilities [a05-11663_1ex10d1.htm#Section5_11_112621]

 

Section 5.12 [a05-11663_1ex10d1.htm#Section5_12_112625]

Environmental and Other Laws [a05-11663_1ex10d1.htm#Section5_12_112625]

 

Section 5.13 [a05-11663_1ex10d1.htm#Section5_13_112702]

Names and Places of Business [a05-11663_1ex10d1.htm#Section5_13_112702]

 

Section 5.14 [a05-11663_1ex10d1.htm#Section5_14_112705]

Subsidiaries [a05-11663_1ex10d1.htm#Section5_14_112705]

 

Section 5.15 [a05-11663_1ex10d1.htm#Section5_15_112708]

Government Regulation [a05-11663_1ex10d1.htm#Section5_15_112708]

 

Section 5.16 [a05-11663_1ex10d1.htm#Section5_16_112716]

Insider [a05-11663_1ex10d1.htm#Section5_16_112716]

 

Section 5.17 [a05-11663_1ex10d1.htm#Section5_17_112719]

Solvency [a05-11663_1ex10d1.htm#Section5_17_112719]

 

Section 5.18 [a05-11663_1ex10d1.htm#Section5_18_112733]

Tax Shelter Regulations [a05-11663_1ex10d1.htm#Section5_18_112733]

 

Section 5.19 [a05-11663_1ex10d1.htm#Section5_19_112736]

Title to Properties; Licenses [a05-11663_1ex10d1.htm#Section5_19_112736]

 

Section 5.20 [a05-11663_1ex10d1.htm#Section5_20_112740]

Regulation U [a05-11663_1ex10d1.htm#Section5_20_112740]

 

 

 

 

ARTICLE VI - Affirmative Covenants of Borrower
[a05-11663_1ex10d1.htm#ArticleVi_112804]

 

Section 6.1 [a05-11663_1ex10d1.htm#Section6_1_112809]

Payment and Performance [a05-11663_1ex10d1.htm#Section6_1_112809]

 

Section 6.2 [a05-11663_1ex10d1.htm#Section6_2_112811]

Books, Financial Statements and Reports
[a05-11663_1ex10d1.htm#Section6_2_112811]

 

Section 6.3 [a05-11663_1ex10d1.htm#Section6_3_112831]

Other Information and Inspections [a05-11663_1ex10d1.htm#Section6_3_112831]

 

Section 6.4 [a05-11663_1ex10d1.htm#Section6_4_112837]

Notice of Material Events and Change of Address
[a05-11663_1ex10d1.htm#Section6_4_112837]

 

Section 6.5 [a05-11663_1ex10d1.htm#Section6_5_112856]

Maintenance of Properties [a05-11663_1ex10d1.htm#Section6_5_112856]

 

Section 6.6 [a05-11663_1ex10d1.htm#Section6_6_112859]

Maintenance of Existence and Qualifications
[a05-11663_1ex10d1.htm#Section6_6_112859]

 

Section 6.7 [a05-11663_1ex10d1.htm#Section6_7_112902]

Payment of Taxes [a05-11663_1ex10d1.htm#Section6_7_112902]

 

Section 6.8 [a05-11663_1ex10d1.htm#Section6_8_112907]

Insurance [a05-11663_1ex10d1.htm#Section6_8_112907]

 

Section 6.9 [a05-11663_1ex10d1.htm#Section6_9_112924]

Performance on Borrower’s Behalf [a05-11663_1ex10d1.htm#Section6_9_112924]

 

Section 6.10 [a05-11663_1ex10d1.htm#Section6_10_112937]

Interest [a05-11663_1ex10d1.htm#Section6_10_112937]

 

Section 6.11 [a05-11663_1ex10d1.htm#Section6_11_112939]

Compliance with Law [a05-11663_1ex10d1.htm#Section6_11_112939]

 

Section 6.12 [a05-11663_1ex10d1.htm#Section6_12_112941]

Environmental Matters; Environmental Reviews
[a05-11663_1ex10d1.htm#Section6_12_112941]

 

Section 6.13 [a05-11663_1ex10d1.htm#Section6_13_112955]

Intentionally Left Blank [a05-11663_1ex10d1.htm#Section6_13_112955]

 

Section 6.14 [a05-11663_1ex10d1.htm#Section6_14_112957]

Bank Accounts; Offset [a05-11663_1ex10d1.htm#Section6_14_112957]

 

Section 6.15 [a05-11663_1ex10d1.htm#Section6_15_113002]

Guaranties of Borrower’s Subsidiaries [a05-11663_1ex10d1.htm#Section6_15_113002]

 

Section 6.16 [a05-11663_1ex10d1.htm#Section6_16_113006]

Agreement to Deliver Security Documents
[a05-11663_1ex10d1.htm#Section6_16_113006]

 

 

 

 

ARTICLE VII - Negative Covenants of Borrower
[a05-11663_1ex10d1.htm#Articlevii_142310]

 

Section 7.1 [a05-11663_1ex10d1.htm#Section7_1_113046]

Indebtedness [a05-11663_1ex10d1.htm#Section7_1_113046]

 

Section 7.2 [a05-11663_1ex10d1.htm#Section7_2_113056]

Limitation on Liens [a05-11663_1ex10d1.htm#Section7_2_113056]

 

Section 7.3 [a05-11663_1ex10d1.htm#Section7_3_113058]

Hedging Contracts [a05-11663_1ex10d1.htm#Section7_3_113058]

 

Section 7.4 [a05-11663_1ex10d1.htm#Section7_4_113125]

Limitation on Mergers, Issuances of Securities
[a05-11663_1ex10d1.htm#Section7_4_113125]

 

Section 7.5 [a05-11663_1ex10d1.htm#Section7_5_113132]

Limitation on Sales of Property [a05-11663_1ex10d1.htm#Section7_5_113132]

 

Section 7.6 [a05-11663_1ex10d1.htm#Section7_6_113138]

Limitation on Distributions, Redemptions, Payments on Subordinated Debt
[a05-11663_1ex10d1.htm#Section7_6_113138]

 

Section 7.7 [a05-11663_1ex10d1.htm#Section7_7_113200]

Limitation on Investments, Acquisitions, Capital Expenditures, and Lines of
Business [a05-11663_1ex10d1.htm#Section7_7_113200]

 

 

--------------------------------------------------------------------------------


 

Section 7.8 [a05-11663_1ex10d1.htm#Section7_8_113207]

Intentionally Omitted [a05-11663_1ex10d1.htm#Section7_8_113207]

 

Section 7.9 [a05-11663_1ex10d1.htm#Section7_9_113211]

Transactions with Affiliates [a05-11663_1ex10d1.htm#Section7_9_113211]

 

Section 7.10 [a05-11663_1ex10d1.htm#Section7_10_113227]

Prohibited Contracts [a05-11663_1ex10d1.htm#Section7_10_113227]

 

Section 7.11 [a05-11663_1ex10d1.htm#Section7_11_142305]

Financial Covenants [a05-11663_1ex10d1.htm#Section7_11_142305]

 

 

 

 

ARTICLE VIII - Events of Default and Remedies
[a05-11663_1ex10d1.htm#ArticleViii_113700]

 

Section 8.1 [a05-11663_1ex10d1.htm#Section8_1_113707]

Events of Default [a05-11663_1ex10d1.htm#Section8_1_113707]

 

Section 8.2 [a05-11663_1ex10d1.htm#Section8_2_113813]

Remedies [a05-11663_1ex10d1.htm#Section8_2_113813]

 

Section 8.3 [a05-11663_1ex10d1.htm#Section8_3_113816]

Application of Proceeds after Acceleration
[a05-11663_1ex10d1.htm#Section8_3_113816]

 

 

 

 

ARTICLE IX - Agent [a05-11663_1ex10d1.htm#ArticleIx_113906]

 

Section 9.1 [a05-11663_1ex10d1.htm#Section9_1_113922]

Appointment and Authority [a05-11663_1ex10d1.htm#Section9_1_113922]

 

Section 9.2 [a05-11663_1ex10d1.htm#Section9_2_113925]

Exculpation, Agent’s Reliance, Etc. [a05-11663_1ex10d1.htm#Section9_2_113925]

 

Section 9.3 [a05-11663_1ex10d1.htm#Section9_3_113946]

Credit Decisions [a05-11663_1ex10d1.htm#Section9_3_113946]

 

Section 9.4 [a05-11663_1ex10d1.htm#Section9_4_113949]

Indemnification [a05-11663_1ex10d1.htm#Section9_4_113949]

 

Section 9.5 [a05-11663_1ex10d1.htm#Section9_5_114001]

Rights as Lender [a05-11663_1ex10d1.htm#Section9_5_114001]

 

Section 9.6 [a05-11663_1ex10d1.htm#Section9_6_114004]

Sharing of Set-Offs and Other Payments [a05-11663_1ex10d1.htm#Section9_6_114004]

 

Section 9.7 [a05-11663_1ex10d1.htm#Section9_7_114017]

Investments [a05-11663_1ex10d1.htm#Section9_7_114017]

 

Section 9.8 [a05-11663_1ex10d1.htm#Section9_8_114021]

Benefit of Article IX [a05-11663_1ex10d1.htm#Section9_8_114021]

 

Section 9.9 [a05-11663_1ex10d1.htm#Section9_9_114025]

Resignation [a05-11663_1ex10d1.htm#Section9_9_114025]

 

Section 9.10 [a05-11663_1ex10d1.htm#Section9_10_114029]

Notice of Default [a05-11663_1ex10d1.htm#Section9_10_114029]

 

Section 9.11 [a05-11663_1ex10d1.htm#Section9_11_114033]

Co-Agents [a05-11663_1ex10d1.htm#Section9_11_114033]

 

 

 

 

ARTICLE X - Miscellaneous [a05-11663_1ex10d1.htm#Articlex_142254]

 

Section 10.1 [a05-11663_1ex10d1.htm#Section10_1_114122]

Waivers and Amendments; Acknowledgments
[a05-11663_1ex10d1.htm#Section10_1_114122]

 

Section 10.2 [a05-11663_1ex10d1.htm#Section10_2_114325]

Survival of Agreements; Cumulative Nature
[a05-11663_1ex10d1.htm#Section10_2_114325]

 

Section 10.3 [a05-11663_1ex10d1.htm#Section10_3_114352]

Notices [a05-11663_1ex10d1.htm#Section10_3_114352]

 

Section 10.4 [a05-11663_1ex10d1.htm#Section10_4_114356]

Payment of Expenses; Indemnity [a05-11663_1ex10d1.htm#Section10_4_114356]

 

Section 10.5 [a05-11663_1ex10d1.htm#Section10_5_114511]

Joint and Several Liability; Parties in Interest; Assignments
[a05-11663_1ex10d1.htm#Section10_5_114511]

 

Section 10.6 [a05-11663_1ex10d1.htm#Section10_6_142245]

Confidentiality [a05-11663_1ex10d1.htm#Section10_6_142245]

 

Section 10.7 [a05-11663_1ex10d1.htm#Section10_7_114603]

Governing Law; Submission to Process [a05-11663_1ex10d1.htm#Section10_7_114603]

 

Section 10.8 [a05-11663_1ex10d1.htm#Section10_8_114606]

Limitation on Interest [a05-11663_1ex10d1.htm#Section10_8_114606]

 

Section 10.9 [a05-11663_1ex10d1.htm#Section10_9_114644]

Termination; Limited Survival [a05-11663_1ex10d1.htm#Section10_9_114644]

 

Section 10.10. [a05-11663_1ex10d1.htm#Section10_10_114647]

Severability [a05-11663_1ex10d1.htm#Section10_10_114647]

 

Section 10.11 [a05-11663_1ex10d1.htm#Section10_11_114725]

Counterparts; Fax [a05-11663_1ex10d1.htm#Section10_11_114725]

 

Section 10.12 [a05-11663_1ex10d1.htm#Section10_12_114730]

Intentionally Omitted [a05-11663_1ex10d1.htm#Section10_12_114730]

 

Section 10.13 [a05-11663_1ex10d1.htm#Section10_13_114731]

Waiver of Jury Trial, Punitive Damages, etc.
[a05-11663_1ex10d1.htm#Section10_13_114731]

 

Section 10.14 [a05-11663_1ex10d1.htm#Section10_14_114752]

Procedure for Increases and Addition of New Lenders
[a05-11663_1ex10d1.htm#Section10_14_114752]

 

Section 10.15 [a05-11663_1ex10d1.htm#Section10_15_114756]

Renewal and Extension [a05-11663_1ex10d1.htm#Section10_15_114756]

 

 

--------------------------------------------------------------------------------


 

Schedules and Exhibits:

 

 

Pricing Schedule

 

 

 

Exhibit 2.1

-

Revolving Note

Exhibit 2.2(b)

Borrowing Notice

Exhibit 2.3(c)

Continuation/Conversion Notice

Exhibit 2.8

Borrowing Base Certificate

Exhibit 2.10

Letter of Credit Application and Agreement

Exhibit 4.1(g)(i)

Opinion of Bracewell & Giuliani LLP, Counsel for Restricted Persons

Exhibit 4.1(g)(ii)

Opinion of Trent McKenna, In-House Counsel for Restricted Persons

Exhibit 6.2(b)

Certificate Accompanying Financial Statements

Exhibit 10.5

Assignment and Acceptance Agreement

Exhibit 10.14

-

Procedure for Increases and Addition of New Lenders

 

 

Schedule 1.1(a)

Existing Liens

Schedule 1.1(b)

Existing Letters of Credit

Schedule 3.1

Lenders Schedule

Schedule 4.1

Security Schedule

Schedule 5

-

Disclosure Schedule

Section 5.6

Material Adverse Effect

Section 5.7

Material Restrictions

Section 5.9

Litigation

Section 5.10

Labor Disputes

Section 5.11

ERISA Disclosures

Section 5.12

Environmental Disclosures

Section 5.13

Names and Places of Business

Section 5.14

Subsidiaries

Schedule 7.1

Existing Indebtedness

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is made as of June 30, 2005, by and among COMFORT SYSTEMS
USA, INC., Delaware corporation (“Borrower”); HIBERNIA NATIONAL BANK, a national
banking association (“Agent”); and the Lenders referred to below.

 

W I T N E S S E T H:

 

In consideration of the mutual covenants and agreements contained herein in
consideration of the loans which may hereafter be made by Lenders and the
Letters of Credit which may be made available by LC Issuer to Borrower, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto do hereby agree as follows:

 


ARTICLE I


 


DEFINITIONS AND REFERENCES

 


SECTION 1.1.                                   DEFINED TERMS.  AS USED IN THIS
AGREEMENT, EACH OF THE FOLLOWING TERMS HAS THE MEANING GIVEN TO SUCH TERM IN
THIS SECTION 1.1 OR IN THE SECTIONS AND SUBSECTIONS REFERRED TO BELOW:

 

“Account Debtor” means the Person which is obligated on any Receivable.

 

“Acquisition” means the direct or indirect purchase or acquisition, whether in
one or more related transactions, of all or substantially all of the capital
stock of any Person or group of Persons or all or substantially all of the
assets, liabilities, and business of any Person or group of Persons.

 

“Adjusted Base Rate” means, on any day, the Base Rate for such day plus the Base
Rate Margin for such day, provided that the Adjusted Base Rate charged by any
Person shall never exceed the Highest Lawful Rate.

 

“Adjusted Borrowing Base” means the Borrowing Base plus the face amount of all
outstanding Letters of Credit.

 

“Adjusted Eurodollar Rate” means, for any Eurodollar Loan for any day during any
Interest Period therefor, the rate per annum equal to the sum of (a) the
Eurodollar Margin for such day plus (b) the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) determined by Agent to be equal to the
quotient obtained by dividing (i) the Eurodollar Rate for such Eurodollar Loan
for such Interest Period by (ii) 1 minus the Reserve Requirement for such
Eurodollar Loan for such Interest Period, provided that no Adjusted Eurodollar
Rate charged by any Person shall ever exceed the Highest Lawful Rate.  The
Adjusted Eurodollar Rate for any

 

--------------------------------------------------------------------------------


 

Eurodollar Loan shall change whenever the Eurodollar Margin or the Reserve
Requirement changes.

 

“Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person.  A Person shall be
deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, power

 


(A)                                  TO VOTE 20% OR MORE OF THE SECURITIES OR
OTHER EQUITY INTERESTS (ON A FULLY DILUTED BASIS) HAVING ORDINARY VOTING POWER
FOR THE ELECTION OF DIRECTORS, THE MANAGING GENERAL PARTNER OR PARTNERS OR THE
MANAGING MEMBER OR MEMBERS; OR


 


(B)                                 TO DIRECT OR CAUSE THE DIRECTION OF THE
MANAGEMENT AND POLICIES OF SUCH PERSON WHETHER BY CONTRACT OR OTHERWISE.

 

“Aggregate Commitment” means the aggregate of all Lenders’ Revolving Loan
Commitments, as such may be reduced, amortized or adjusted from time to time in
accordance with this Agreement.

 

“Agent” means Hibernia National Bank as Agent hereunder, and its successors in
such capacity.

 

“Agreement” means this Credit Agreement.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of Base Rate Loans and such Lender’s
Eurodollar Lending Office in the case of Eurodollar Loans.

 

“Arranger” means Hibernia Southcoast Capital, Inc., a Louisiana corporation.

 

“Assignment and Acceptance” means the agreement contemplated by Section 10.5.

 

“Assignment of Prior Credit Documents” means the Assignment of Notes, Liens and
Security Agreements dated as of the Closing Date by the Prior Agent and each of
the lenders party to the Prior Credit Agreement in favor of the Agent and the
other Lender Parties.

 

“Base Rate” means, for any day, the rate per annum equal to the higher of
(a) the Federal Funds Rate for such day plus one-half of one percent (.5%) and
(b) the Prime Rate for such day.  Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Rate shall be effective on the effective
date of such change in the Prime Rate or Federal Funds Rate.  As used in this
definition, “Prime Rate” means the per annum rate of interest established from
time to time by Citibank, N.A. as its Prime Rate, which rate may not be the
lowest rate of interest charged by Citibank, N.A. to its customers.

 

“Base Rate Loan” means a Loan that bears interest at the Adjusted Base Rate.

 

 

2

--------------------------------------------------------------------------------


 

“Base Rate Margin” means on any date, with respect to each Base Rate Loan, the
rate per annum set forth as such on the Pricing Schedule.

 

“Basis Point” or “bps” means one one-hundredth of one percent (0.01%).

 

“Bonded Receivables” means any Receivable resulting from goods or services
provided to an Account Debtor under a job which is covered by a surety bond
provided by Borrower or its agent, that is secured by assets of any Restricted
Person.

 

“Borrower” means Comfort Systems USA, Inc., a Delaware corporation.

 

“Borrowing” means a borrowing of new Loans of a single Type (and, in the case of
Eurodollar Loans, with the same Interest Period) pursuant to Section 2.2 or a
Continuation or Conversion of existing Loans into a single Type (and, in the
case of Eurodollar Loans, with the same Interest Period) pursuant to
Section 2.3.

 

“Borrowing Base” means, at any time of its determination, the lesser of (a) the
aggregate Revolving Loan Commitments of the Lenders and (b) an amount equal to
(i) sixty-five percent 65% of Eligible Receivables, less (ii) the face amount of
all outstanding Letters of Credit.

 

“Borrowing Base Certificate” means a report in the form attached hereto as
Exhibit 2.8, appropriately completed, together with the following attachments:
an aging schedule of all trade Receivables of Borrower on a Consolidated basis
as of the date specified in such report, in summary form, which reflects aging,
on an aggregate basis, of such trade Receivables.

 

“Borrowing Base Deficiency” has the meaning given to such term in
Section 2.7(b).

 

“Borrowing Notice” means a written or telephonic request, or a written
confirmation, made by Borrower which meets the requirements of Section 2.2.

 

“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks are open for business with the public in Houston, Harris County, Texas. 
Any Business Day in any way relating to Eurodollar Loans (such as the day on
which an Interest Period begins or ends) must also be a day on which, in the
judgment of Agent, significant transactions in dollars are carried out in the
interbank eurocurrency market.

 

“Capital Asset” means any asset which would be classified as a fixed or capital
asset on a Consolidated balance sheet of any Person prepared in accordance with
GAAP.

 

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any Capital Asset, excluding (i) the cost of
assets acquired with Capitalized Lease Obligations, other purchase money
financing, or the proceeds of Loans under this Agreement, (ii) expenditures of
insurance proceeds to rebuild or replace any asset after a casualty loss, and
(iii) leasehold improvement expenditures for which such Person is reimbursed
promptly by the lessor.

 

3

--------------------------------------------------------------------------------


 

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

 

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

 

“Cash Equivalents” means Investments in:

 

(a)                                  marketable obligations, maturing within
twelve months after acquisition thereof, issued or unconditionally guaranteed by
the United States of America or an instrumentality or agency thereof and
entitled to the full faith and credit of the United States of America;

 

(b)                                 demand deposits, and time deposits
(including certificates of deposit) maturing within twelve months from the date
of deposit thereof, with any office of any Lender or with a domestic office of
any national or state bank or trust company which is organized under the Laws of
the United States of America or any state therein, which has capital, surplus
and undivided profits of at least $500,000,000, and whose long term certificates
of deposit are rated at least Aa3 by Moody’s or AA- by S & P;

 

(c)                                  repurchase obligations with a term of not
more than seven days for underlying securities of the types described in
subsection (a) above entered into with any commercial bank meeting the
specifications of subsection (b) above;

 

(d)                                 open market commercial paper, maturing
within 270 days after acquisition thereof, which are rated at least P-1 by
Moody’s or A-1 by S & P; and

 

(e)                                  money market or other mutual funds
substantially all of whose assets comprise securities of the types described in
subsections (a) through (d) above.

 

“Change of Control” means the occurrence of any of the following events: (a) any
Person or two or more Persons acting as a group shall acquire beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Act of 1934, as amended, and including holding
proxies to vote for the election of directors other than proxies held by
Borrower’s management or their designees to be voted in favor of Persons
nominated by Borrower’s Board of Directors) of 35% or more of the outstanding
voting securities of Borrower, measured by voting power (including both common
stock and any preferred stock or other equity securities entitling the holders
thereof to vote with the holders of common stock in elections for directors of
Borrower) or (b) a majority of the directors of Borrower shall consist of
Persons not nominated by Borrower’s Board of Directors (not including as Board
nominees any directors which the Board is obligated to nominate pursuant to
shareholders agreements, voting trust arrangements or similar arrangements).

 

4

--------------------------------------------------------------------------------


 

“Closing Date” means the date on which all of the conditions precedent set forth
in Section 4.1 and Section 4.2 shall have been satisfied or waived.

 

“Collateral” means all property of any Restricted Person of any kind which,
under the terms of any Security Document, is subject to or is purported to be
subject to a Lien in favor of Lenders (or in favor of Agent for the benefit of
Lenders).

 

“Commitment Fee” shall have the meaning set forth in Section 2.5(c).

 

“Commitment Fee Rate” means, on any date, the rate per annum designated as such
and set forth on the Pricing Schedule.

 

“Commitment Period” means the period from and including the Closing Date until
the Maturity Date (or, if earlier, the day on which the obligations of Lenders
to make Loans hereunder or the obligations of LC Issuer to issue Letters of
Credit have been terminated or the Notes become due and payable in full).

 

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries.  References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.

 

“Consolidated Capital Expenditures” means, for any Person for any period, the
Capital Expenditures of such Person calculated on a Consolidated basis for such
period.

 

“Consolidated EBITDA” means, for any Person for any period, the sum of (a) such
Person’s Consolidated Net Income during such period, plus (b) all interest
expense which was deducted in determining such Person’s Consolidated Net Income;
plus (c) all income taxes which were deducted in determining such Person’s
Consolidated Net Income; plus (d) all depreciation and amortization which were
deducted in determining such Person’s Consolidated Net Income; plus (e) other
non-cash charges, including non-cash amortization of debt incurrence costs and
net mark-to-market losses.

 

“Consolidated Interest Expense” means, for any Person, for any period without
duplication, all interest paid or accrued during such period on Indebtedness
(including capital lease obligations) excluding amortization of debt incurrence
expenses, original issue discount, and mark-to-market interest expense.

 

“Consolidated Net Income” means, for any Person, for any period, such Person’s
Consolidated net income for such period after eliminating earnings or losses
attributable to outstanding minority interests and excluding the net income of
any Person other than a Subsidiary in which such Person has an ownership
interest plus any Goodwill Impairment Charges.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Tangible Net Worth” means, for any Person, at any time, (a) all
Consolidated assets of such Person which would be shown on its Consolidated
balance sheet prepared as of such time in accordance with GAAP, other than
intangible assets (including patents, copyrights, licenses, franchises,
goodwill, trade names, trade secrets and operating leases), minus (b) the sum of
(i) all amounts which would be shown on such balance sheet as minority interests
in any Subsidiaries of such Person, and (ii) all Consolidated Liabilities of
such Person which would be shown on such balance sheet, adjusted by treating as
Liabilities rather than equity all capital stock and other equity securities
which such Person would be required to purchase, redeem or otherwise acquire at
the election of any holder thereof, upon the passage of time, or upon the
occurrence of any contingency (other than the voluntary election of such Person
to make such purchase, redemption or acquisition).

 

“Consolidated Total Indebtedness” means, for any Person, as of any date, the sum
of the following (without duplication):  (a) all Indebtedness which is
classified as “long-term indebtedness” on a Consolidated balance sheet of such
Person and its Consolidated Subsidiaries prepared as of such date in accordance
with GAAP and any current maturities and other principal amount in respect of
such Indebtedness due within one year but which was classified as “long-term
indebtedness” at the creation thereof, (b) Indebtedness for borrowed money of
such Person and its Consolidated Subsidiaries outstanding under a revolving
credit or similar agreement providing for borrowings (and renewals and
extensions thereof) over a period of more than one year, notwithstanding the
fact that any such borrowing is made within one year of the expiration of such
agreement, and (c) all Indebtedness in respect of Capital Leases of such Person
and its Consolidated Subsidiaries.

 

“Continuation” shall refer to the continuation pursuant to Section 2.3 hereof of
a Eurodollar Loan as a Eurodollar Loan from one Interest Period to the next
Interest Period.

 

“Continuation/Conversion Notice” means a written or telephonic request, or a
written confirmation, made by Borrower which meets the requirements of
Section 2.3.

 

“Conversion” shall refer to a conversion pursuant to Section 2.3 or Article III
of one Type of Loan into another Type of Loan.

 

“Default” means any Event of Default and any default, event or condition which
would, with the giving of any requisite notices and the passage of any requisite
periods of time, constitute an Event of Default.

 

“Default Rate” means, at the time in question (a) with respect to any Base Rate
Loan any other Obligation except as described in the immediately following
clause (b), the rate per annum equal to four percent (4%) above the Adjusted
Base Rate then in effect for such Loan or other Obligation and (b) with respect
to any Eurodollar Loan, the rate per annum equal to four percent (4%) above the
Adjusted Eurodollar Rate then in effect for such Loan or other Obligation,
provided in each case that no Default Rate charged by any Person shall ever
exceed the Highest Lawful Rate.

 

6

--------------------------------------------------------------------------------


 

“Disclosure Schedule” means Schedule 5 hereto.

 

“Distribution” means (a) any dividend or other distribution made by a Restricted
Person on or in respect of any stock, partnership interest, or other equity
interest in such Restricted Person or any other Restricted Person (including any
option or warrant to buy such an equity interest), or (b) any payment made by a
Restricted Person to purchase, redeem, acquire or retire any stock, partnership
interest, or other equity interest in such Restricted Person or any other
Restricted Person (including any such option or warrant).

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” below its name on Schedule 3.1
hereto, or such other office as such Lender may from time to time specify to
Borrower and Agent; with respect to LC Issuer, the office, branch, or agency
through which it issues Letters of Credit; and, with respect to Agent, the
office, branch, or agency through which it administers this Agreement.

 

“Eligible Receivables” means all trade Receivables, less any Bonded Receivables,
less reserves or allowances for doubtful accounts.

 

“Eligible Transferee” means a Person which either (a) is a Lender or an
Affiliate of a Lender, or (b) is consented to as an Eligible Transferee by Agent
and, so long as no Default or Event of Default is continuing, by Borrower, which
consents in each case will not be unreasonably withheld (provided that no Person
organized outside the United States may be an Eligible Transferee if Borrower
would be required to pay withholding taxes on interest or principal owed to such
Person).

 

“Environmental Laws” means any and all Laws relating to the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.

 

“Equity” means shares of capital stock or a partnership, profits, capital,
member or other equity interest, or options, warrants or any other rights to
substitute for or otherwise acquire the capital stock or a partnership, profits,
capital, member or other equity interest of any Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statutes or statute, together with all
rules and regulations promulgated with respect thereto.

 

“ERISA Affiliate” means each Restricted Person and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control that, together with such Restricted Person, are treated as
a single employer under Section 414 of the Internal Revenue Code.

 

7

--------------------------------------------------------------------------------


 

“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any Restricted
Person has a fixed or contingent liability.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” below its name on
Schedule 3.1 hereto (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Borrower and Agent.

 

“Eurodollar Loan” means a Loan that bears interest at the Adjusted Eurodollar
Rate.

 

“Eurodollar Margin” means, on any date, with respect to each Eurodollar Loan,
the rate per annum set forth on the Pricing Schedule.

 

“Eurodollar Rate” means, for any Eurodollar Loan within a Borrowing and with
respect to the related Interest Period therefor, (a) the interest rate per annum
(carried out to the fifth decimal place) equal to the rate determined by the
Agent to be the offered rate that appears on the page of the Telerate Screen
that displays an average British Bankers Association Interest Settlement Rate
(such page currently being page number 3750) for deposits in U.S. dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or (b) in the
event the rate referenced in the preceding subsection (a) does not appear on
such page or service or such page or service shall cease to be available, the
rate per annum (carried out to the fifth decimal place) equal to the rate
determined by the Agent to be the offered rate on such other page or other
service that displays an average British Bankers Association Interest Settlement
Rate for deposits in U.S. dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or (c) in the event the rates referenced in the
preceding subsections (a) and (b) are not available, the rate per annum
determined by the Agent as the rate of interest at which deposits in U.S.
dollars (for delivery on the first day of such Interest Period) in same day
funds in the approximate amount of the applicable Eurodollar Loan and with a
term equivalent to such Interest Period would be offered by its London branch to
major banks in the offshore U.S. dollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period.

 

“Event of Default” has the meaning given to such term in Section 8.1.

 

“Existing Letters of Credit” means the letters of credit listed on
Schedule 1.1(b).

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of one percent) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to

 

8

--------------------------------------------------------------------------------


 

be determined is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
rate quoted to Agent on such day on such transactions as determined by Agent.

 

“Fiscal Quarter” means a three-month period ending on March 31, June 30,
September 30 or December 31 of any year.

 

“Fiscal Year” means a twelve-month period ending on December 31 of any year.

 

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of Restricted Persons and
their Consolidated Subsidiaries, are applied for all periods after the date
hereof in a manner consistent with the manner in which such principles and
practices were applied to the Initial Financial Statements.  If any change in
any accounting principle or practice is required by the Financial Accounting
Standards Board (or any such successor) in order for such principle or practice
to continue as a generally accepted accounting principle or practice, all
reports and financial statements required hereunder with respect to any
Restricted Person or with respect to any Restricted Person and its Consolidated
Subsidiaries may be prepared in accordance with such change, but all
calculations and determinations to be made hereunder may be made in accordance
with such change only after notice of such change is given to each Lender, and
Required Lenders and Agent agree to such change insofar as it affects the
accounting of such Restricted Person and its Consolidated Subsidiaries.

 

“Goodwill Impairment Charges” means accounting charges resulting from the
write-up or write-down of acquired goodwill and other intangible assets in
accordance with FAS 142.

 

“Guarantors” means, collectively, (a) each Subsidiary of the Borrower existing
on the Closing Date, other than an Immaterial Subsidiary and (b) any Subsidiary
of Borrower which executes and delivers a Guaranty to Agent after the date
hereof, pursuant to Section 6.15.

 

“Guaranty” means (a) that certain Guaranty dated as of the date hereof, executed
by each Guarantor existing on the Closing Date, in favor of the Agent for the
ratable benefit of the Lenders, and (b) any Guaranty or joinder to a Guaranty
executed by a Guarantor after the Closing Date, in favor of the Agent for the
ratable benefit of the Lenders, in each case as such Guaranties may be amended,
supplemented, or modified and in effect from time to time.

 

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.

 

“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity

 

9

--------------------------------------------------------------------------------


 

prices, equities, currencies, bonds, or indexes based on any of the foregoing,
(b) any option, futures or forward contract traded on an exchange, and (c) any
other derivative agreement or other similar agreement or arrangement.

 

“Highest Lawful Rate” means, with respect to each Lender Party to whom
Obligations are owed, the maximum nonusurious rate of interest that such Lender
Party is permitted under applicable Law to contract for, take, charge, or
receive with respect to such Obligations.  All determinations herein of the
Highest Lawful Rate, or of any interest rate determined by reference to the
Highest Lawful Rate, shall be made separately for each Lender Party as
appropriate to assure that the Loan Documents are not construed to obligate any
Person to pay interest to any Lender Party at a rate in excess of the Highest
Lawful Rate applicable to such Lender Party.

 

“Immaterial Subsidiary” means one or more Subsidiaries with aggregate gross
assets of less than $250,000.

 

“Indebtedness” of any Person means obligations in any of the following
categories:

 

(a)                                  debt for borrowed money;

 

(b)                                 an obligation to pay the deferred purchase
price of property or services;

 

(c)                                  obligations evidenced by a bond, debenture,
note or similar instrument;

 

(d)                                 Off-Balance Sheet Liabilities;

 

(e)                                  obligations arising under Hedging Contracts
(on a net basis to the extent netting is provided for in the applicable Hedging
Contract);

 

(f)                                    Capital Lease Obligations;

 

(g)                                 obligations arising under conditional sales
or other title retention agreements;

 

(h)                                 obligations owing under direct or indirect
guaranties of Indebtedness of any other Person or otherwise constituting
obligations to purchase or acquire or to otherwise protect or insure a creditor
against loss in respect of Indebtedness of any other Person (such as obligations
under working capital maintenance agreements, agreements to keep-well, or
agreements to purchase Indebtedness, assets, goods, securities or services), but
excluding endorsements in the ordinary course of business of negotiable
instruments in the course of collection;

 

(i)                                     obligations to purchase or redeem
securities or other property, if such obligations arise out of or in connection
with the sale or issuance of the same or similar securities or property (for
example, repurchase agreements, mandatorily redeemable preferred stock and
sale/leaseback agreements);

 

10

--------------------------------------------------------------------------------


 

(j)                                     obligations with respect to letters of
credit or applications or reimbursement agreements therefore; or

 

(k)                                  obligations with respect to banker’s
acceptances.

 

provided, however, that the “Indebtedness” of any Person shall not include
obligations that were incurred by such Person to vendors, suppliers, or other
Persons providing goods and services for use by such Person in the ordinary
course of its business.

 

“Initial Financial Statements” means (a) the audited annual Consolidated
financial statements of Borrower dated as of December 31, 2004, and (b) the
unaudited quarterly Consolidated financial statements of Borrower dated as of
March 31, 2005.

 

“Intercreditor Agreement” means (i) that certain Intercreditor Agreement dated
October 23, 2003, as amended by First Amendment to Intercreditor Agreement dated
March 1, 2005, and as assigned by the Prior Agent to the Agent pursuant to the
Assignment of Prior Credit Documents, between Federal Insurance Company, an
Indiana corporation, Arch Insurance Company, a Missouri corporation, and the
Agent, and (ii) any other agreement to which Borrower, the Agent, and any surety
are parties that establishes the priorities of the parties with respect to
Bonded Receivables.

 

“Interest Payment Date” means (a) with respect to each Base Rate Loan, the first
Business Day of each Fiscal Quarter; and (b) with respect to each Eurodollar
Loan, the last day of the Interest Period that is applicable thereto and, if
such Interest Period is greater than three months in length, than the first
Business Day of each Fiscal Quarter shall also be an Interest Payment Date for
each such Eurodollar Loan.

 

“Interest Period” means, with respect to each Eurodollar Loan, the period
specified in the Borrowing Notice or Continuation/Conversion Notice applicable
to such Eurodollar Loan, beginning on and including the date specified in such
Borrowing Notice or Continuation/Conversion Notice (which must be a Business
Day), and ending one, two, three, and six months thereafter, as Borrower may
elect in such notice; provided that:  (a) any Interest Period which would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day; (b) any Interest Period which begins on the last Business Day in a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day in a calendar month; and (c) notwithstanding the foregoing, any
Interest Period which would otherwise end after the last day of the Commitment
Period shall end on the last day of the Commitment Period (or, if the last day
of the Commitment Period is not a Business Day, on the next preceding Business
Day).

 

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended from time to time and any successor statute or statutes, together
with all rules and regulations promulgated with respect thereto.

 

11

--------------------------------------------------------------------------------


 

“Investment” means any investment, made directly or indirectly, in any Person,
whether by purchase, acquisition of equity interests, indebtedness or other
obligations or securities or by extension of credit, loan, advance, capital
contribution or otherwise and whether made in cash, by the transfer of property,
or by any other means.

 

“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof.  Any reference to a Law includes any
amendment or modification to such Law, and all regulations, rulings, and other
Laws promulgated under such Law.

 

“LC Application” means any application for a Letter of Credit hereafter made by
Borrower to LC Issuer.

 

“LC Collateral” has the meaning given to such term in Section 2.14(a).

 

“LC Conditions” has the meaning given to such term in Section 2.10.

 

“LC Issuer” means Hibernia National Bank in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity.  Agent may,
with the consent of Borrower and the Lender in question, appoint any Lender
hereunder as an LC Issuer in place of or in addition to Hibernia National Bank.

 

“LC Obligations” means, at the time in question, the sum of all Matured LC
Obligations plus the maximum amounts which LC Issuer might then or thereafter be
called upon to advance under all Letters of Credit then outstanding.

 

“Lender Hedging Obligations” means Indebtedness to a Lender Party arising out of
any Hedging Contract permitted under Section 7.3.

“Lender Parties” means Agent, LC Issuer, and all Lenders.

 

“Lenders” means each signatory hereto (other than Borrower and any Restricted
Person that is a party hereto), and the successors of each such party as Lender
hereunder pursuant to Section 10.5.

 

“Lenders Schedule” means Schedule 3.1 hereto.

 

“Letter of Credit” means any letter of credit issued by LC Issuer hereunder at
the application of Borrower, and shall include the Existing Letters of Credit,
in each case as extended or otherwise modified by the LC Issuer Bank from time
to time.

 

“Liabilities” means, as to any Person, all liabilities that would appear as such
on a balance sheet of such Person under GAAP.

 

12

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor which provides for the payment of such Liabilities out of
such property or assets or which allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, rights
of a vendor under any title retention or conditional sale agreement or lease
substantially equivalent thereto, tax lien, mechanic’s or materialman’s lien, or
any other charge or encumbrance for security purposes, whether arising by Law or
agreement or otherwise, but excluding any right of offset which arises without
agreement in the ordinary course of business.

 

“Loan Documents” means this Agreement, the Notes, the Security Documents, the
Letters of Credit, the LC Applications, any Hedging Contract or Intercreditor
Agreement to which Borrower and any Lender are a party, and all other
agreements, certificates, documents, instruments and writings at any time
delivered in connection herewith or therewith (exclusive of term sheets and
commitment letters).

 

“Loans” means the Revolving Loans as otherwise described in Section 2.1.

 

“Margin Stock” means margin stock, as such term is defined in Regulation U
promulgated by the Board of Governors of the Federal Reserve System.

 

“Material Adverse Change” means a material and adverse change, from the state of
affairs presented in the Initial Financial Statements or as represented or
warranted in any Loan Document, to (a) Borrower’s Consolidated financial
condition, (b) Borrower’s Consolidated business, assets, operations or
properties, considered as a whole, (c) Borrower’s ability to timely pay the
Obligations, or (d) the enforceability of the material terms of any Loan
Documents.

 

“Matured LC Obligations” means all amounts paid by LC Issuer on drafts or
demands for payment drawn or made under or purported to be made under any Letter
of Credit and all other amounts due and owing to LC Issuer under any LC
Application for any Letter of Credit, to the extent the same have not been
repaid to LC Issuer (with the proceeds of Loans or otherwise).

 

“Maturity Date” means four years from the date hereof.

 

“Maximum Drawing Amount” means at the time in question the sum of the maximum
amounts which LC Issuer might then or thereafter be called upon to advance under
all Letters of Credit which are then outstanding.

 

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

 

“Net Casualty Proceeds” means (a) cash insurance proceeds (other than proceeds
of business interruption insurance) received by Borrower or any of its
Subsidiaries in connection with a loss, damage, destruction, or casualty of any
or all of the assets of Borrower or any of its Subsidiaries (the “Casualty
Assets”), minus (b) the amount of such cash insurance proceeds

 

13

--------------------------------------------------------------------------------


 

reinvested by the Borrower or any of its Subsidiaries, so long as such
reinvestment is (i) consummated or irrevocably committed to be consummated
within 365 days after the receipt of such proceeds and (ii) to restore, repair,
or replace the Casualty Assets, or purchase other assets with substantially the
same utility and in the same line of business as the Casualty Assets

 

“Note(s)” means the Revolving Notes.

 

“Obligations” means all indebtedness, liabilities and obligations, whether
matured or unmatured, liquidated or unliquidated, primary or secondary, direct
or indirect, absolute, fixed or contingent, from time to time owing by any
Restricted Person to any Lender Party under or pursuant to any of the Loan
Documents, including all LC Obligations and any Lender Hedging Obligations. 
“Obligation” means any part of the Obligations.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) Synthetic Lease Obligations, or (c) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person (but, for the avoidance of doubt, excluding any operating
leases other than a Synthetic Lease).

 

“Percentage Share” means, with respect to any Lender (a) when used in
Section 2.1, 2.2 or 2.5, in any Borrowing Notice or when no Loans are
outstanding hereunder, the percentage set forth opposite such Lender’s name on
Schedule 3.1 hereto or in the most recent Assignment and Acceptance, if any,
executed by such Lender, as such amount may be adjusted, if at all, from time to
time in accordance with this Agreement, and (b) when used otherwise, the
percentage obtained by dividing (i) the sum of the unpaid principal balance of
such Lender’s Loans at the time in question plus the Matured LC Obligations
which such Lender has funded pursuant to Section 2.11(c) plus the portion of the
Maximum Drawing Amount which such Lender might be obligated to fund under
Section 2.11(c), by (ii) the sum of the aggregate unpaid principal balance of
all Loans at such time plus the aggregate amount of LC Obligations outstanding
at such time.

 

“Permitted Acquisition” means an Acquisition that is permitted by
Section 7.7(c).

 

“Permitted Investments” means:

 

(a)                                  Cash Equivalents;

 

(b)                                 existing Investments described in the
Disclosure Schedule;

 

(c)                                  extensions of credit by Restricted Persons
to their customers for buying goods and services in the ordinary course of
business or to another Restricted Person in the ordinary course of business;

 

(d)                                 extensions of credit among Restricted
Persons which are subordinated to the Obligations upon terms and conditions
reasonably satisfactory to the Agent;

 

14

--------------------------------------------------------------------------------


 

(e)                                  Investments by Restricted Persons in the
Equity of Subsidiaries of the Borrower;

 

(f)                                    Investments by Restricted Persons in the
Equity of another Person made in connection with a Permitted Acquisition;

 

(g)                                 repurchases by Restricted Persons of their
Equity that are permitted pursuant to Section 7.6; and

 

(h)                                 any Investment made as a result of the
receipt of non-cash consideration from a sale, transfer, lease, exchange,
alienation, or disposition of assets that is permitted pursuant to Section 7.5.

 

“Permitted Liens” means:

 

(a)                                  statutory Liens for taxes, assessments or
other governmental charges or levies which are not yet delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP;

 

(b)                                 landlords’, operators’, carriers’,
warehousemen’s, repairmen’s, mechanics’, materialmen’s, worker’s, suppliers or
other like Liens, in each case only to the extent arising in the ordinary course
of business and only to the extent securing obligations (i) which are not
delinquent or which are being contested in good faith by appropriate
proceedings; and (ii) for which adequate reserves have been maintained in
accordance with GAAP;

 

(c)                                  zoning restrictions, easements, licenses,
and minor defects and irregularities in title to any real property, so long as
such defects and irregularities do not materially impair the value of such
property or the use of such property for the purposes for which such property is
held;

 

(d)                                 pledges or deposits of cash or securities to
secure (i) the performance of bids, trade contracts, leases, statutory
obligations and other obligations of a like nature (excluding appeal bonds)
incurred in the ordinary course of business; or (ii) obligations under worker’s
compensation, unemployment insurance, social security, or public Laws or similar
legislation(excluding Liens arising under ERISA).

 

(e)                                  Liens under the Security Documents;

 

(f)                                    with respect only to property subject to
any particular Security Document, Liens burdening such property which are
expressly allowed by such Security Document;

 

(g)                                 any Lien in favor of a surety that is
subject to the provisions of an Intercreditor Agreement;

 

(h)                                 deposits securing, or in lieu of, surety,
appeal or customs bonds in proceedings to which Borrower or any of its
Subsidiaries is a party;

 

15

--------------------------------------------------------------------------------


 

(i)                                     any attachment or judgment Lien not
constituting an Event of Default under Section 8.1;

 

(j)                                     Liens existing on the date hereof and
renewals and extensions thereof, which Liens are set forth on Schedule 1.1(a);

 

(k)                                  Liens securing Indebtedness permitted by
Section 7.1(c), provided that such Liens attach only to the assets financed by
such Indebtedness and any proceeds thereof;

 

(l)                                     common law security interests of a
surety in the actual proceeds of a project subject to the underlying surety bond
provided by such surety; and

 

(m)                               inchoate Liens arising under ERISA to secure
contingent Liabilities of Borrower or any of its Subsidiaries.

 

“Person” means an individual, corporation, general partnership, limited
partnership, limited liability company, association, joint stock company, trust
or trustee thereof, estate or executor thereof, Tribunal, or any other legally
recognizable entity.

 

“Pricing Schedule” means the Schedule attached hereto identified as such.

 

“Prior Agent” means Bank of Texas, NA, in its capacity as administrative agent
under the Prior Credit Documents.

 

“Prior Credit Agreement” means that certain Amended and Restated Credit
Agreement dated December 31, 2003, as amended from time to time heretofore,
among Borrower, the Prior Agent, as administrative agent and a lender
thereunder, and the other financial institutions party thereto, as lenders.

 

“Prior Credit Documents” means the Prior Credit Agreement, together with the
promissory notes made by Borrower thereunder and any and all other documents and
instruments executed in connection therewith.

 

“Prior Indebtedness” means all Indebtedness outstanding under the Prior Credit
Documents on the date hereof.

 

“Rating Agency” means either S & P or Moody’s.

 

“Receivables” means all present and future rights of Borrower or any Subsidiary
of Borrower to payment for goods sold or leased or for services rendered (except
those evidenced by instruments or chattel paper), whether now existing or
hereafter arising and wherever arising and whether or not earned by performance.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect.

 

16

--------------------------------------------------------------------------------


 

“Required Lenders” means Lenders having aggregate Percentage Shares equal or
exceed sixty-six and two-thirds percent (662/3 %).

 

“Reserve Requirement” means, at any time, the maximum rate at which reserves
(including any marginal, special, supplemental, or emergency reserves) are
required to be maintained under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) by member
banks of the Federal Reserve System against “Eurocurrency liabilities” (as such
term is used in Regulation D).  Without limiting the effect of the foregoing,
the Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (a) any category of liabilities
which includes deposits by reference to which the Adjusted Eurodollar Rate is to
be determined, or (b) any category of extensions of credit or other assets which
include Eurodollar Loans.

 

“Restricted Person” means any of Borrower, each Subsidiary of Borrower, and each
Guarantor.

 

“Revolving Credit Advance” has the meaning ascribed to it in Section 2.1.

 

“Revolving Facility Usage” means, at the time in question, without duplication,
the aggregate principal amount of outstanding Revolving Loans and LC Obligations
at such time.

 

“Revolving Lenders” means those Lenders having a Revolving Loan Commitment.

 

“Revolving Loan(s)” means, at any time, the aggregate amount of Revolving Credit
Advances outstanding to Borrower.

 

“Revolving Loan Commitment” means as to any Lender, the commitment of such
Lender to make its Percentage Share of Revolving Credit Advances or incur its
Percentage Share of Letter of Credit Obligations as set forth on Schedule 3.1
hereto or in the most recent Assignment and Acceptance, if any, executed by such
Lender, as such amount may be adjusted, if at all, from time to time in
accordance with this Agreement.

 

“Revolving Notes” has the meaning ascribed to it in Section 2.1.

 

“S & P” means Standard & Poor’s Ratings Services (a division of The McGraw Hill
Companies), or its successor.

 

“Secured Obligations” means all Obligations.

 

“Security Documents” means the instruments listed on Schedule 4.1 and all other
security agreements, deeds of trust, mortgages, chattel mortgages, pledges,
financing statements, continuation statements, extension agreements and other
agreements or instruments now, heretofore, or hereafter delivered by any
Restricted Person to Agent in connection with this Agreement or any transaction
contemplated hereby to secure the payment of any part of the

 

17

--------------------------------------------------------------------------------


 

Obligations or the performance of any Restricted Person’s other duties and
obligations under the Loan Documents.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including subordinated and contingent liabilities, of
such Person; (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and liabilities, including subordinated and contingent
liabilities as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

 

“Subordinated Debt” means unsecured Indebtedness that is subordinated to the
Obligations in a manner and form reasonably satisfactory to Agent, as to the
right and time of payment and as to any and all other rights and remedies
thereunder.

 

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company, joint venture, or other business or
corporate entity, enterprise or organization which is directly or indirectly
(through one or more intermediaries) controlled by or owned fifty percent or
more by such Person.

 

“Synthetic Lease Obligations” means an arrangement treated as an operating lease
for financial accounting purposes and a financing lease for tax purposes.

 

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Section 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) or 4043(b)(4) of ERISA, or (b) the withdrawal of any ERISA
Affiliate from an ERISA Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the filing of a
notice of intent to terminate any ERISA Plan or the treatment of any ERISA Plan
amendment as a termination under Section 4041(c) of ERISA, or (d) the
institution of proceedings to terminate any ERISA Plan by the Pension Benefit
Guaranty Corporation under Section 4042 of ERISA, or (e) any other event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any ERISA Plan.

 

“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States of

 

18

--------------------------------------------------------------------------------


 

America or any state, province, commonwealth, nation, territory, possession,
county, parish, town, township, village or municipality, whether now or
hereafter constituted or existing.

 

“Type” means, with respect to any Loans, the characterization of such Loans as
either Base Rate Loans or Eurodollar Loans.

 


SECTION 1.2.                                   EXHIBITS AND SCHEDULES;
ADDITIONAL DEFINITIONS.  ALL EXHIBITS AND SCHEDULES ATTACHED TO THIS AGREEMENT
ARE A PART HEREOF FOR ALL PURPOSES.  REFERENCE IS HEREBY MADE TO SCHEDULE 4.1
FOR THE MEANING OF CERTAIN TERMS DEFINED THEREIN AND USED BUT NOT DEFINED
HEREIN, WHICH DEFINITIONS ARE INCORPORATED HEREIN BY REFERENCE.


 


SECTION 1.3.                                   AMENDMENT OF DEFINED
INSTRUMENTS.  UNLESS THE CONTEXT OTHERWISE REQUIRES OR UNLESS OTHERWISE PROVIDED
HEREIN THE TERMS DEFINED IN THIS AGREEMENT WHICH REFER TO A PARTICULAR
AGREEMENT, INSTRUMENT OR DOCUMENT ALSO REFER TO AND INCLUDE ALL RENEWALS,
EXTENSIONS, MODIFICATIONS, AMENDMENTS AND RESTATEMENTS OF SUCH AGREEMENT,
INSTRUMENT OR DOCUMENT, PROVIDED THAT NOTHING CONTAINED IN THIS SECTION SHALL BE
CONSTRUED TO AUTHORIZE ANY SUCH RENEWAL, EXTENSION, MODIFICATION, AMENDMENT OR
RESTATEMENT.


 


SECTION 1.4.                                   REFERENCES AND TITLES.  ALL
REFERENCES IN THIS AGREEMENT TO EXHIBITS, SCHEDULES, ARTICLES, SECTIONS,
SUBSECTIONS AND OTHER SUBDIVISIONS REFER TO THE EXHIBITS, SCHEDULES, ARTICLES,
SECTIONS, SUBSECTIONS AND OTHER SUBDIVISIONS OF THIS AGREEMENT UNLESS EXPRESSLY
PROVIDED OTHERWISE.  EXHIBITS AND SCHEDULES TO ANY LOAN DOCUMENT SHALL BE DEEMED
INCORPORATED BY REFERENCE IN SUCH LOAN DOCUMENT.  REFERENCES TO ANY DOCUMENT,
INSTRUMENT, OR AGREEMENT (A) SHALL INCLUDE ALL EXHIBITS, SCHEDULES, AND OTHER
ATTACHMENTS THERETO, AND (B) SHALL INCLUDE ALL DOCUMENTS, INSTRUMENTS, OR
AGREEMENTS ISSUED OR EXECUTED IN REPLACEMENT THEREOF.  TITLES APPEARING AT THE
BEGINNING OF ANY SUBDIVISIONS ARE FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE ANY
PART OF SUCH SUBDIVISIONS AND SHALL BE DISREGARDED IN CONSTRUING THE LANGUAGE
CONTAINED IN SUCH SUBDIVISIONS.  THE WORDS “THIS AGREEMENT”, “THIS INSTRUMENT”,
“HEREIN”, “HEREOF”, “HEREBY”, “HEREUNDER” AND WORDS OF SIMILAR IMPORT REFER TO
THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR SUBDIVISION UNLESS EXPRESSLY
SO LIMITED.  THE PHRASES “THIS SECTION” AND “THIS SUBSECTION” AND SIMILAR
PHRASES REFER ONLY TO THE SECTIONS OR SUBSECTIONS HEREOF IN WHICH SUCH PHRASES
OCCUR.  THE WORD “OR” IS NOT EXCLUSIVE, AND THE WORD “INCLUDING” (IN ITS VARIOUS
FORMS) MEANS “INCLUDING WITHOUT LIMITATION”.  PRONOUNS IN MASCULINE, FEMININE
AND NEUTER GENDERS SHALL BE CONSTRUED TO INCLUDE ANY OTHER GENDER, AND WORDS IN
THE SINGULAR FORM SHALL BE CONSTRUED TO INCLUDE THE PLURAL AND VICE VERSA,
UNLESS THE CONTEXT OTHERWISE REQUIRES.  ACCOUNTING TERMS HAVE THE MEANINGS
ASSIGNED TO THEM BY GAAP, AS APPLIED THE ACCOUNTING ENTITY TO WHICH THEY REFER. 
REFERENCES TO “DAYS” SHALL MEAN CALENDAR DAYS, UNLESS THE TERM “BUSINESS DAY” IS
USED.  UNLESS OTHERWISE SPECIFIED, REFERENCES HEREIN TO ANY PARTICULAR PERSON
ALSO REFER TO ITS SUCCESSORS AND PERMITTED ASSIGNS.


 


SECTION 1.5.                                   CALCULATIONS AND DETERMINATIONS. 
ALL CALCULATIONS UNDER THE LOAN DOCUMENTS OF INTEREST CHARGEABLE WITH RESPECT TO
EURODOLLAR LOANS AND OF FEES SHALL BE MADE ON THE BASIS OF ACTUAL DAYS ELAPSED
(INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST) AND A YEAR OF 360 DAYS.  ALL
OTHER CALCULATIONS OF INTEREST MADE UNDER THE LOAN DOCUMENTS SHALL BE MADE ON
THE BASIS OF ACTUAL DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE
LAST) AND A YEAR OF 365 OR 366 DAYS, AS APPROPRIATE.  EACH DETERMINATION BY A
LENDER PARTY OF AMOUNTS TO BE PAID UNDER

 

19

--------------------------------------------------------------------------------


 


ARTICLE III OR ANY OTHER MATTERS WHICH ARE TO BE DETERMINED HEREUNDER BY A
LENDER PARTY (SUCH AS ANY EURODOLLAR RATE, ADJUSTED EURODOLLAR RATE, BUSINESS
DAY, INTEREST PERIOD, OR RESERVE REQUIREMENT) SHALL, IN THE ABSENCE OF MANIFEST
ERROR, BE CONCLUSIVE AND BINDING.  UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN OR
UNLESS REQUIRED LENDERS OTHERWISE CONSENT ALL FINANCIAL STATEMENTS AND REPORTS
FURNISHED TO ANY LENDER PARTY HEREUNDER SHALL BE PREPARED AND ALL FINANCIAL
COMPUTATIONS AND DETERMINATIONS PURSUANT HERETO SHALL BE MADE IN ACCORDANCE WITH
GAAP.


 


SECTION 1.6.                                   JOINT PREPARATION; CONSTRUCTION
OF INDEMNITIES AND RELEASES.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS HAVE
BEEN REVIEWED AND NEGOTIATED BY SOPHISTICATED PARTIES WITH ACCESS TO LEGAL
COUNSEL AND NO RULE OF CONSTRUCTION SHALL APPLY HERETO OR THERETO WHICH WOULD
REQUIRE OR ALLOW ANY LOAN DOCUMENT TO BE CONSTRUED AGAINST ANY PARTY BECAUSE OF
ITS ROLE IN DRAFTING SUCH LOAN DOCUMENT.  ALL INDEMNIFICATION AND RELEASE
PROVISIONS OF THIS AGREEMENT SHALL BE CONSTRUED BROADLY (AND NOT NARROWLY) IN
FAVOR OF THE PERSONS RECEIVING INDEMNIFICATION OR BEING RELEASED.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

20

--------------------------------------------------------------------------------

 


 


ARTICLE II

 


THE LOANS AND LETTERS OF CREDIT

 


SECTION 2.1.                                   COMMITMENTS TO LEND; NOTES. 
SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH REVOLVING LENDER AGREES,
SEVERALLY AND NOT JOINTLY, TO MAKE REVOLVING LOANS TO BORROWER UPON THE REQUEST
OF BORROWER FROM TIME TO TIME DURING THE COMMITMENT PERIOD, PROVIDED THAT (A)
SUBJECT TO SECTIONS 3.3, 3.4 AND 3.6, REVOLVING LOANS OF THE SAME TYPE MADE ON
THE SAME DAY SHALL BE MADE BY REVOLVING LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE PERCENTAGE SHARES AND AS PART OF THE SAME BORROWING; (B) AFTER GIVING
EFFECT TO SUCH REVOLVING LOANS, THE REVOLVING FACILITY USAGE DOES NOT EXCEED THE
AGGREGATE COMMITMENT THEN IN EFFECT; AND (C) AFTER GIVING EFFECT TO SUCH
REVOLVING LOANS, THE AGGREGATE AMOUNT OF ALL OUTSTANDING REVOLVING LOANS AND
OUTSTANDING MATURED LC OBLIGATIONS SHALL NOT EXCEED THE BORROWING BASE.  THE
AMOUNT OF ALL REVOLVING LOANS IN ANY BORROWING MUST BE GREATER THAN OR EQUAL TO
$100,000 OR MUST EQUAL THE REMAINING AVAILABILITY UNDER THE BORROWING BASE.  THE
OBLIGATION OF BORROWER TO REPAY TO EACH REVOLVING LENDER THE AGGREGATE AMOUNT OF
ALL REVOLVING LOANS MADE BY SUCH REVOLVING LENDER, TOGETHER WITH INTEREST
ACCRUING IN CONNECTION THEREWITH, SHALL BE EVIDENCED BY ONE OR MORE PROMISSORY
NOTES MADE BY BORROWER PAYABLE TO THE ORDER OF SUCH REVOLVING LENDER IN THE
PRINCIPAL AMOUNT OF THE REVOLVING LOAN COMMITMENT OF THE APPLICABLE REVOLVING
LENDER, SUBSTANTIALLY IN THE FORM OF EXHIBIT 2.1(B) (EACH A “REVOLVING NOTE”
AND, COLLECTIVELY, THE “REVOLVING NOTES”).  THE AMOUNT OF PRINCIPAL OWING ON ANY
REVOLVING NOTE AT ANY GIVEN TIME SHALL BE THE AGGREGATE AMOUNT OF ALL REVOLVING
LOANS THERETOFORE MADE BY SUCH REVOLVING LENDER MINUS ALL PAYMENTS OF PRINCIPAL
THERETOFORE RECEIVED BY SUCH REVOLVING LENDER ON SUCH REVOLVING NOTE.  INTEREST
ON EACH REVOLVING NOTE SHALL ACCRUE AND BE DUE AND PAYABLE AS PROVIDED HEREIN. 
EACH REVOLVING NOTE SHALL BE DUE AND PAYABLE AS PROVIDED HEREIN, AND SHALL BE
DUE AND PAYABLE IN FULL ON THE MATURITY DATE.  SUBJECT TO THE TERMS AND
CONDITIONS HEREOF, BORROWER MAY BORROW, REPAY, AND REBORROW HEREUNDER.


 


SECTION 2.2.                                   REQUESTS FOR REVOLVING LOANS. 
BORROWER MUST GIVE TO AGENT WRITTEN OR ELECTRONIC NOTICE (OR TELEPHONIC NOTICE
PROMPTLY CONFIRMED IN WRITING) OF ANY REQUESTED BORROWING OF NEW REVOLVING LOANS
TO BE ADVANCED BY REVOLVING LENDERS.  EACH SUCH NOTICE CONSTITUTES A “BORROWING
NOTICE” HEREUNDER AND MUST:


 


(A)                                  SPECIFY (I) THE AGGREGATE AMOUNT OF ANY
SUCH BORROWING OF NEW BASE RATE LOANS AND THE DATE ON WHICH SUCH BASE RATE LOANS
ARE TO BE ADVANCED, OR (II) THE AGGREGATE AMOUNT OF ANY SUCH BORROWING OF NEW
EURODOLLAR LOANS, THE DATE ON WHICH SUCH EURODOLLAR LOANS ARE TO BE ADVANCED
(WHICH SHALL BE THE FIRST DAY OF THE INTEREST PERIOD WHICH IS TO APPLY THERETO),
AND THE LENGTH OF THE APPLICABLE INTEREST PERIOD; AND


 


(B)                                 BE RECEIVED BY AGENT NOT LATER THAN 11:00
A.M., HOUSTON, TEXAS, TIME, ON (I) THE DAY ON WHICH ANY SUCH BASE RATE LOANS ARE
TO BE MADE, OR (II) THE THIRD BUSINESS DAY PRECEDING THE DAY ON WHICH ANY SUCH
EURODOLLAR LOANS ARE TO BE MADE.

 

Each such written request or confirmation must be made in the form and substance
of the “Borrowing Notice” attached hereto as Exhibit 2.2(b), duly completed. 
Each such telephonic

 

21

--------------------------------------------------------------------------------


 

request shall be deemed a representation, warranty, acknowledgment and agreement
by Borrower as to the matters which are required to be set out in such written
confirmation.  Upon receipt of any such Borrowing Notice, Agent shall give each
Lender prompt notice of the terms thereof.  If all conditions precedent to such
new Revolving Loans have been met, each Revolving Lender will on the date
requested promptly remit to Agent at Agent’s office in Houston, Texas the amount
of such Revolving Lender’s new Revolving Loan in immediately available funds,
and upon receipt of such funds, unless to its actual knowledge any conditions
precedent to such Revolving Loans have been neither met nor waived as provided
herein, Agent shall promptly make such Revolving Loans available to Borrower. 
Unless Agent shall have received prompt notice from a Revolving Lender that such
Revolving Lender will not make available to Agent such Revolving Lender’s new
Revolving Loan, Agent may in its discretion assume that such Revolving Lender
has made such Revolving Loan available to Agent in accordance with this
section and Agent may if it chooses, in reliance upon such assumption, make such
Revolving Loan available to Borrower.  If and to the extent such Revolving
Lender shall not so make its new Revolving Loan available to Agent, such
Revolving Lender and Borrower severally agree to pay or repay to Agent within
three days after demand the amount of such Revolving Loan together with interest
thereon, for each day from the date such amount was made available to Borrower
until the date such amount is paid or repaid to Agent, with interest at (i) the
Federal Funds Rate, if such Revolving Lender is making such payment and (ii) the
interest rate applicable at the time to the other new Revolving Loans made on
such date, if Borrower is making such repayment.  If neither such Revolving
Lender nor Borrower pays or repays to Agent such amount within such three-day
period, Agent shall in addition to such amount be entitled to recover from such
Revolving Lender and from Borrower, on demand, interest thereon at the Default
Rate, calculated from the date such amount was made available to Borrower.  The
failure of any Revolving Lender to make any new Revolving Loan to be made by it
hereunder shall not relieve any other Revolving Lender of its obligation
hereunder, if any, to make its new Revolving Loan, but no Revolving Lender shall
be responsible for the failure of any other Revolving Lender to make any new
Revolving Loan to be made by such other Revolving Lender.

 


SECTION 2.3.                                   CONTINUATIONS AND CONVERSIONS OF
EXISTING LOANS.  BORROWER MAY MAKE THE FOLLOWING ELECTIONS WITH RESPECT TO LOANS
ALREADY OUTSTANDING: TO CONVERT BASE RATE LOANS TO EURODOLLAR LOANS, TO CONVERT
EURODOLLAR LOANS TO BASE RATE LOANS ON THE LAST DAY OF THE INTEREST PERIOD
APPLICABLE THERETO, AND TO CONTINUE EURODOLLAR LOANS BEYOND THE EXPIRATION OF
SUCH INTEREST PERIOD BY DESIGNATING A NEW INTEREST PERIOD TO TAKE EFFECT AT THE
TIME OF SUCH EXPIRATION.  IN MAKING SUCH ELECTIONS, BORROWER MAY COMBINE
EXISTING LOANS MADE PURSUANT TO SEPARATE BORROWINGS INTO ONE NEW BORROWING OR
DIVIDE EXISTING LOANS MADE PURSUANT TO ONE BORROWING INTO SEPARATE NEW
BORROWINGS, PROVIDED THAT BORROWER MAY HAVE NO MORE THAN FIVE BORROWINGS OF
EURODOLLAR LOANS OUTSTANDING AT ANY TIME.  TO MAKE ANY SUCH ELECTION, BORROWER
MUST GIVE TO AGENT WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN
WRITING) OF ANY SUCH CONVERSION OR CONTINUATION OF EXISTING LOANS, WITH A
SEPARATE NOTICE GIVEN FOR EACH NEW BORROWING.  EACH SUCH NOTICE CONSTITUTES A
“CONTINUATION/CONVERSION NOTICE” HEREUNDER AND MUST:


 


(A)                                  SPECIFY THE EXISTING LOANS WHICH ARE TO BE
CONTINUED OR CONVERTED;

 

22

--------------------------------------------------------------------------------


 


(B)                                 SPECIFY (I) THE AGGREGATE AMOUNT OF ANY
BORROWING OF BASE RATE LOANS INTO WHICH SUCH EXISTING LOANS ARE TO BE CONVERTED
AND THE DATE ON WHICH SUCH CONTINUATION OR CONVERSION IS TO OCCUR, OR (II) THE
AGGREGATE AMOUNT OF ANY BORROWING OF EURODOLLAR LOANS INTO WHICH SUCH EXISTING
LOANS ARE TO BE CONTINUED OR CONVERTED, THE DATE ON WHICH SUCH CONTINUATION OR
CONVERSION IS TO OCCUR (WHICH SHALL BE THE FIRST DAY OF THE INTEREST PERIOD
WHICH IS TO APPLY TO SUCH EURODOLLAR LOANS), AND THE LENGTH OF THE APPLICABLE
INTEREST PERIOD; AND


 


(C)                                  BE RECEIVED BY AGENT NOT LATER THAN 11:00
A.M., HOUSTON, TEXAS TIME, ON (I) THE DAY ON WHICH ANY SUCH CONVERSION TO BASE
RATE LOANS IS TO OCCUR, OR (II) THE THIRD BUSINESS DAY PRECEDING THE DAY ON
WHICH ANY SUCH CONTINUATION OR CONVERSION TO EURODOLLAR LOANS IS TO OCCUR.

 

Each such written request or confirmation must be made in the form and substance
of the “Continuation/Conversion Notice” attached hereto as Exhibit 2.3(c), duly
completed.  Each such telephonic request shall be deemed a representation,
warranty, acknowledgment and agreement by Borrower as to the matters which are
required to be set out in such written confirmation.  Upon receipt of any such
Continuation/Conversion Notice, Agent shall give each Lender prompt notice of
the terms thereof.  Each Continuation/Conversion Notice shall be irrevocable and
binding on Borrower.  During the continuance of any Default, Borrower may not
make any election to convert existing Loans into Eurodollar Loans or continue
existing Loans as Eurodollar Loans.  If (due to the existence of a Default or
for any other reason) Borrower fails to timely and properly give any
Continuation/Conversion Notice with respect to a Borrowing of existing
Eurodollar Loans at least three days prior to the end of the Interest Period
applicable thereto, such Eurodollar Loans shall automatically be converted into
Base Rate Loans at the end of such Interest Period.  No new funds shall be
repaid by Borrower or advanced by any Lender in connection with any Continuation
or Conversion of existing Loans pursuant to this section, and no such
Continuation or Conversion shall be deemed to be a new advance of funds for any
purpose; such Continuations and Conversions merely constitute a change in the
interest rate applicable to already outstanding Loans.

 


SECTION 2.4.                                   USE OF PROCEEDS.  BORROWER SHALL
USE THE LOANS TO (I) REFINANCE PRIOR INDEBTEDNESS UNDER THE PRIOR CREDIT
DOCUMENTS; (II) REFINANCE MATURED LC OBLIGATIONS; AND (III) PROVIDE WORKING
CAPITAL FOR ITS OPERATIONS AND FOR OTHER GENERAL BUSINESS PURPOSES.  BORROWER
SHALL USE ALL LETTERS OF CREDIT FOR ITS GENERAL CORPORATE PURPOSES.  IN NO EVENT
SHALL THE FUNDS FROM ANY LOAN OR ANY LETTER OF CREDIT BE USED DIRECTLY OR
INDIRECTLY BY ANY PERSON FOR PERSONAL, FAMILY, HOUSEHOLD OR AGRICULTURAL
PURPOSES OR FOR THE PURPOSE, WHETHER IMMEDIATE, INCIDENTAL OR ULTIMATE, OF
PURCHASING, ACQUIRING OR CARRYING ANY MARGIN STOCK OR TO EXTEND CREDIT TO OTHERS
DIRECTLY OR INDIRECTLY FOR THE PURPOSE OF PURCHASING OR CARRYING ANY SUCH MARGIN
STOCK.  BORROWER REPRESENTS AND WARRANTS THAT BORROWER IS NOT ENGAGED
PRINCIPALLY, OR AS ONE OF BORROWER’S IMPORTANT ACTIVITIES, IN THE BUSINESS OF
EXTENDING CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING SUCH MARGIN
STOCK.


 


SECTION 2.5.                                   INTEREST RATES AND FEES; PAYMENT
DATES.  (A) INTEREST.  SUBJECT TO SUBSECTION (B) BELOW, (I) EACH BASE RATE LOAN
SHALL BEAR INTEREST ON EACH DAY IT IS OUTSTANDING AT THE ADJUSTED BASE RATE IN
EFFECT ON SUCH DAY, AND (II) EACH EURODOLLAR LOAN SHALL BEAR INTEREST ON EACH
DAY DURING THE RELATED INTEREST PERIOD AT THE RELATED ADJUSTED EURODOLLAR RATE
IN EFFECT ON

 

23

--------------------------------------------------------------------------------


 


SUCH DAY, AND (III) IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, ALL
LOANS SHALL BEAR INTEREST ON EACH DAY OUTSTANDING AT THE APPLICABLE DEFAULT
RATE.  PAST DUE PAYMENTS OF PRINCIPAL AND INTEREST SHALL BEAR INTEREST AT THE
RATES AND IN THE MANNER SET FORTH IN THE NOTES.  NOTWITHSTANDING THE FORGOING,
BORROWER MAY REQUEST FROM TIME TO TIME THAT BORROWER AND THE LENDER ENTER INTO A
HEDGING CONTRACT PROVIDING FOR INTEREST RATE PROTECTION (1) FOR A TERM EXPIRING
NO EARLIER THAN ONE YEAR AFTER THE CLOSING DATE; AND (2) WITH OTHER TERMS AND
CONDITIONS REASONABLY SATISFACTORY TO AGENT.


 


(B)                                 DEFAULT RATE.  IF AN EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING UNDER SECTION 8.1(A), (B), (J)(I), (J)(II), OR
(J)(III), ALL OUTSTANDING LOANS SHALL BEAR INTEREST AT THE APPLICABLE DEFAULT
RATE.  IN ADDITION, IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING
(OTHER THAN UNDER SECTION 8.1(A), (B), (J)(I), (J)(II), OR (J)(III)), REQUIRED
LENDERS MAY, BY NOTICE TO BORROWER, ELECT TO HAVE THE OUTSTANDING LOANS BEAR
INTEREST AT THE APPLICABLE DEFAULT RATE, WHEREUPON SUCH LOANS SHALL BEAR
INTEREST AT THE APPLICABLE DEFAULT RATE UNTIL THE EARLIER OF (I) THE FIRST DATE
THEREAFTER UPON WHICH THERE SHALL BE NO EVENT OF DEFAULT CONTINUING AND (II) THE
DATE UPON WHICH REQUIRED LENDERS SHALL HAVE RESCINDED SUCH NOTICE.


 


(C)                                  COMMITMENT FEES.  IN CONSIDERATION OF EACH
REVOLVING LOAN COMMITMENT OF EACH REVOLVING LENDER TO MAKE REVOLVING LOANS,
BORROWER WILL PAY TO AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER A FEE (THE
“COMMITMENT FEE”) DETERMINED ON A DAILY BASIS BY MULTIPLYING THE APPLICABLE
COMMITMENT FEE RATE BY THE PERCENTAGE SHARE OF SUCH REVOLVING LENDER OF THE
UNUSED PORTION OF THE REVOLVING LOAN COMMITMENT ON EACH DAY DURING THE
COMMITMENT PERIOD, DETERMINED FOR EACH SUCH DAY BY DEDUCTING FROM THE AMOUNT OF
THE REVOLVING LOAN COMMITMENT AT THE END OF SUCH DAY THE REVOLVING FACILITY
USAGE.  THIS COMMITMENT FEE SHALL BE DUE AND PAYABLE IN ARREARS ON THE FIRST DAY
OF EACH FISCAL QUARTER AND AT THE END OF THE COMMITMENT PERIOD.


 


(D)                                 UPFRONT FEES.  IN CONSIDERATION OF THE
LENDERS’ COMMITMENT TO MAKE LOANS, BORROWER WILL PAY TO AGENT FOR THE RATABLE
ACCOUNT OF THE LENDERS AN UPFRONT FEE IN THE AGGREGATE AMOUNT OF $300,000, DUE
AND PAYABLE ON THE DATE HEREOF.


 


(E)                                  ADDITIONAL FEES.  IN ADDITION TO ALL OTHER
AMOUNTS DUE TO AGENT UNDER THE LOAN DOCUMENTS, BORROWER WILL PAY FEES TO AGENT
AND THE ARRANGER AS DESCRIBED IN A LETTER AGREEMENT OF EVEN DATE HEREWITH
BETWEEN AGENT, ARRANGER AND BORROWER. 


 


(F)                                    PAYMENT DATES.  ON EACH INTEREST PAYMENT
DATE RELATING TO BASE RATE LOANS, BORROWER SHALL PAY TO THE LENDERS ALL UNPAID
INTEREST WHICH HAS ACCRUED ON THE BASE RATE LOANS TO BUT NOT INCLUDING SUCH
INTEREST PAYMENT DATE.  ON EACH INTEREST PAYMENT DATE RELATING TO A EURODOLLAR
LOAN, BORROWER SHALL PAY TO LENDERS ALL UNPAID INTEREST WHICH HAS ACCRUED ON
SUCH EURODOLLAR LOAN TO BUT NOT INCLUDING SUCH INTEREST PAYMENT DATE.


 


SECTION 2.6.                                   OPTIONAL PREPAYMENTS AND
VOLUNTARY REDUCTION OF COMMITMENT..  BORROWER MAY, WITHOUT PENALTY, (A) UPON
NOTICE TO AGENT TO BE RECEIVED NO LATER THAN 11:00 A.M., HOUSTON, TEXAS TIME,
WITH RESPECT TO ANY BASE RATE LOAN AND (B) UPON THREE BUSINESS DAYS’ NOTICE TO
EACH LENDER WITH RESPECT TO ANY EURODOLLAR LOAN, FROM TIME TO TIME AND WITHOUT
PREMIUM OR PENALTY PREPAY THE LOANS, IN WHOLE OR IN PART, PROVIDED (I) THAT THE
AGGREGATE

 

24

--------------------------------------------------------------------------------


 


AMOUNTS OF ALL PARTIAL PREPAYMENTS OF PRINCIPAL ON THE NOTES EQUALS $100,000 OR
ANY HIGHER INTEGRAL MULTIPLE OF $100,000; AND (II) THAT IF BORROWER PREPAYS ANY
EURODOLLAR LOAN ON ANY DAY OTHER THAN THE LAST DAY OF THE INTEREST PERIOD
APPLICABLE THERETO, IT SHALL PAY TO LENDERS ANY AMOUNTS DUE UNDER SECTION 3.5.
EACH PREPAYMENT OF PRINCIPAL OF ANY EURODOLLAR LOAN UNDER THIS SECTION SHALL BE
ACCOMPANIED BY ALL INTEREST THEN ACCRUED AND UNPAID ON THE PRINCIPAL SO
PREPAID.  ANY PRINCIPAL OR INTEREST PREPAID PURSUANT TO THIS SECTION SHALL BE IN
ADDITION TO, AND NOT IN LIEU OF, ALL PAYMENTS OTHERWISE REQUIRED TO BE PAID
UNDER THE LOAN DOCUMENTS AT THE TIME OF SUCH PREPAYMENT.  DURING THE PERIOD FROM
THE CLOSING DATE THROUGH THE FIRST ANNIVERSARY OF THIS AGREEMENT, BORROWER MAY,
UPON AT LEAST THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE AGENT, PREPAY
THE OBLIGATIONS IN FULL AND UPON RECEIPT OF SUCH PREPAYMENT AND A PAYMENT TO THE
LENDERS OF A TERMINATION FEE IN THE AMOUNT OF $500,000, THE AGGREGATE
COMMITMENTS OF THE LENDERS WILL TERMINATE.  DURING THE PERIOD FROM THE FIRST
ANNIVERSARY OF THIS AGREEMENT UNTIL THE MATURITY DATE, BORROWER MAY, UPON AT
LEAST THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE AGENT, PREPAY THE
OBLIGATIONS IN FULL, WITHOUT PREMIUM OR PENALTY, AND UPON RECEIPT OF SUCH
PREPAYMENT, THE AGGREGATE COMMITMENTS OF THE LENDERS WILL TERMINATE. 
NOTWITHSTANDING THE FORGOING, DURING THE PERIOD FROM THE CLOSING DATE UNTIL THE
FIRST ANNIVERSARY OF THIS AGREEMENT, BORROWER MAY NOT PARTIALLY REDUCE THE
REVOLVING LOAN COMMITMENTS HEREUNDER.  FROM THE DATE OF THE FIRST ANNIVERSARY OF
THE AGREEMENT UNTIL THE SECOND ANNIVERSARY OF THIS AGREEMENT, BORROWER MAY, UPON
AT LEAST THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE AGENT, WITHOUT
PREMIUM OR PENALTY, REDUCE THE REVOLVING LOAN COMMITMENTS BY AN AMOUNT NOT TO
EXCEED $5,000,000.  FROM THE DATE OF THE SECOND ANNIVERSARY OF THIS AGREEMENT
THROUGH THE THIRD ANNIVERSARY OF THIS AGREEMENT, BORROWER MAY, UPON AT LEAST
THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE AGENT, WITHOUT PREMIUM OR
PENALTY, FURTHER REDUCE THE REVOLVING LOAN COMMITMENTS; PROVIDED, HOWEVER, THE
AMOUNT BY WHICH THE REVOLVING LOAN COMMITMENTS WERE REDUCED AFTER THE FIRST
ANNIVERSARY OF THIS AGREEMENT AND THE AMOUNT BY WHICH THE REVOLVING LOAN
COMMITMENTS ARE TO BE REDUCED AFTER THE SECOND ANNIVERSARY OF THIS AGREEMENT MAY
NOT EXCEED $10,000,000 IN THE AGGREGATE.


 


SECTION 2.7.                                   MANDATORY PREPAYMENTS.  (A)  IF
AT ANY TIME THE REVOLVING FACILITY USAGE EXCEEDS THE REVOLVING LOAN COMMITMENT
(WHETHER DUE TO A REDUCTION IN THE REVOLVING LOAN COMMITMENT IN ACCORDANCE WITH
THIS AGREEMENT, OR OTHERWISE), BORROWER SHALL IMMEDIATELY UPON DEMAND PREPAY THE
PRINCIPAL OF THE LOANS (AND AFTER THE LOANS ARE REPAID IN FULL, PROVIDE LC
COLLATERAL IN ACCORDANCE WITH SECTION 2.14(A)) IN AN AMOUNT AT LEAST EQUAL TO
SUCH EXCESS.


 


(A)                                  IF AT ANY TIME THE REVOLVING FACILITY USAGE
IS LESS THAN THE REVOLVING LOAN COMMITMENT BUT IN EXCESS OF THE ADJUSTED
BORROWING BASE (SUCH EXCESS BEING HEREIN CALLED A “BORROWING BASE DEFICIENCY”),
BORROWER SHALL, WITHIN FIVE BUSINESS DAYS AFTER AGENT GIVES NOTICE OF SUCH FACT
TO BORROWER, EITHER:

 

(I)                                     GIVE NOTICE TO AGENT ELECTING TO PREPAY
THE PRINCIPAL OF THE REVOLVING LOANS (AND AFTER ALL REVOLVING LOANS ARE REPAID
IN FULL, PROVIDE LC COLLATERAL IN ACCORDANCE WITH SECTION 2.14(A)) IN AN
AGGREGATE AMOUNT AT LEAST EQUAL TO SUCH BORROWING BASE DEFICIENCY (OR, IF THE
REVOLVING LOANS HAVE BEEN PAID IN FULL, PAY TO LC ISSUER LC COLLATERAL AS
REQUIRED UNDER SECTION 2.14(A)), SUCH PREPAYMENT TO BE MADE IN FULL ON OR BEFORE
THE SECOND BUSINESS DAY AFTER SUCH NOTICE BY BORROWER, OR

 

25

--------------------------------------------------------------------------------


 

(II)                                  PROVIDE THE AGENT WITH A REVISED BORROWING
BASE CERTIFICATE WHICH INDICATES THEREIN THAT THE BORROWING BASE DEFICIENCY NO
LONGER EXISTS.


 


(B)                                 NO LATER THAN THE 366TH DAY AFTER THE
RECEIPT OF ANY NET CASUALTY PROCEEDS AGGREGATING IN EXCESS OF $1,000,000 FOR ANY
SINGLE TRANSACTION OR RELATED SERIES OF TRANSACTIONS, BORROWER SHALL APPLY SUCH
NET CASUALTY PROCEEDS TO REPAY THE REVOLVING LOANS, AND THE REVOLVING LOAN
COMMITMENT SHALL BE PERMANENTLY REDUCED IN AN AGGREGATE AMOUNT EQUAL TO SUCH NET
CASUALTY PROCEEDS.


 


(C)                                  EACH PREPAYMENT OF PRINCIPAL UNDER THIS
SECTION SHALL BE ACCOMPANIED BY ALL INTEREST THEN ACCRUED AND UNPAID ON THE
PRINCIPAL SO PREPAID.  ANY PRINCIPAL OR INTEREST PREPAID PURSUANT TO THIS
SECTION SHALL BE IN ADDITION TO, AND NOT IN LIEU OF, ALL PAYMENTS OTHERWISE
REQUIRED TO BE PAID UNDER THE LOAN DOCUMENTS AT THE TIME OF SUCH PREPAYMENT.


 


SECTION 2.8.                                   BORROWING BASE.  BORROWER SHALL
DETERMINE FROM TIME TO TIME THE BORROWING BASE BY SUBMITTING TO THE AGENT THE
BORROWING BASE CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT 2.8 HERETO.


 


SECTION 2.9.                                   LETTERS OF CREDIT.  SUBJECT TO
THE TERMS AND CONDITIONS HEREOF, BORROWER MAY DURING THE COMMITMENT PERIOD
REQUEST LC ISSUER TO, AND LC ISSUER SHALL, ISSUE ONE OR MORE LETTERS OF CREDIT,
PROVIDED THAT, AFTER TAKING SUCH LETTER OF CREDIT INTO ACCOUNT:


 


(A)                                  THE REVOLVING FACILITY USAGE DOES NOT
EXCEED THE ADJUSTED BORROWING BASE AT SUCH TIME; AND


 


(B)                                 THE EXPIRATION DATE OF SUCH LETTER OF CREDIT
IS PRIOR TO THE END OF THE COMMITMENT PERIOD.

 

All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof.

 


SECTION 2.10.                             REQUESTING LETTERS OF CREDIT. 
BORROWER MUST MAKE WRITTEN APPLICATION FOR ANY LETTER OF CREDIT AT LEAST TWO (2)
BUSINESS DAYS (OR SUCH SHORTER PERIOD AS LC ISSUER MAY IN ITS DISCRETION FROM
TIME TO TIME AGREE) BEFORE THE DATE ON WHICH BORROWER DESIRES FOR LC ISSUER TO
ISSUE SUCH LETTER OF CREDIT.  BY MAKING ANY SUCH WRITTEN APPLICATION BORROWER
SHALL BE DEEMED TO HAVE REPRESENTED AND WARRANTED THAT THE LC CONDITIONS
DESCRIBED IN SECTION 2.11 WILL BE MET AS OF THE DATE OF ISSUANCE OF SUCH LETTER
OF CREDIT.  EACH SUCH WRITTEN APPLICATION FOR A LETTER OF CREDIT MUST BE MADE IN
WRITING IN THE FORM AND SUBSTANCE OF EXHIBIT 2.10, THE TERMS AND PROVISIONS OF
WHICH ARE HEREBY INCORPORATED HEREIN BY REFERENCE (OR IN SUCH OTHER FORM AS MAY
MUTUALLY BE AGREED UPON BY LC ISSUER AND BORROWER).  TWO BUSINESS DAYS AFTER THE
LC CONDITIONS FOR A LETTER OF CREDIT HAVE BEEN MET AS DESCRIBED IN SECTION 2.11
(OR IF LC ISSUER OTHERWISE DESIRES TO ISSUE SUCH LETTER OF CREDIT), LC ISSUER
WILL ISSUE SUCH LETTER OF CREDIT AT LC ISSUER’S OFFICE IN HOUSTON, TEXAS.  IF
ANY PROVISIONS OF ANY LC APPLICATION CONFLICT WITH ANY PROVISIONS OF THIS
AGREEMENT, THE PROVISIONS OF THIS AGREEMENT SHALL GOVERN AND CONTROL.  BORROWER
SHALL PROMPTLY EXAMINE A COPY OF EACH LETTER OF CREDIT AND EACH AMENDMENT
THERETO

 

26

--------------------------------------------------------------------------------


 


THAT IS DELIVERED TO IT AND, IN THE EVENT OF ANY CLAIM OF NONCOMPLIANCE WITH
BORROWER’S INSTRUCTIONS OR OTHER IRREGULARITY, BORROWER WILL PROMPTLY NOTIFY LC
ISSUER.


 


SECTION 2.11.                             REIMBURSEMENT AND PARTICIPATIONS.  (A)
REIMBURSEMENT BY BORROWER.  EACH MATURED LC OBLIGATION SHALL CONSTITUTE A
REVOLVING LOAN BY LC ISSUER TO BORROWER.  BORROWER PROMISES TO PAY TO LC ISSUER,
OR TO LC ISSUER’S ORDER, ON THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY ON
WHICH A DEMAND IS MADE, THE FULL AMOUNT OF EACH MATURED LC OBLIGATION, TOGETHER
WITH INTEREST THEREON AT THE DEFAULT RATE APPLICABLE TO BASE RATE LOANS.  THE
OBLIGATION OF BORROWER TO REIMBURSE LC ISSUER FOR EACH MATURED LC OBLIGATION
SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PAID STRICTLY IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT (INCLUDING ANY LC APPLICATION) UNDER
ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING: (I) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF SUCH LETTER OF CREDIT OR ANY OTHER AGREEMENT OR INSTRUMENT
RELATING THERETO; (II) THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SET-OFF,
DEFENSE OR OTHER RIGHT THAT BORROWER MAY HAVE AT ANY TIME AGAINST ANY
BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY PERSON FOR WHOM
ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), LC ISSUER OR ANY
OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR INSTRUMENT
RELATING THERETO, OR ANY UNRELATED TRANSACTION; (III) ANY DRAFT, DEMAND,
CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER SUCH LETTER OF CREDIT PROVING TO
BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT
THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT; OR ANY LOSS OR DELAY IN THE
TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING
UNDER SUCH LETTER OF CREDIT; (IV) ANY PAYMENT BY LC ISSUER UNDER SUCH LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT; OR (V) ANY OTHER CIRCUMSTANCE OR
HAPPENING WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, IT IS EXPRESSLY AGREED THAT THE
ABSOLUTE AND UNCONDITIONAL NATURE OF BORROWER’S OBLIGATIONS UNDER THIS
SECTION TO REIMBURSE LC ISSUER FOR EACH DRAWING UNDER A LETTER OF CREDIT WILL
NOT BE EXCUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LC ISSUER. 
HOWEVER, THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE LC ISSUER FROM LIABILITY
TO BORROWER TO THE EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL
DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED BY BORROWER TO THE EXTENT
PERMITTED BY APPLICABLE LAW) SUFFERED BY BORROWER THAT ARE CAUSED BY LC ISSUER’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN DETERMINING WHETHER DRAFTS AND OTHER
DOCUMENTS PRESENTED UNDER A LETTER OF CREDIT COMPLY WITH THE TERMS THEREOF.


 


(B)                                 LETTER OF CREDIT ADVANCES.  IF THE
BENEFICIARY OF ANY LETTER OF CREDIT MAKES A DRAFT OR OTHER DEMAND FOR PAYMENT
THEREUNDER THEN BORROWER MAY, DURING THE INTERVAL BETWEEN THE MAKING THEREOF AND
THE HONORING THEREOF BY LC ISSUER, REQUEST LENDERS TO MAKE LOANS TO BORROWER IN
THE AMOUNT OF SUCH DRAFT OR DEMAND, WHICH LOANS SHALL BE MADE CONCURRENTLY WITH
LC ISSUER’S PAYMENT OF SUCH DRAFT OR DEMAND AND SHALL BE IMMEDIATELY USED BY LC
ISSUER TO REPAY THE AMOUNT OF THE RESULTING MATURED LC OBLIGATION.  SUCH A
REQUEST BY BORROWER SHALL BE MADE IN COMPLIANCE WITH ALL OF THE PROVISIONS
HEREOF, PROVIDED THAT FOR THE PURPOSES OF THE FIRST SENTENCE OF SECTION 2.1(B),
THE AMOUNT OF SUCH LOANS SHALL BE CONSIDERED, BUT THE AMOUNT OF THE MATURED LC
OBLIGATION TO BE CONCURRENTLY PAID BY SUCH LOANS SHALL NOT BE CONSIDERED.


 


(C)                                  PARTICIPATION BY LENDERS.  LC ISSUER
IRREVOCABLY AGREES TO GRANT AND HEREBY GRANTS TO EACH LENDER, AND TO INDUCE LC
ISSUER TO ISSUE LETTERS OF CREDIT HEREUNDER EACH LENDER

 

27

--------------------------------------------------------------------------------


 


IRREVOCABLY AGREES TO ACCEPT AND PURCHASE AND HEREBY ACCEPTS AND PURCHASES FROM
LC ISSUER, ON THE TERMS AND CONDITIONS HEREINAFTER STATED AND FOR SUCH LENDER’S
OWN ACCOUNT AND RISK, AN UNDIVIDED INTEREST EQUAL TO SUCH LENDER’S PERCENTAGE
SHARE OF LC ISSUER’S OBLIGATIONS AND RIGHTS UNDER EACH LETTER OF CREDIT ISSUED
HEREUNDER AND THE AMOUNT OF EACH MATURED LC OBLIGATION PAID BY LC ISSUER
THEREUNDER.  EACH LENDER UNCONDITIONALLY AND IRREVOCABLY AGREES WITH LC ISSUER
THAT, IF A MATURED LC OBLIGATION IS PAID UNDER ANY LETTER OF CREDIT FOR WHICH LC
ISSUER IS NOT REIMBURSED IN FULL BY BORROWER IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT AND THE RELATED LC APPLICATION (INCLUDING ANY REIMBURSEMENT BY
MEANS OF CONCURRENT LOANS OR BY THE APPLICATION OF LC COLLATERAL), SUCH LENDER
SHALL (IN ALL CIRCUMSTANCES AND WITHOUT SET-OFF OR COUNTERCLAIM) PAY TO LC
ISSUER ON DEMAND, IN IMMEDIATELY AVAILABLE FUNDS AT LC ISSUER’S ADDRESS FOR
NOTICES HEREUNDER, SUCH LENDER’S PERCENTAGE SHARE OF SUCH MATURED LC OBLIGATION
(OR ANY PORTION THEREOF WHICH HAS NOT BEEN REIMBURSED BY BORROWER).  EACH
LENDER’S OBLIGATION TO PAY LC ISSUER PURSUANT TO THE TERMS OF THIS SUBSECTION IS
IRREVOCABLE AND UNCONDITIONAL.  IF ANY AMOUNT REQUIRED TO BE PAID BY ANY LENDER
TO LC ISSUER PURSUANT TO THIS SUBSECTION IS PAID BY SUCH LENDER TO LC ISSUER
WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH PAYMENT IS DUE, LC ISSUER SHALL
IN ADDITION TO SUCH AMOUNT BE ENTITLED TO RECOVER FROM SUCH LENDER, ON DEMAND,
INTEREST THEREON CALCULATED FROM SUCH DUE DATE AT THE FEDERAL FUNDS RATE.  IF
ANY AMOUNT REQUIRED TO BE PAID BY ANY LENDER TO LC ISSUER PURSUANT TO THIS
SUBSECTION IS NOT PAID BY SUCH LENDER TO LC ISSUER WITHIN THREE BUSINESS DAYS
AFTER THE DATE SUCH PAYMENT IS DUE, LC ISSUER SHALL IN ADDITION TO SUCH AMOUNT
BE ENTITLED TO RECOVER FROM SUCH LENDER, ON DEMAND, INTEREST THEREON CALCULATED
FROM SUCH DUE DATE AT THE DEFAULT RATE.


 


(D)                                 DISTRIBUTIONS TO PARTICIPANTS.  WHENEVER LC
ISSUER HAS IN ACCORDANCE WITH THIS SECTION RECEIVED FROM ANY LENDER PAYMENT OF
SUCH LENDER’S PERCENTAGE SHARE OF ANY MATURED LC OBLIGATION, IF LC ISSUER
THEREAFTER RECEIVES ANY PAYMENT OF SUCH MATURED LC OBLIGATION OR ANY PAYMENT OF
INTEREST THEREON (WHETHER DIRECTLY FROM BORROWER OR BY APPLICATION OF LC
COLLATERAL OR OTHERWISE, AND EXCLUDING ONLY INTEREST FOR ANY PERIOD PRIOR TO LC
ISSUER’S DEMAND THAT SUCH LENDER MAKE SUCH PAYMENT OF ITS PERCENTAGE SHARE), LC
ISSUER WILL DISTRIBUTE TO SUCH LENDER ITS PERCENTAGE SHARE OF THE AMOUNTS SO
RECEIVED BY LC ISSUER; PROVIDED, HOWEVER, THAT IF ANY SUCH PAYMENT RECEIVED BY
LC ISSUER MUST THEREAFTER BE RETURNED BY LC ISSUER, SUCH LENDER SHALL RETURN TO
LC ISSUER THE PORTION THEREOF WHICH LC ISSUER HAS PREVIOUSLY DISTRIBUTED TO IT.


 


(E)                                  CALCULATIONS.  A WRITTEN ADVICE SETTING
FORTH IN REASONABLE DETAIL THE AMOUNTS OWING UNDER THIS SECTION, SUBMITTED BY LC
ISSUER TO BORROWER OR ANY LENDER FROM TIME TO TIME, SHALL BE CONCLUSIVE, ABSENT
MANIFEST ERROR, AS TO THE AMOUNTS THEREOF.


 


SECTION 2.12.                             LETTER OF CREDIT FEES.  IN
CONSIDERATION OF LC ISSUER’S ISSUANCE OF ANY LETTER OF CREDIT, BORROWER AGREES
TO PAY (A) TO AGENT, FOR THE ACCOUNT OF ALL LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE PERCENTAGE SHARES, A PER ANNUM LETTER OF CREDIT ISSUANCE FEE AT A
RATE EQUAL TO 75% OF THE EURODOLLAR MARGIN IN EFFECT FOR REVOLVING LOANS, AND
(B) TO SUCH LC ISSUER FOR ITS OWN ACCOUNT, A LETTER OF CREDIT FRONTING FEE AT A
RATE EQUAL TO 0.125% PER ANNUM.  THE LETTER OF CREDIT FEE AND THE LETTER OF
CREDIT FRONTING FEE WILL BE CALCULATED ON THE UNDRAWN FACE AMOUNT OF EACH LETTER
OF CREDIT OUTSTANDING ON EACH DAY AT THE ABOVE-APPLICABLE RATES AND WILL BE DUE
AND PAYABLE IN ARREARS ON THE FIRST DAY OF EACH FISCAL QUARTER AND AT THE END OF
THE COMMITMENT PERIOD.

 

28

--------------------------------------------------------------------------------


 


SECTION 2.13.                             NO DUTY TO INQUIRE.  (A) DRAFTS AND
DEMANDS.  LC ISSUER IS AUTHORIZED AND INSTRUCTED TO ACCEPT AND PAY DRAFTS AND
DEMANDS FOR PAYMENT UNDER ANY LETTER OF CREDIT WITHOUT REQUIRING, AND WITHOUT
RESPONSIBILITY FOR, ANY DETERMINATION AS TO THE EXISTENCE OF ANY EVENT GIVING
RISE TO SAID DRAFT, EITHER AT THE TIME OF ACCEPTANCE OR PAYMENT OR THEREAFTER. 
LC ISSUER IS UNDER NO DUTY TO DETERMINE THE PROPER IDENTITY OF ANYONE PRESENTING
SUCH A DRAFT OR MAKING SUCH A DEMAND (WHETHER BY TESTED TELEX OR OTHERWISE) AS
THE OFFICER, REPRESENTATIVE OR AGENT OF ANY BENEFICIARY UNDER ANY LETTER OF
CREDIT, AND PAYMENT BY LC ISSUER TO ANY SUCH BENEFICIARY WHEN REQUESTED BY ANY
SUCH PURPORTED OFFICER, REPRESENTATIVE OR AGENT IS HEREBY AUTHORIZED AND
APPROVED.  BORROWER RELEASES EACH LENDER PARTY FROM, AND AGREES TO HOLD EACH
LENDER PARTY HARMLESS AND INDEMNIFIED AGAINST, ANY LIABILITY OR CLAIM IN
CONNECTION WITH OR ARISING OUT OF THE SUBJECT MATTER OF THIS SECTION, WHICH
INDEMNITY SHALL APPLY WHETHER OR NOT ANY SUCH LIABILITY OR CLAIM IS IN ANY WAY
OR TO ANY EXTENT CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION
OF ANY KIND BY ANY LENDER PARTY, PROVIDED ONLY THAT NO LENDER PARTY SHALL BE
ENTITLED TO INDEMNIFICATION FOR THAT PORTION, IF ANY, OF ANY LIABILITY OR CLAIM
WHICH IS PROXIMATELY CAUSED BY ITS OWN INDIVIDUAL GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, AS DETERMINED IN A FINAL JUDGMENT.


 


(B)                                 EXTENSION OF MATURITY.  IF THE MATURITY OF
ANY LETTER OF CREDIT IS EXTENDED BY ITS TERMS OR BY LAW OR GOVERNMENTAL ACTION,
IF ANY EXTENSION OF THE MATURITY OR TIME FOR PRESENTATION OF DRAFTS OR ANY OTHER
MODIFICATION OF THE TERMS OF ANY LETTER OF CREDIT IS MADE AT THE REQUEST OF ANY
RESTRICTED PERSON, OR IF THE AMOUNT OF ANY LETTER OF CREDIT IS INCREASED AT THE
REQUEST OF ANY RESTRICTED PERSON, THIS AGREEMENT SHALL BE BINDING UPON ALL
RESTRICTED PERSONS WITH RESPECT TO SUCH LETTER OF CREDIT AS SO EXTENDED,
INCREASED OR OTHERWISE MODIFIED, WITH RESPECT TO DRAFTS AND PROPERTY COVERED
THEREBY, AND WITH RESPECT TO ANY ACTION TAKEN BY LC ISSUER, LC ISSUER’S
CORRESPONDENTS, OR ANY LENDER PARTY IN ACCORDANCE WITH SUCH EXTENSION, INCREASE
OR OTHER MODIFICATION.


 


(C)                                  TRANSFEREES OF LETTERS OF CREDIT.  IF ANY
LETTER OF CREDIT PROVIDES THAT IT IS TRANSFERABLE, LC ISSUER SHALL HAVE NO DUTY
TO DETERMINE THE PROPER IDENTITY OF ANYONE APPEARING AS TRANSFEREE OF SUCH
LETTER OF CREDIT, NOR SHALL LC ISSUER BE CHARGED WITH RESPONSIBILITY OF ANY
NATURE OR CHARACTER FOR THE VALIDITY OR CORRECTNESS OF ANY TRANSFER OR
SUCCESSIVE TRANSFERS, AND PAYMENT BY LC ISSUER TO ANY PURPORTED TRANSFEREE OR
TRANSFEREES AS DETERMINED BY LC ISSUER IS HEREBY AUTHORIZED AND APPROVED, AND
BORROWER RELEASES EACH LENDER PARTY FROM, AND AGREES TO HOLD EACH LENDER PARTY
HARMLESS AND INDEMNIFIED AGAINST, ANY LIABILITY OR CLAIM IN CONNECTION WITH OR
ARISING OUT OF THE FOREGOING, WHICH INDEMNITY SHALL APPLY WHETHER OR NOT ANY
SUCH LIABILITY OR CLAIM IS IN ANY WAY OR TO ANY EXTENT CAUSED, IN WHOLE OR IN
PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY LENDER PARTY, PROVIDED
ONLY THAT NO LENDER PARTY SHALL BE ENTITLED TO INDEMNIFICATION FOR THAT PORTION,
IF ANY, OF ANY LIABILITY OR CLAIM WHICH IS PROXIMATELY CAUSED BY ITS OWN
INDIVIDUAL GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED IN A FINAL
JUDGMENT.


 


SECTION 2.14.                             LC COLLATERAL.  (A) IF, AFTER THE
MAKING OF ALL MANDATORY PREPAYMENTS OF PRINCIPAL OF THE LOANS REQUIRED UNDER
SECTION 2.7(A), THE OUTSTANDING LC OBLIGATIONS WILL EXCEED THE ADJUSTED
BORROWING BASE, THEN IN ADDITION TO PREPAYMENT OF THE ENTIRE PRINCIPAL BALANCE
OF THE LOANS, BORROWER WILL IMMEDIATELY PAY TO THE AGENT AN AMOUNT EQUAL TO SUCH
EXCESS.  THE AGENT WILL HOLD SUCH AMOUNT AS SECURITY FOR THE REMAINING LC
OBLIGATIONS (ALL SUCH AMOUNTS HELD AS SECURITY FOR LC OBLIGATIONS BEING HEREIN
COLLECTIVELY CALLED “LC COLLATERAL”) AND THE OTHER OBLIGATIONS, AND SUCH
COLLATERAL MAY BE APPLIED FROM TIME TO TIME TO ANY MATURED LC

 

29

--------------------------------------------------------------------------------


 


OBLIGATIONS OR OTHER OBLIGATIONS WHICH ARE DUE AND PAYABLE.  AT THE BORROWER’S
REQUEST AND WHEN NO DEFAULT EXISTS, THE AGENT SHALL RETURN TO THE BORROWER THE
AMOUNT HELD AS LC COLLATERAL, TO THE EXTENT SUCH AMOUNT IS IN EXCESS OF THE
AMOUNT REQUIRED UNDER THE FIRST SENTENCE OF THIS SECTION 2.14(A).  NEITHER THIS
SUBSECTION NOR THE FOLLOWING SUBSECTION SHALL, HOWEVER, LIMIT OR IMPAIR ANY
RIGHTS WHICH LC ISSUER MAY HAVE UNDER ANY OTHER DOCUMENT OR AGREEMENT RELATING
TO ANY LETTER OF CREDIT, LC COLLATERAL OR LC OBLIGATION, INCLUDING ANY LC
APPLICATION, OR ANY RIGHTS WHICH ANY LENDER PARTY MAY HAVE TO OTHERWISE APPLY
ANY PAYMENTS BY BORROWER AND ANY LC COLLATERAL UNDER SECTION 3.1.


 


(B)                                 ACCELERATION OF LC OBLIGATIONS.  IF THE
OBLIGATIONS OR ANY PART THEREOF BECOME IMMEDIATELY DUE AND PAYABLE PURSUANT TO
SECTION 8.1 THEN, UNLESS REQUIRED LENDERS OTHERWISE SPECIFICALLY ELECT TO THE
CONTRARY (WHICH ELECTION MAY THEREAFTER BE RETRACTED BY REQUIRED LENDERS AT ANY
TIME), ALL LC OBLIGATIONS SHALL BE DEEMED TO BECOME IMMEDIATELY DUE AND PAYABLE
WITHOUT REGARD TO WHETHER OR NOT ACTUAL DRAWINGS OR PAYMENTS ON THE LETTERS OF
CREDIT HAVE OCCURRED, AND BORROWER SHALL BE OBLIGATED TO PAY TO LC ISSUER
IMMEDIATELY AN AMOUNT EQUAL TO THE AGGREGATE LC OBLIGATIONS WHICH ARE THEN
OUTSTANDING, WHICH AMOUNT SHALL BE HELD BY LC ISSUER AS LC COLLATERAL SECURING
THE REMAINING LC OBLIGATIONS AND THE OTHER OBLIGATIONS, AND SUCH LC COLLATERAL
MAY BE APPLIED FROM TIME TO TIME TO ANY MATURED LC OBLIGATIONS OR ANY OTHER
OBLIGATIONS WHICH ARE DUE AND PAYABLE.


 


(C)                                  INVESTMENT OF LC COLLATERAL.  PENDING
APPLICATION THEREOF, ALL LC COLLATERAL SHALL BE INVESTED BY THE AGENT IN SUCH
INVESTMENTS AS THE AGENT MAY CHOOSE IN ITS SOLE DISCRETION.  ALL INTEREST ON
(AND OTHER PROCEEDS OF) SUCH INVESTMENTS SHALL BE REINVESTED OR APPLIED TO
MATURED LC OBLIGATIONS OR OTHER OBLIGATIONS WHICH ARE DUE AND PAYABLE.  WHEN ALL
OBLIGATIONS HAVE BEEN SATISFIED IN FULL, INCLUDING ALL LC OBLIGATIONS, ALL
LETTERS OF CREDIT HAVE EXPIRED OR BEEN TERMINATED, AND ALL OF BORROWER’S
REIMBURSEMENT OBLIGATIONS IN CONNECTION THEREWITH HAVE BEEN SATISFIED IN FULL OR
WHEN THE CONDITION PURSUANT TO WHICH THE LC COLLATERAL WAS REQUIRED NO LONGER
EXISTS, THE AGENT SHALL RELEASE ANY REMAINING LC COLLATERAL.  BORROWER HEREBY
ASSIGNS AND GRANTS TO THE AGENT A CONTINUING SECURITY INTEREST IN ALL LC
COLLATERAL PAID BY IT TO THE AGENT, ALL INVESTMENTS PURCHASED WITH SUCH LC
COLLATERAL, AND ALL PROCEEDS THEREOF TO SECURE ITS MATURED LC OBLIGATIONS AND
ITS OBLIGATIONS UNDER THIS AGREEMENT, EACH NOTE, AND THE OTHER LOAN DOCUMENTS,
AND BORROWER AGREES THAT SUCH LC COLLATERAL, INVESTMENTS AND PROCEEDS SHALL BE
SUBJECT TO ALL OF THE TERMS AND CONDITIONS OF THE SECURITY DOCUMENTS.  BORROWER
FURTHER AGREES THAT THE AGENT SHALL HAVE ALL OF THE RIGHTS AND REMEDIES OF A
SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE AS ADOPTED IN THE STATE OF TEXAS
WITH RESPECT TO SUCH SECURITY INTEREST AND THAT AN EVENT OF DEFAULT UNDER THIS
AGREEMENT SHALL CONSTITUTE A DEFAULT FOR PURPOSES OF SUCH SECURITY INTEREST.


 


(D)                                 PAYMENT OF LC COLLATERAL.  WHEN BORROWER IS
REQUIRED TO PROVIDE LC COLLATERAL FOR ANY REASON AND FAILS TO DO SO ON THE DAY
WHEN REQUIRED, THE AGENT OR LC ISSUER MAY WITHOUT NOTICE TO BORROWER OR ANY
OTHER RESTRICTED PERSON PROVIDE SUCH LC COLLATERAL (WHETHER BY APPLICATION OF
PROCEEDS OF OTHER COLLATERAL, BY TRANSFERS FROM OTHER ACCOUNTS MAINTAINED WITH
THE AGENT OR LC ISSUER, OR OTHERWISE) USING ANY AVAILABLE FUNDS OF BORROWER OR
ANY OTHER PERSON ALSO LIABLE TO MAKE SUCH PAYMENTS.  ANY SUCH AMOUNTS WHICH ARE
REQUIRED TO BE PROVIDED AS LC COLLATERAL AND WHICH ARE NOT PROVIDED ON THE DATE
REQUIRED SHALL, FOR PURPOSES OF EACH SECURITY DOCUMENT, BE CONSIDERED PAST DUE
OBLIGATIONS OWING HEREUNDER, AND LC ISSUER IS HEREBY

 

30

--------------------------------------------------------------------------------


 


AUTHORIZED TO EXERCISE ITS RESPECTIVE RIGHTS UNDER EACH SECURITY DOCUMENT TO
OBTAIN SUCH AMOUNTS.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

31

--------------------------------------------------------------------------------


 


ARTICLE III

 


PAYMENTS TO LENDERS

 


SECTION 3.1.                                   GENERAL PROCEDURES.  BORROWER
WILL MAKE EACH PAYMENT WHICH IT OWES UNDER THE LOAN DOCUMENTS TO AGENT FOR THE
ACCOUNT OF THE LENDER PARTY TO WHOM SUCH PAYMENT IS OWED, IN LAWFUL MONEY OF THE
UNITED STATES OF AMERICA, WITHOUT SET-OFF, DEDUCTION OR COUNTERCLAIM, AND IN
IMMEDIATELY AVAILABLE FUNDS.  EACH SUCH PAYMENT MUST BE RECEIVED BY AGENT NOT
LATER THAN 11:00 A.M., HOUSTON, TEXAS TIME, ON THE DATE SUCH PAYMENT BECOMES DUE
AND PAYABLE.  ANY PAYMENT RECEIVED BY AGENT AFTER SUCH TIME WILL BE DEEMED TO
HAVE BEEN MADE ON THE NEXT FOLLOWING BUSINESS DAY.  SHOULD ANY SUCH PAYMENT
BECOME DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, THE MATURITY OF SUCH
PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE
OF A PAYMENT OF PRINCIPAL OR PAST DUE INTEREST, INTEREST SHALL ACCRUE AND BE
PAYABLE THEREON FOR THE PERIOD OF SUCH EXTENSION AS PROVIDED IN THE LOAN
DOCUMENT UNDER WHICH SUCH PAYMENT IS DUE.  EACH PAYMENT UNDER A LOAN DOCUMENT
SHALL BE DUE AND PAYABLE AT THE PLACE SET FORTH FOR AGENT ON SCHEDULE 3.1
HERETO. WHEN AGENT COLLECTS OR RECEIVES MONEY ON ACCOUNT OF THE OBLIGATIONS,
AGENT SHALL DISTRIBUTE ALL MONEY SO COLLECTED OR RECEIVED, AND EACH LENDER PARTY
SHALL APPLY ALL SUCH MONEY SO DISTRIBUTED, AS FOLLOWS (EXCEPT AS OTHERWISE
PROVIDED IN SECTION 8.3):


 


(A)                                  FIRST, FOR THE PAYMENT OF ALL OBLIGATIONS
WHICH ARE THEN DUE (AND IF SUCH MONEY IS INSUFFICIENT TO PAY ALL SUCH
OBLIGATIONS, FIRST TO ANY REIMBURSEMENTS DUE AGENT UNDER SECTION 6.9 OR 10.4 AND
THEN TO THE PARTIAL PAYMENT OF ALL OTHER OBLIGATIONS THEN DUE IN PROPORTION TO
THE AMOUNTS THEREOF, OR AS LENDER PARTIES SHALL OTHERWISE AGREE);


 


(B)                                 THEN FOR THE PREPAYMENT OF AMOUNTS OWING
UNDER THE LOAN DOCUMENTS (OTHER THAN PRINCIPAL OF THE LOANS) IF SO SPECIFIED BY
BORROWER;


 


(C)                                  THEN FOR THE PREPAYMENT OF PRINCIPAL OF THE
LOANS, TOGETHER WITH ACCRUED AND UNPAID INTEREST ON THE PRINCIPAL SO PREPAID;
AND


 


(D)                                 LAST, FOR THE PAYMENT OR PREPAYMENT OF ANY
OTHER OBLIGATIONS.

 

All payments applied to principal or interest on any Note shall be applied first
to any interest then due and payable, then to principal then due and payable,
and last to any prepayment of principal and interest in compliance with Sections
2.6 and 2.7.  All distributions of amounts described in any of subsections (b),
(c) or (d) above shall be made by Agent pro rata to each Lender Party then owed
Obligations described in such subsection in proportion to all amounts owed to
all Lender Parties which are described in such subsection; provided that if any
Lender then owes payments to LC Issuer for the purchase of a participation under
Section 2.13(c) or to Agent under Section 9.9, any amounts otherwise
distributable under this section to such Lender shall be deemed to belong to LC
Issuer, or Agent, respectively, to the extent of such unpaid payments, and Agent
shall apply such amounts to make such unpaid payments rather than distribute
such amounts to such Lender.

 

32

--------------------------------------------------------------------------------


 


SECTION 3.2.                                   CAPITAL REIMBURSEMENT.  IF EITHER
(A) THE INTRODUCTION OR IMPLEMENTATION AFTER THE DATE HEREOF OF OR THE
COMPLIANCE WITH OR ANY CHANGE AFTER THE DATE HEREOF IN OR IN THE INTERPRETATION
OF ANY LAW REGARDING CAPITAL ADEQUACY, OR (B) THE INTRODUCTION OR IMPLEMENTATION
AFTER THE DATE HEREOF OF OR THE COMPLIANCE WITH ANY REQUEST, DIRECTIVE OR
GUIDELINE ISSUED AFTER THE DATE HEREOF FROM ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW) REGARDING
CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN
ON ANY LENDER PARTY’S CAPITAL, OR ON THE CAPITAL OF ANY CORPORATION CONTROLLING
SUCH LENDER PARTY, AS A CONSEQUENCE OF THE LOANS MADE, OR LETTERS OF CREDIT
ISSUED, BY SUCH LENDER PARTY, TO A LEVEL BELOW THAT WHICH SUCH LENDER PARTY OR
SUCH CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH CHANGE (TAKING INTO
CONSIDERATION SUCH LENDER PARTY’S POLICIES AND THE POLICIES OF ANY SUCH
CORPORATION WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME BORROWER
WILL PAY TO AGENT FOR THE BENEFIT OF SUCH LENDER PARTY, WITHIN FIVE (5) BUSINESS
DAYS OF DEMAND THEREFORE BY SUCH LENDER PARTY, SUCH ADDITIONAL AMOUNT OR AMOUNTS
WHICH SUCH LENDER PARTY SHALL DETERMINE TO BE APPROPRIATE TO COMPENSATE SUCH
LENDER PARTY FOR SUCH REDUCTION.


 


SECTION 3.3.                                   INCREASED COST OF EURODOLLAR
LOANS OR LETTERS OF CREDIT.  (A) IF ANY CHANGE AFTER THE DATE HEREOF IN ANY
APPLICABLE LAW (WHETHER NOW IN EFFECT OR HEREINAFTER ENACTED OR PROMULGATED,
INCLUDING REGULATION D) OR ANY INTERPRETATION OR ADMINISTRATION THEREOF BY ANY
GOVERNMENTAL AUTHORITY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF
(WHETHER OR NOT HAVING THE FORCE OF LAW):

 

(I)                                     SHALL CHANGE THE BASIS OF TAXATION OF
PAYMENTS TO ANY LENDER PARTY OF ANY PRINCIPAL, INTEREST, OR OTHER AMOUNTS
ATTRIBUTABLE TO ANY EURODOLLAR LOAN OR LETTER OF CREDIT OR OTHERWISE DUE UNDER
THIS AGREEMENT IN RESPECT OF ANY EURODOLLAR LOAN OR LETTER OF CREDIT (OTHER THAN
REIMBURSABLE TAXES GOVERNED BY SECTION 3.6 AND TAXES IMPOSED ON OR MEASURED BY
ITS OVERALL NET INCOME, AND FRANCHISE TAXES IMPOSED ON IT (IN LIEU OF NET INCOME
TAXES), BY THE JURISDICTION (OR ANY POLITICAL SUBDIVISION THEREOF) UNDER THE
LAWS OF WHICH IT IS ORGANIZED OR OTHERWISE RESIDES FOR TAX PURPOSES OR MAINTAINS
ANY APPLICABLE LENDING OFFICE); OR

 

(II)                                  SHALL CHANGE, IMPOSE, MODIFY, APPLY OR
DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENTS IN RESPECT
OF ANY EURODOLLAR LOAN MADE BY ANY LENDER PARTY OR ANY LETTER OF CREDIT
(EXCLUDING ANY RESERVE REQUIREMENT INCLUDED IN THE COMPUTATION OF THE ADJUSTED
EURODOLLAR RATE) OR AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
CREDIT EXTENDED BY, SUCH LENDER PARTY; OR

 

(III)                               SHALL IMPOSE ON ANY LENDER PARTY OR THE
INTERBANK EUROCURRENCY DEPOSIT MARKET ANY CONDITION AFFECTING ANY EURODOLLAR
LOAN OR LETTER OF CREDIT,

 

the result of which is to increase the cost to any Lender Party of agreeing to
make or making, funding or maintaining Eurodollar Loans or (as the case may be)
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing,
then such Lender Party shall promptly notify Agent and Borrower in writing of
the happening of such event and of the amount required to compensate such Lender
Party for such additional costs or reduced return (on an after-tax basis, taking
into account any taxes on and deductions, credits or other tax benefits in
respect of such

 

33

--------------------------------------------------------------------------------


 

compensation), whereupon (i) Borrower shall pay such amount to Agent for the
account of such Lender Party and (ii) Borrower may elect, by giving to Agent and
such Lender Party not less than three Business Days’ notice, to convert all (but
not less than all) of any such Eurodollar Loans of such Lender Party into Base
Rate Loans.

 


(B)                                 A CERTIFICATE OF A LENDER PARTY SETTING
FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER PARTY OR THE
CORPORATION CONTROLLING SUCH LENDER PARTY, AS THE CASE MAY BE, AS SPECIFIED IN
SECTION 3.2 OR THIS SECTION 3.3 SHALL BE DELIVERED TO BORROWER AND SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.  BORROWER SHALL PAY THE APPLICABLE LENDER
PARTY THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 3 BUSINESS DAYS
AFTER RECEIPT THEREOF.


 


(C)                                  FAILURE OR DELAY ON THE PART OF ANY LENDER
PARTY TO DEMAND COMPENSATION PURSUANT TO SECTION 3.2 OR THIS SECTION 3.3 SHALL
NOT CONSTITUTE A WAIVER OF SUCH LENDER PARTY’S RIGHT TO DEMAND SUCH
COMPENSATION.


 


SECTION 3.4.                                   ILLEGALITY.  IF ANY CHANGE AFTER
THE DATE HEREOF IN APPLICABLE LAWS, OR IN THE INTERPRETATION OR ADMINISTRATION
THEREOF OF OR IN ANY JURISDICTION WHATSOEVER, DOMESTIC OR FOREIGN, SHALL MAKE IT
UNLAWFUL FOR ANY LENDER PARTY TO FUND OR MAINTAIN EURODOLLAR LOANS, THEN, UPON
NOTICE BY SUCH LENDER PARTY TO BORROWER AND AGENT, (A) BORROWER’S RIGHT TO ELECT
EURODOLLAR LOANS FROM SUCH LENDER PARTY SHALL BE SUSPENDED TO THE EXTENT AND FOR
THE DURATION OF SUCH ILLEGALITY, (B) ALL EURODOLLAR LOANS OF SUCH LENDER PARTY
WHICH ARE THEN THE SUBJECT OF ANY BORROWING NOTICE AND WHICH CANNOT BE LAWFULLY
FUNDED SHALL BE FUNDED AS BASE RATE LOANS OF SUCH LENDER PARTY, AND (C) ALL
EURODOLLAR LOANS OF SUCH LENDER PARTY SHALL BE CONVERTED AUTOMATICALLY TO BASE
RATE LOANS ON THE RESPECTIVE LAST DAYS OF THE THEN CURRENT INTEREST PERIODS WITH
RESPECT TO SUCH LOANS OR WITHIN SUCH EARLIER PERIOD AS REQUIRED BY LAW.  IF ANY
SUCH CONVERSION OF A EURODOLLAR LOAN OCCURS ON A DAY WHICH IS NOT THE LAST DAY
OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO, BORROWER SHALL PAY TO
SUCH LENDER PARTY SUCH AMOUNTS, IF ANY, AS MAY BE REQUIRED PURSUANT TO
SECTION 3.5.


 


SECTION 3.5.                                   FUNDING LOSSES.  IN ADDITION TO
ITS OTHER OBLIGATIONS HEREUNDER, BORROWER WILL INDEMNIFY EACH LENDER PARTY
AGAINST, AND REIMBURSE EACH LENDER PARTY ON DEMAND FOR, ANY LOSS OR EXPENSE
INCURRED OR SUSTAINED BY SUCH LENDER PARTY (INCLUDING ANY LOSS OR EXPENSE
INCURRED BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS
ACQUIRED BY A LENDER PARTY TO FUND OR MAINTAIN EURODOLLAR LOANS BUT EXCLUDING
ANY LOSS OF BASE RATE MARGIN OR EURODOLLAR MARGIN), AS A RESULT OF (A) ANY
PAYMENT OR PREPAYMENT (WHETHER AUTHORIZED OR REQUIRED HEREUNDER OR OTHERWISE) OF
ALL OR A PORTION OF A EURODOLLAR LOAN ON A DAY OTHER THAN THE DAY ON WHICH THE
APPLICABLE INTEREST PERIOD ENDS, (B) ANY PAYMENT OR PREPAYMENT, WHETHER REQUIRED
HEREUNDER OR OTHERWISE, OF A LOAN MADE AFTER THE DELIVERY, BUT BEFORE THE
EFFECTIVE DATE, OF A CONTINUATION/CONVERSION NOTICE REQUESTING THE CONTINUATION
OF OUTSTANDING EURODOLLAR LOANS AS, OR THE CONVERSION OF OUTSTANDING BASE RATE
LOANS TO, EURODOLLAR LOANS, IF SUCH PAYMENT OR PREPAYMENT PREVENTS SUCH
CONTINUATION/CONVERSION NOTICE FROM BECOMING FULLY EFFECTIVE, (C) THE FAILURE OF
ANY LOAN TO BE MADE OR OF ANY CONTINUATION/CONVERSION NOTICE REQUESTING THE
CONTINUATION OF OUTSTANDING EURODOLLAR LOANS AS, OR THE CONVERSION OF
OUTSTANDING BASE RATE LOANS TO, EURODOLLAR LOANS TO BECOME EFFECTIVE DUE TO ANY
CONDITION PRECEDENT NOT BEING SATISFIED OR DUE TO ANY OTHER ACTION OR INACTION
OF ANY RESTRICTED PERSON, (D) ANY CONVERSION (WHETHER AUTHORIZED OR REQUIRED
HEREUNDER OR OTHERWISE) OF ALL OR ANY PORTION OF ANY

 

34

--------------------------------------------------------------------------------


 


EURODOLLAR LOAN INTO A BASE RATE LOAN OR INTO A DIFFERENT EURODOLLAR LOAN ON A
DAY OTHER THAN THE DAY ON WHICH THE APPLICABLE INTEREST PERIOD ENDS, OR (E) ANY
ASSIGNMENT OF A EURODOLLAR LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD THEREFOR AS A RESULT OF A REQUEST BY BORROWER PURSUANT TO SECTION 3.8(B).


 


SECTION 3.6.                                   REIMBURSABLE TAXES.  BORROWER
COVENANTS AND AGREES THAT:


 


(A)                                  BORROWER WILL INDEMNIFY EACH LENDER PARTY
AGAINST AND REIMBURSE EACH LENDER PARTY FOR ALL PRESENT AND FUTURE INCOME, STAMP
AND OTHER TAXES, LEVIES, COSTS AND CHARGES WHATSOEVER IMPOSED, ASSESSED, LEVIED
OR COLLECTED ON OR IN RESPECT OF THIS AGREEMENT OR ANY EURODOLLAR LOANS OR
LETTERS OF CREDIT (WHETHER OR NOT LEGALLY OR CORRECTLY IMPOSED, ASSESSED, LEVIED
OR COLLECTED), EXCLUDING, HOWEVER, (I) TAXES IMPOSED ON OR MEASURED BY ITS
OVERALL NET INCOME, AND FRANCHISE TAXES IMPOSED ON IT (IN LIEU OF NET INCOME
TAXES), BY THE JURISDICTION (OR ANY POLITICAL SUBDIVISION THEREOF) UNDER THE
LAWS OF WHICH IT IS ORGANIZED OR OTHERWISE RESIDES FOR TAX PURPOSES OR MAINTAINS
ANY APPLICABLE LENDING OFFICE, (II) WITH RESPECT TO EACH LENDER PARTY, TAXES
IMPOSED BY REASON OF ANY PRESENT OR FORMER CONNECTION BETWEEN SUCH LENDER PARTY
AND THE JURISDICTION IMPOSING SUCH TAXES, OTHER THAN SOLELY AS A RESULT OF THIS
AGREEMENT OR ANY NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY, AND (III) ANY
UNITED STATES WITHHOLDING TAX IMPOSED ON ANY PAYMENT BY BORROWER PURSUANT TO
THIS AGREEMENT OR UNDER ANY EURODOLLAR LOANS OR LETTERS OF CREDIT, BUT NOT
EXCLUDING ANY PORTION OF SUCH TAX THAT EXCEEDS THE UNITED STATES WITHHOLDING TAX
WHICH WOULD HAVE BEEN IMPOSED ON SUCH A PAYMENT TO SUCH LENDER PARTY UNDER THE
LAWS AND TREATIES IN EFFECT WHEN SUCH LENDER PARTY FIRST BECOMES A PARTY TO THIS
AGREEMENT (ALL SUCH NON-EXCLUDED TAXES, LEVIES, COSTS AND CHARGES BEING
COLLECTIVELY CALLED “REIMBURSABLE TAXES”).  SUCH INDEMNIFICATION SHALL BE ON AN
AFTER-TAX BASIS AND, EXCEPT AS OTHERWISE PROVIDED IN SECTION 3.6(B), PAID WITHIN
3 BUSINESS DAYS AFTER A LENDER PARTY MAKES DEMAND THEREFOR.


 


(B)                                 ALL PAYMENTS ON ACCOUNT OF THE PRINCIPAL OF,
AND INTEREST ON, EACH LENDER PARTY’S LOANS AND NOTE, AND ALL OTHER AMOUNTS
PAYABLE BY BORROWER TO ANY LENDER PARTY HEREUNDER, SHALL BE MADE IN FULL WITHOUT
SET-OFF OR COUNTERCLAIM AND SHALL BE MADE FREE AND CLEAR OF AND WITHOUT
DEDUCTIONS OR WITHHOLDINGS OF ANY NATURE BY REASON OF ANY REIMBURSABLE TAXES,
ALL OF WHICH WILL BE FOR THE ACCOUNT OF BORROWER.  IN THE EVENT OF BORROWER
BEING COMPELLED BY LAW TO MAKE ANY SUCH DEDUCTION OR WITHHOLDING FROM ANY
PAYMENT TO ANY LENDER PARTY, BORROWER SHALL PAY ON THE DUE DATE OF SUCH PAYMENT,
BY WAY OF ADDITIONAL INTEREST, SUCH ADDITIONAL AMOUNTS AS ARE NEEDED TO CAUSE
THE AMOUNT RECEIVABLE BY SUCH LENDER PARTY AFTER SUCH DEDUCTION OR WITHHOLDING
TO EQUAL THE AMOUNT WHICH WOULD HAVE BEEN RECEIVABLE IN THE ABSENCE OF SUCH
DEDUCTION OR WITHHOLDING.  IF BORROWER SHOULD MAKE ANY DEDUCTION OR WITHHOLDING
AS AFORESAID, BORROWER SHALL WITHIN 60 DAYS THEREAFTER FORWARD TO SUCH LENDER
PARTY AN OFFICIAL RECEIPT OR OTHER OFFICIAL DOCUMENT EVIDENCING PAYMENT OF SUCH
DEDUCTION OR WITHHOLDING.


 


(C)                                  IF BORROWER IS EVER REQUIRED TO PAY ANY
REIMBURSABLE TAX WITH RESPECT TO ANY EURODOLLAR LOAN, BORROWER MAY ELECT, BY
GIVING TO AGENT AND SUCH LENDER PARTY NOT LESS THAN THREE BUSINESS DAYS’ NOTICE,
TO CONVERT ALL (BUT NOT LESS THAN ALL) OF ANY SUCH EURODOLLAR LOAN INTO A BASE
RATE LOAN, BUT SUCH ELECTION SHALL NOT DIMINISH BORROWER’S OBLIGATION TO PAY ALL
REIMBURSABLE TAXES.

 

35

--------------------------------------------------------------------------------


 


(D)                                 NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SECTION, BORROWER SHALL BE ENTITLED, TO THE EXTENT IT IS REQUIRED TO DO SO
BY LAW, TO DEDUCT OR WITHHOLD (AND NOT TO MAKE ANY INDEMNIFICATION OR
REIMBURSEMENT FOR) INCOME OR OTHER SIMILAR TAXES IMPOSED BY THE UNITED STATES OF
AMERICA FROM INTEREST, FEES OR OTHER AMOUNTS PAYABLE HEREUNDER FOR THE ACCOUNT
OF ANY LENDER PARTY, OTHER THAN A LENDER PARTY (I) WHO IS A U.S. PERSON FOR
FEDERAL INCOME TAX PURPOSES OR (II) WHO HAS THE PRESCRIBED FORMS ON FILE WITH
AGENT (WITH COPIES PROVIDED TO BORROWER) FOR THE APPLICABLE YEAR TO THE EXTENT
DEDUCTION OR WITHHOLDING OF SUCH TAXES IS NOT REQUIRED AS A RESULT OF THE FILING
OF SUCH PRESCRIBED FORMS, PROVIDED THAT IF BORROWER SHALL SO DEDUCT OR WITHHOLD
ANY SUCH TAXES, IT SHALL PROVIDE A STATEMENT TO AGENT AND SUCH LENDER PARTY,
SETTING FORTH THE AMOUNT OF SUCH TAXES SO DEDUCTED OR WITHHELD, THE APPLICABLE
RATE AND ANY OTHER INFORMATION OR DOCUMENTATION WHICH SUCH LENDER PARTY MAY
REASONABLY REQUEST FOR ASSISTING SUCH LENDER PARTY TO OBTAIN ANY ALLOWABLE
CREDITS OR DEDUCTIONS FOR THE TAXES SO DEDUCTED OR WITHHELD IN THE JURISDICTION
OR JURISDICTIONS IN WHICH SUCH LENDER PARTY IS SUBJECT TO TAX.  AS USED IN THIS
SECTION, “PRESCRIBED FORMS” MEANS SUCH DULY EXECUTED FORMS OR STATEMENTS, AND IN
SUCH NUMBER OF COPIES, WHICH MAY, FROM TIME TO TIME, BE PRESCRIBED BY LAW AND
WHICH, PURSUANT TO APPLICABLE PROVISIONS OF (X) AN INCOME TAX TREATY BETWEEN THE
UNITED STATES AND THE COUNTRY OF RESIDENCE OF THE LENDER PARTY PROVIDING THE
FORMS OR STATEMENTS, (Y) THE INTERNAL REVENUE CODE, OR (Z) ANY APPLICABLE RULES
OR REGULATIONS THEREUNDER, PERMIT BORROWER TO MAKE PAYMENTS HEREUNDER FOR THE
ACCOUNT OF SUCH LENDER PARTY FREE OF SUCH DEDUCTION OR WITHHOLDING OF INCOME OR
SIMILAR TAXES.


 


SECTION 3.7.                                   ALTERNATIVE RATE OF INTEREST.  IF
PRIOR TO THE COMMENCEMENT OF ANY INTEREST PERIOD FOR A BORROWING OF EURODOLLAR
LOANS:


 


(A)                                  AGENT DETERMINES THAT ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE EURODOLLAR RATE FOR SUCH
INTEREST PERIOD (ANY SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR); OR


 


(B)                                 AGENT IS ADVISED BY REQUIRED LENDERS THAT
THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY
REFLECT THE COST TO SUCH LENDERS OF MAKING OR MAINTAINING THEIR LOANS INCLUDED
IN SUCH BORROWING FOR SUCH INTEREST PERIOD;

then Agent shall give notice thereof to Borrower and Lenders by telephone or
telecopy as promptly as practicable thereafter and, until Agent notifies
Borrower and Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Continuation/Conversion Notice that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Borrowing of Eurodollar
Loans shall be ineffective and shall be deemed a request to continue such
Borrowing as a Borrowing of Base Rate Loans and (ii) if any Borrowing Notice
requests a Borrowing of Eurodollar Loans, such Borrowing shall be made as a
Borrowing of Base Rate Loans.  Upon receipt of such notice, Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Loans.

 


SECTION 3.8.                                   CHANGE OF APPLICABLE LENDING
OFFICE; REPLACEMENT OF LENDERS.

 

(a)                                  Each Lender Party agrees that, upon the
occurrence of any event giving rise to the operation of Sections 3.2, 3.3, 3.4
or 3.6 with respect to such Lender Party, it will, if requested by Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender

 

36

--------------------------------------------------------------------------------


 

Party) to designate another Applicable Lending Office, provided that such
designation is made on such terms that such Lender Party and its Applicable
Lending Office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
any such section.  Nothing in this section shall affect or postpone any of the
obligations of Borrower or the rights of any Lender Party provided in Sections
3.2, 3.3, 3.4, or 3.6.

 

(b)                                 If any Lender requests compensation under
Section 3.2 or 3.3, or if Borrower is required to pay any additional amount to
any Lender Party or any governmental authority for the account of any Lender
Party pursuant to Section 3.6, or if the obligation of any Lender Party to make
or maintain Loans as, or convert Loans to, Eurodollar Loans is suspended
pursuant to Section 3.4, or if any Lender Party defaults in its obligation to
fund Loans hereunder, then Borrower may, at its sole expense and effort (such
expense to include any transfer fee payable to Agent under Section 10.5(c) and
any expense pursuant to Article III), upon notice to such Lender Party and
Agent, require such Lender Party to assign and delegate in whole (but not in
part), without recourse (in accordance with and subject to the restrictions
contained in Section 10.5), all its interests, rights and obligations under this
Agreement to an Eligible Transferee that shall assume such obligations (which
Eligible Transferee may be another Lender Party, if a Lender Party accepts such
assignment); provided that (i) Borrower shall have received the prior written
consent of Agent, which consent shall not unreasonably be withheld, (ii) such
Lender Party shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from Borrower or such Eligible Transferee
(including any amounts payable pursuant to Section 3.5), (iii) in the case of
any such assignment resulting from a claim for compensation under Section 3.2 or
3.3 or payments required to be made pursuant to Section 3.6, such assignment
will result in a reduction in such compensation or payments, and (iv) if the
Borrower elects to exercise such right with respect to any Lender Party, it
shall be obligated to replace all Lender Parties that have made similar
requests.  A Lender Party shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender Party or
otherwise, the circumstances entitling Borrower to require such assignment and
delegation cease to apply.  Any Lender Party being replaced shall execute and
deliver an Assignment and Acceptance with respect to such Lender Party’s
outstanding Loans and participations in LC Obligations.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

37

--------------------------------------------------------------------------------


 


ARTICLE IV

 


CONDITIONS PRECEDENT TO LENDING

 


SECTION 4.1.                                   DOCUMENTS TO BE DELIVERED.  NO
LENDER HAS ANY OBLIGATION TO MAKE ITS FIRST LOAN, AND LC ISSUER HAS NO
OBLIGATION TO ISSUE THE FIRST LETTER OF CREDIT, UNLESS AGENT SHALL HAVE RECEIVED
ALL OF THE FOLLOWING, AT AGENT’S OFFICE IN HOUSTON, TEXAS, DULY EXECUTED AND
DELIVERED AND IN FORM, SUBSTANCE AND DATE REASONABLY SATISFACTORY TO THE AGENT,
THE LENDERS AND THEIR COUNSEL:


 


(A)                                  THIS AGREEMENT.


 


(B)                                 EACH REVOLVING NOTE.


 


(C)                                  A GUARANTY EXECUTED BY EACH GUARANTOR
EXISTING ON THE DATE HEREOF.


 


(D)                                 EACH SECURITY DOCUMENT LISTED ON THE
SCHEDULE 4.1.


 


(E)                                  THE FOLLOWING CERTIFICATES OF BORROWER AND,
AS APPROPRIATE, THE SUBSIDIARIES:

 

(I)                                     AN “OMNIBUS CERTIFICATE” OF THE
SECRETARY OR ASSISTANT SECRETARY OF THE BORROWER AND EACH GUARANTOR, WHICH SHALL
CONTAIN THE NAMES AND SIGNATURES OF THE OFFICERS OF BORROWER AND EACH GUARANTOR
AUTHORIZED TO EXECUTE LOAN DOCUMENTS AND WHICH SHALL CERTIFY TO THE TRUTH,
CORRECTNESS AND COMPLETENESS OF THE FOLLOWING EXHIBITS ATTACHED THERETO:  (1) A
COPY OF RESOLUTIONS DULY ADOPTED BY THE BOARD OF DIRECTORS OF BORROWER AND EACH
GUARANTOR AND IN FULL FORCE AND EFFECT AT THE TIME THIS AGREEMENT IS ENTERED
INTO, AUTHORIZING THE EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
DELIVERED OR TO BE DELIVERED IN CONNECTION HEREWITH AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREIN AND THEREIN, (2) A COPY OF THE CHARTER
DOCUMENTS OF BORROWER AND EACH GUARANTOR AND ALL AMENDMENTS THERETO, CERTIFIED
BY THE APPROPRIATE OFFICIAL OF SUCH PARTY’S STATE OF ORGANIZATION, AND (3) A
COPY OF THE BYLAWS OF BORROWER AND EACH GUARANTOR;

 

(II)                                  A “CLOSING CERTIFICATE” OF THE CHIEF
FINANCIAL OFFICER OF BORROWER, AS OF THE CLOSING DATE, CERTIFYING THAT (A) THE
CONDITIONS SET OUT IN SUBSECTIONS (A), (B), AND (C) OF SECTION 4.2 HAVE BEEN
SATISFIED AND (B) THE INITIAL FINANCIAL STATEMENTS OF BORROWER DELIVERED TO THE
AGENT FAIRLY PRESENT THE CONSOLIDATED FINANCIAL POSITION FOR THE PERIODS COVERED
THEREBY, AS OF THE DATE OF SUCH INITIAL FINANCIAL STATEMENTS; AND

 

(III)                               A BORROWING BASE CERTIFICATE DATED AS OF THE
CLOSING DATE


 


(F)                                    A CERTIFICATE OF EXISTENCE AND GOOD
STANDING FOR BORROWER ISSUED BY THE SECRETARY OF STATE OF DELAWARE, A
CERTIFICATE OF DUE QUALIFICATION TO DO BUSINESS FOR THE BORROWER ISSUED BY THE
SECRETARY OF STATE OF TEXAS, AND A CERTIFICATE OF ACCOUNT STATUS FOR THE
BORROWER ISSUED BY THE TEXAS COMPTROLLER OF PUBLIC ACCOUNTS.

 

38

--------------------------------------------------------------------------------


 


(G)                                 A FAVORABLE OPINION OF (I) BRACEWELL &
GIULIANI LLP, COUNSEL FOR RESTRICTED PERSONS, SUBSTANTIALLY IN THE FORM SET
FORTH IN EXHIBIT 4.1(G)(I); AND (II) TRENT MCKENNA, IN-HOUSE COUNSEL FOR
RESTRICTED PERSONS, SUBSTANTIALLY IN THE FORM SET FORTH IN EXHIBIT 4.1(G)(II).


 


(H)                                 THE INITIAL FINANCIAL STATEMENTS.


 


(I)                                     THE CERTIFICATE OR CERTIFICATES OF
INSURANCE REQUIRED BY SECTION 6.8.


 


(J)                                     PAYMENT OF ALL FEES INCLUDING ALL
COMMITMENT FEES, UPFRONT, AGENT, AND ARRANGER FEES REQUIRED TO BE PAID TO ANY
LENDER OR ANY OTHER PARTY PURSUANT TO ANY LOAN DOCUMENTS.


 


(K)                                  CONFIRMATION OF THE PAYMENT IN FULL OF ALL
INDEBTEDNESS UNDER THE PRIOR CREDIT DOCUMENTS.


 


(L)                                     THE ASSIGNMENT OF PRIOR CREDIT DOCUMENTS
IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT IN ITS SOLE DISCRETION, EXECUTED
BY THE PRIOR AGENT, AS AGENT, AND EACH OF THE LENDERS PARTY TO THE PRIOR CREDIT
AGREEMENT ON THE CLOSING DATE AND THE DELIVERY OF ALL COLLATERAL IN POSSESSION
OF THE PRIOR AGENT.


 


(M)                               SUCH OTHER DOCUMENTS AND INSTRUMENTS AS THE
AGENT AND ITS COUNSEL MAY REASONABLY REQUIRE.


 


SECTION 4.2.                                   ADDITIONAL CONDITIONS PRECEDENT. 
NO LENDER HAS ANY OBLIGATION TO MAKE ANY LOAN (INCLUDING ITS FIRST), AND LC
ISSUER HAS NO OBLIGATION TO ISSUE ANY LETTER OF CREDIT (INCLUDING ITS FIRST),
UNLESS THE FOLLOWING CONDITIONS PRECEDENT HAVE BEEN SATISFIED:


 


(A)                                  ALL REPRESENTATIONS AND WARRANTIES MADE BY
ANY RESTRICTED PERSON IN ANY LOAN DOCUMENT SHALL BE TRUE IN ALL MATERIAL
RESPECTS (WITHOUT DUPLICATION OF MATERIALITY QUALIFIERS CONTAINED THEREIN) ON
AND AS OF THE DATE OF SUCH LOAN OR THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT
AS IF SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE AS OF THE DATE OF SUCH
LOAN OR THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT, EXCEPT TO THE EXTENT THAT
SUCH REPRESENTATION OR WARRANTY WAS MADE AS OF A SPECIFIC DATE OR UPDATED,
MODIFIED OR SUPPLEMENTED AS OF A SUBSEQUENT DATE WITH THE CONSENT OF REQUIRED
LENDERS.


 


(B)                                 NO DEFAULT SHALL EXIST AT THE DATE OF SUCH
LOAN OR THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT.


 


(C)                                  THE MAKING OF SUCH LOAN OR THE ISSUANCE OF
SUCH LETTER OF CREDIT SHALL NOT BE PROHIBITED BY ANY LAW AND SHALL NOT SUBJECT
ANY LENDER OR ANY LC ISSUER TO ANY PENALTY OR OTHER ONEROUS CONDITION UNDER OR
PURSUANT TO ANY SUCH LAW.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

39

--------------------------------------------------------------------------------


 


ARTICLE V

 


REPRESENTATIONS AND WARRANTIES

 

To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender to enter into this Agreement and to extend credit hereunder, Borrower
represents and warrants to each Lender that:

 


SECTION 5.1.            NO DEFAULT.  NO EVENT HAS OCCURRED AND IS CONTINUING
WHICH CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT.


 


SECTION 5.2.            ORGANIZATION AND GOOD STANDING.  EACH RESTRICTED PERSON
IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS
JURISDICTION OF ORGANIZATION, HAVING ALL POWERS REQUIRED TO CARRY ON ITS
BUSINESS AND ENTER INTO AND CARRY OUT THE TRANSACTIONS CONTEMPLATED HEREBY. 
EACH RESTRICTED PERSON IS DULY QUALIFIED, IN GOOD STANDING, AND AUTHORIZED TO DO
BUSINESS IN ALL OTHER JURISDICTIONS WITHIN THE UNITED STATES WHEREIN THE
CHARACTER OF THE PROPERTIES OWNED OR HELD BY IT OR THE NATURE OF THE BUSINESS
TRANSACTED BY IT MAKES SUCH QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO
SO QUALIFY OR BE AUTHORIZED COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE CHANGE.  EACH RESTRICTED PERSON HAS TAKEN ALL ACTIONS AND
PROCEDURES CUSTOMARILY TAKEN IN ORDER TO ENTER, FOR THE PURPOSE OF CONDUCTING
BUSINESS OR OWNING PROPERTY, EACH JURISDICTION OUTSIDE THE UNITED STATES WHEREIN
THE CHARACTER OF THE PROPERTIES OWNED OR HELD BY IT OR THE NATURE OF THE
BUSINESS TRANSACTED BY IT MAKES SUCH ACTIONS AND PROCEDURES DESIRABLE COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE.


 


SECTION 5.3.            AUTHORIZATION.  EACH RESTRICTED PERSON HAS THE POWER AND
AUTHORITY TO EXECUTE, DELIVER, AND PERFORM ITS RESPECTIVE OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS. EACH RESTRICTED PERSON HAS TAKEN ALL
ACTION NECESSARY TO AUTHORIZE THE EXECUTION AND DELIVERY BY IT OF THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY AND TO AUTHORIZE THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED THEREBY AND THE PERFORMANCE OF ITS OBLIGATIONS
THEREUNDER.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS HAVE BEEN DULY EXECUTED
AND DELIVERED BY BORROWER AND EACH OTHER RESTRICTED PERSON A PARTY THERETO. 
BORROWER IS DULY AUTHORIZED TO BORROW FUNDS HEREUNDER.


 


SECTION 5.4.            NO CONFLICTS OR CONSENTS.  THE EXECUTION AND DELIVERY BY
THE VARIOUS RESTRICTED PERSONS OF THE LOAN DOCUMENTS TO WHICH EACH IS A PARTY,
THE PERFORMANCE BY EACH OF ITS OBLIGATIONS UNDER SUCH LOAN DOCUMENTS, AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE VARIOUS LOAN DOCUMENTS, DO
NOT AND WILL NOT (A) CONFLICT WITH ANY PROVISION OF (I) ANY LAW, (II) THE
ORGANIZATIONAL DOCUMENTS OF ANY RESTRICTED PERSON, OR (III) ANY MATERIAL
AGREEMENT, JUDGMENT, LICENSE, ORDER OR PERMIT APPLICABLE TO OR BINDING UPON ANY
RESTRICTED PERSON; (B) RESULT IN THE ACCELERATION OF ANY INDEBTEDNESS OWED BY
ANY RESTRICTED PERSON; OR (C) RESULT IN OR REQUIRE THE CREATION OF ANY LIEN UPON
ANY ASSETS OR PROPERTIES OF ANY RESTRICTED PERSON EXCEPT AS EXPRESSLY
CONTEMPLATED OR PERMITTED IN THE LOAN DOCUMENTS.  EXCEPT AS EXPRESSLY
CONTEMPLATED IN THE LOAN DOCUMENTS, NO PERMIT, CONSENT, APPROVAL, AUTHORIZATION
OR

 

40

--------------------------------------------------------------------------------


 


ORDER OF, AND NO NOTICE TO OR FILING WITH, ANY TRIBUNAL OR THIRD PARTY IS
REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE BY ANY
RESTRICTED PERSON OF ANY LOAN DOCUMENT OR TO CONSUMMATE ANY TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS.


 


SECTION 5.5.            ENFORCEABLE OBLIGATIONS.  THIS AGREEMENT IS, AND THE
OTHER LOAN DOCUMENTS WHEN DULY EXECUTED AND DELIVERED WILL BE, LEGAL, VALID AND
BINDING OBLIGATIONS OF EACH RESTRICTED PERSON WHICH IS A PARTY HERETO OR
THERETO, ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS EXCEPT AS SUCH
ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS OF GENERAL
APPLICATION RELATING TO THE ENFORCEMENT OF CREDITORS’ RIGHTS.


 


SECTION 5.6.            INITIAL FINANCIAL STATEMENTS.  RESTRICTED PERSONS HAVE
HERETOFORE DELIVERED TO EACH LENDER TRUE, CORRECT AND COMPLETE COPIES OF THE
INITIAL FINANCIAL STATEMENTS.  THE INITIAL FINANCIAL STATEMENTS FAIRLY PRESENT
BORROWER’S CONSOLIDATED FINANCIAL POSITION AT THE RESPECTIVE DATES THEREOF AND
THE CONSOLIDATED RESULTS OF BORROWER’S OPERATIONS AND BORROWER’S CONSOLIDATED
CASH FLOWS FOR THE RESPECTIVE PERIODS THEREOF.  SINCE THE DATE OF THE ANNUAL
INITIAL FINANCIAL STATEMENTS, NO MATERIAL ADVERSE CHANGE HAS OCCURRED, EXCEPT AS
REFLECTED IN THE QUARTERLY INITIAL FINANCIAL STATEMENTS OR IN SECTION 5.6 OF THE
DISCLOSURE SCHEDULE.


 


SECTION 5.7.            OTHER OBLIGATIONS AND RESTRICTIONS.  AS OF THE CLOSING
DATE, NO RESTRICTED PERSON HAS ANY OUTSTANDING LIABILITIES OF ANY KIND WHICH
ARE, IN THE AGGREGATE, MATERIAL TO BORROWER OR MATERIAL WITH RESPECT TO
BORROWER’S CONSOLIDATED FINANCIAL CONDITION AND NOT SHOWN IN THE INITIAL
FINANCIAL STATEMENTS OR DISCLOSED IN SECTION 5.7 OF THE DISCLOSURE SCHEDULE OR
OTHERWISE PERMITTED UNDER SECTION 7.1.  EXCEPT AS SHOWN IN THE INITIAL FINANCIAL
STATEMENTS OR DISCLOSED IN SECTION 5.7 OF THE DISCLOSURE SCHEDULE, NO RESTRICTED
PERSON IS SUBJECT TO OR RESTRICTED BY ANY FRANCHISE, CONTRACT, DEED, CHARTER
RESTRICTION, OR OTHER INSTRUMENT OR RESTRICTION WHICH COULD REASONABLY BE
EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.


 


SECTION 5.8.            FULL DISCLOSURE.  NO CERTIFICATE, WRITTEN STATEMENT OR
OTHER WRITTEN INFORMATION DELIVERED HEREWITH OR HERETOFORE BY ANY RESTRICTED
PERSON TO ANY LENDER IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT OR IN
CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY CONTAINS ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT KNOWN TO ANY
RESTRICTED PERSON (OTHER THAN INDUSTRY-WIDE RISKS NORMALLY ASSOCIATED WITH THE
TYPES OF BUSINESSES CONDUCTED BY RESTRICTED PERSONS) NECESSARY TO MAKE THE
STATEMENTS CONTAINED HEREIN OR THEREIN, TAKEN AS A WHOLE, NOT MISLEADING AS OF
THE DATE MADE OR DEEMED MADE.  THERE IS NO FACT KNOWN TO ANY RESTRICTED PERSON
THAT HAS NOT BEEN DISCLOSED TO EACH LENDER IN WRITING WHICH COULD REASONABLY BE
EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.  THERE ARE NO STATEMENTS OR
CONCLUSIONS IN ANY REPORT DELIVERED BY ANY RESTRICTED PERSON TO THE LENDERS
WHICH ARE BASED UPON OR INCLUDE MISLEADING INFORMATION OR FAIL TO TAKE INTO
ACCOUNT MATERIAL INFORMATION REGARDING THE MATTERS REPORTED THEREIN.


 


SECTION 5.9.            LITIGATION.  EXCEPT AS DISCLOSED IN THE INITIAL
FINANCIAL STATEMENTS OR IN SECTION 5.9 OF THE DISCLOSURE SCHEDULE:  (A) THERE
ARE NO ACTIONS, SUITS OR LEGAL, EQUITABLE, ARBITRATIVE OR ADMINISTRATIVE
PROCEEDINGS PENDING, OR TO THE KNOWLEDGE OF ANY RESTRICTED PERSON THREATENED,
AGAINST ANY RESTRICTED PERSON OR AFFECTING ANY COLLATERAL (INCLUDING ANY WHICH
CHALLENGE OR OTHERWISE PERTAIN TO ANY RESTRICTED PERSON’S TITLE TO ANY
COLLATERAL) BEFORE ANY TRIBUNAL WHICH COULD REASONABLY BE EXPECTED TO CAUSE A
MATERIAL ADVERSE CHANGE, AND (B) THERE

 

41

--------------------------------------------------------------------------------


 


ARE NO OUTSTANDING JUDGMENTS, INJUNCTIONS, WRITS, RULINGS OR ORDERS BY ANY SUCH
TRIBUNAL AGAINST ANY RESTRICTED PERSON OR, TO THE KNOWLEDGE OF BORROWER, ANY
RESTRICTED PERSON’S STOCKHOLDERS, PARTNERS, DIRECTORS OR OFFICERS, OR AFFECTING
ANY COLLATERAL OR ANY OF ITS MATERIAL ASSETS OR PROPERTY WHICH COULD REASONABLY
BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.


 


SECTION 5.10.          LABOR DISPUTES AND ACTS OF GOD.  EXCEPT AS DISCLOSED IN
SECTION 5.10 OF THE DISCLOSURE SCHEDULE, NEITHER THE BUSINESS NOR THE PROPERTIES
OF ANY RESTRICTED PERSON HAS BEEN AFFECTED BY ANY FIRE, EXPLOSION, ACCIDENT,
STRIKE, LOCKOUT OR OTHER LABOR DISPUTE, DROUGHT, STORM, HAIL, EARTHQUAKE,
EMBARGO, ACT OF GOD OR OF THE PUBLIC ENEMY OR OTHER CASUALTY (WHETHER OR NOT
COVERED BY INSURANCE), WHICH COULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL
ADVERSE CHANGE.


 


SECTION 5.11.          ERISA PLANS AND LIABILITIES.  ALL ERISA PLANS IN EFFECT
ON THE CLOSING DATE ARE LISTED IN SECTION 5.11 OF THE DISCLOSURE SCHEDULE. 
EXCEPT AS DISCLOSED IN THE INITIAL FINANCIAL STATEMENTS OR IN SECTION 5.11 OF
THE DISCLOSURE SCHEDULE, NO TERMINATION EVENT HAS OCCURRED WITH RESPECT TO ANY
ERISA PLAN AND ALL ERISA AFFILIATES ARE IN COMPLIANCE WITH ERISA WHICH COULD
REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.  EXCEPT AS PERMITTED
UNDER SECTION 7.10 HEREOF, NO ERISA AFFILIATE IS REQUIRED TO CONTRIBUTE TO, OR
HAS ANY OTHER ABSOLUTE OR CONTINGENT LIABILITY IN RESPECT OF, ANY “MULTIEMPLOYER
PLAN” AS DEFINED IN SECTION 4001 OF ERISA.  EXCEPT AS SET FORTH IN SECTION 5.11
OF THE DISCLOSURE SCHEDULE AS OF THE CLOSING DATE:  (A) NO “ACCUMULATED FUNDING
DEFICIENCY” (AS DEFINED IN SECTION 412(A) OF THE INTERNAL REVENUE CODE) EXISTS
WITH RESPECT TO ANY ERISA PLAN, WHETHER OR NOT WAIVED BY THE SECRETARY OF THE
TREASURY OR HIS DELEGATE, AND (B) THE CURRENT VALUE OF EACH ERISA PLAN’S
BENEFITS DOES NOT EXCEED THE CURRENT VALUE OF SUCH ERISA PLAN’S ASSETS AVAILABLE
FOR THE PAYMENT OF SUCH BENEFITS WHICH COULD REASONABLY BE EXPECTED TO CAUSE A
MATERIAL ADVERSE CHANGE.


 


SECTION 5.12.          ENVIRONMENTAL AND OTHER LAWS.  EXCEPT AS DISCLOSED IN
SECTION 5.12 OF THE DISCLOSURE SCHEDULE: (A) RESTRICTED PERSONS ARE CONDUCTING
THEIR BUSINESSES IN COMPLIANCE WITH ALL APPLICABLE LAWS, INCLUDING ENVIRONMENTAL
LAWS, WHICH THE FAILURE TO SO COMPLY COULD REASONABLY BE EXPECTED TO CAUSE A
MATERIAL ADVERSE CHANGE, AND HAVE AND ARE IN COMPLIANCE WITH ALL LICENSES AND
PERMITS REQUIRED UNDER ANY SUCH LAWS WHICH THE FAILURE TO SO COMPLY COULD
REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE; (B) NONE OF THE
OPERATIONS OR PROPERTIES OF ANY RESTRICTED PERSON IS THE SUBJECT OF FEDERAL,
STATE OR LOCAL INVESTIGATION EVALUATING WHETHER ANY MATERIAL REMEDIAL ACTION IS
NEEDED TO RESPOND TO A RELEASE OF ANY HAZARDOUS MATERIALS INTO THE ENVIRONMENT
OR TO THE IMPROPER STORAGE OR DISPOSAL (INCLUDING STORAGE OR DISPOSAL AT OFFSITE
LOCATIONS) OF ANY HAZARDOUS MATERIALS WHICH COULD REASONABLY BE EXPECTED TO
CAUSE A MATERIAL ADVERSE CHANGE; (C) NO RESTRICTED PERSON (AND TO THE BEST
KNOWLEDGE OF BORROWER, NO OTHER PERSON) HAS FILED ANY NOTICE UNDER ANY LAW
INDICATING THAT ANY RESTRICTED PERSON IS RESPONSIBLE FOR THE IMPROPER RELEASE
INTO THE ENVIRONMENT, OR THE IMPROPER STORAGE OR DISPOSAL, OF ANY MATERIAL
AMOUNT OF ANY HAZARDOUS MATERIALS OR THAT ANY HAZARDOUS MATERIALS HAVE BEEN
IMPROPERLY RELEASED, OR ARE IMPROPERLY STORED OR DISPOSED OF, UPON ANY PROPERTY
OF ANY RESTRICTED PERSON WHICH COULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL
ADVERSE CHANGE; (D) TO THE KNOWLEDGE OF BORROWER, NO RESTRICTED PERSON HAS
TRANSPORTED OR ARRANGED FOR THE TRANSPORTATION OF ANY HAZARDOUS MATERIAL TO ANY
LOCATION WHICH IS (I) LISTED ON THE NATIONAL PRIORITIES LIST UNDER THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS
AMENDED, LISTED FOR POSSIBLE INCLUSION ON SUCH NATIONAL PRIORITIES

 

42

--------------------------------------------------------------------------------


 


LIST BY THE ENVIRONMENTAL PROTECTION AGENCY IN ITS COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY INFORMATION SYSTEM LIST, OR LISTED ON ANY
SIMILAR STATE LIST OR (II) THE SUBJECT OF FEDERAL, STATE OR LOCAL ENFORCEMENT
ACTIONS OR OTHER INVESTIGATIONS, IN THE CASE OF EITHER OF THE FORGOING CLAUSES
(I) AND (II), WHICH MAY LEAD TO CLAIMS AGAINST ANY RESTRICTED PERSON FOR
CLEAN-UP COSTS, REMEDIAL WORK, DAMAGES TO NATURAL RESOURCES OR FOR PERSONAL
INJURY CLAIMS (WHETHER UNDER ENVIRONMENTAL LAWS OR OTHERWISE) WHICH COULD
REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE; AND (E) NO RESTRICTED
PERSON OTHERWISE HAS ANY KNOWN MATERIAL CONTINGENT LIABILITY UNDER ANY
ENVIRONMENTAL LAWS OR IN CONNECTION WITH THE RELEASE INTO THE ENVIRONMENT, OR
THE STORAGE OR DISPOSAL, OF ANY HAZARDOUS MATERIALS WHICH COULD REASONABLY BE
EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.  EACH RESTRICTED PERSON UNDERTOOK,
AT THE TIME OF ITS ACQUISITION OF EACH OF ITS MATERIAL PROPERTIES, ALL
APPROPRIATE INQUIRY INTO THE PREVIOUS OWNERSHIP AND USES OF THE PROPERTY AND ANY
POTENTIAL ENVIRONMENTAL LIABILITIES ASSOCIATED THEREWITH.


 


SECTION 5.13.          NAMES AND PLACES OF BUSINESS.  AS OF THE CLOSING DATE, NO
RESTRICTED PERSON HAS, DURING THE PRECEDING TWO (2) YEARS, BEEN KNOWN BY, OR
USED ANY OTHER TRADE OR FICTITIOUS NAME, EXCEPT AS DISCLOSED IN SECTION 5.13 OF
THE DISCLOSURE SCHEDULE.  EXCEPT AS OTHERWISE INDICATED IN SECTION 5.13 OF THE
DISCLOSURE SCHEDULE, AS OF THE CLOSING DATE, THE CHIEF EXECUTIVE OFFICE AND
PRINCIPAL PLACE OF BUSINESS OF EACH RESTRICTED PERSON ARE (AND FOR THE PRECEDING
TWO (2) YEARS HAVE BEEN) LOCATED AT THE ADDRESS OF BORROWER SET OUT ON THE
SIGNATURE PAGES HERETO.  EXCEPT AS INDICATED IN SECTION 5.13 OF THE DISCLOSURE
SCHEDULE OTHERWISE DISCLOSED IN WRITING TO AGENT, NO RESTRICTED PERSON HAS ANY
OTHER OFFICE OR PLACE OF BUSINESS.


 


SECTION 5.14.          SUBSIDIARIES.  BORROWER DOES NOT PRESENTLY HAVE ANY
SUBSIDIARY EXCEPT THOSE LISTED IN SECTION 5.14 OF THE DISCLOSURE SCHEDULE OR
DISCLOSED TO AGENT IN WRITING.  NO RESTRICTED PERSON HAS ANY EQUITY INVESTMENTS
IN ANY OTHER PERSON EXCEPT THOSE LISTED IN SECTION 5.14 OF THE DISCLOSURE
SCHEDULE OR OTHERWISE PERMITTED UNDER THIS AGREEMENT.  BORROWER OWNS, DIRECTLY
OR INDIRECTLY, THE EQUITY INTERESTS IN EACH OF ITS SUBSIDIARIES INDICATED IN
SECTION 5.14 OF THE DISCLOSURE SCHEDULE OR AS DISCLOSED TO AGENT IN WRITING.


 


SECTION 5.15.          GOVERNMENT REGULATION.  NEITHER BORROWER NOR ANY OTHER
RESTRICTED PERSON OWING OBLIGATIONS IS (A) A “REGISTERED HOLDING COMPANY”, OR A
“SUBSIDIARY COMPANY” OF A “REGISTERED HOLDING COMPANY”, OR AN “AFFILIATE” OF A
“REGISTERED HOLDING COMPANY” WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING
COMPANY ACT OF 1935, AS AMENDED; OR (B) AN “INVESTMENT COMPANY” OR A COMPANY
“CONTROLLED” BY AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.  THE PLEDGE OF THE EQUITY OF EACH SUBSIDIARY OF
BORROWER DOES NOT VIOLATE REGULATION T, U, OR X OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM.


 


SECTION 5.16.          INSIDER.  NO RESTRICTED PERSON, NOR, TO THE KNOWLEDGE OF
BORROWER AS OF THE CLOSING DATE, ANY PERSON HAVING “CONTROL” (AS THAT TERM IS
DEFINED IN 12 U.S.C. § 375B(9) OR IN REGULATIONS PROMULGATED PURSUANT THERETO)
OF ANY RESTRICTED PERSON, IS A “DIRECTOR” OR AN “EXECUTIVE OFFICER” OR
“PRINCIPAL SHAREHOLDER” (AS THOSE TERMS ARE DEFINED IN 12 U.S.C. § 375B(8) OR
(9) OR IN REGULATIONS PROMULGATED PURSUANT THERETO) OF ANY LENDER, OF A BANK
HOLDING COMPANY OF WHICH ANY LENDER IS A SUBSIDIARY OR OF ANY SUBSIDIARY OF A
BANK HOLDING COMPANY OF WHICH ANY LENDER IS A SUBSIDIARY.

 

43

--------------------------------------------------------------------------------


 


SECTION 5.17.          SOLVENCY.  UPON GIVING EFFECT TO THE ISSUANCE OF THE
NOTES, THE EXECUTION OF THE LOAN DOCUMENTS BY BORROWER AND EACH GUARANTOR AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, BORROWER AND THE
GUARANTORS, ON A CONSOLIDATED BASIS, WILL BE SOLVENT.  NEITHER BORROWER NOR ANY
RESTRICTED PERSON HAS INCURRED (WHETHER UNDER THE LOAN DOCUMENTS OR OTHERWISE),
NOR DOES ANY RESTRICTED PERSON INTEND TO INCUR OR BELIEVE THAT IT WILL INCUR
LIABILITIES WHICH WILL BE BEYOND ITS ABILITY TO PAY AS SUCH DEBTS MATURE.


 


SECTION 5.18.          TAX SHELTER REGULATIONS.  BORROWER DOES NOT INTEND TO
TREAT THE LOANS AND/OR LETTERS OF CREDIT AND RELATED TRANSACTIONS AS BEING A
“REPORTABLE TRANSACTION” (WITHIN THE MEANING OF TREASURY REGULATION SECTION
1.6011-4).  IN THE EVENT BORROWER DETERMINES TO TAKE ANY ACTION INCONSISTENT
WITH SUCH INTENTION, IT WILL PROMPTLY NOTIFY AGENT THEREOF.  IF BORROWER SO
NOTIFIES AGENT, BORROWER ACKNOWLEDGES THAT ONE OR MORE OF THE LENDERS MAY TREAT
ITS LOANS AND/OR LETTERS OF CREDIT AS PART OF A TRANSACTION THAT IS SUBJECT TO
TREASURY REGULATION SECTION 301.6112-1, AND SUCH LENDER OR LENDERS, AS
APPLICABLE, WILL MAINTAIN THE LISTS AND OTHER RECORDS REQUIRED BY SUCH TREASURY
REGULATION.


 


SECTION 5.19.          TITLE TO PROPERTIES; LICENSES.  EACH RESTRICTED PERSON
HAS GOOD AND DEFENSIBLE TITLE TO ALL OF THE COLLATERAL AND TO ALL OF ITS
MATERIAL PROPERTIES AND ASSETS, FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES, OR
ADVERSE CLAIMS OTHER THAN PERMITTED LIENS AND FREE AND CLEAR OF ALL IMPEDIMENTS
TO THE USE OF SUCH PROPERTIES AND ASSETS IN SUCH RESTRICTED PERSON’S BUSINESS. 
EACH RESTRICTED PERSON POSSESSES ALL LICENSES, PERMITS, FRANCHISES, PATENTS,
COPYRIGHTS, TRADEMARKS AND TRADE NAMES, AND OTHER INTELLECTUAL PROPERTY (OR
OTHERWISE POSSESSES THE RIGHT TO USE SUCH INTELLECTUAL PROPERTY WITHOUT
VIOLATION OF THE RIGHTS OF ANY OTHER PERSON) WHICH ARE NECESSARY TO CARRY OUT
ITS BUSINESS AS PRESENTLY CONDUCTED AND AS PRESENTLY PROPOSED TO BE CONDUCTED
HEREAFTER, WHICH COULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE
AND NO RESTRICTED PERSON IS IN VIOLATION OF THE TERMS UNDER WHICH IT POSSESSES
SUCH INTELLECTUAL PROPERTY OR THE RIGHT TO USE SUCH INTELLECTUAL PROPERTY, THE
VIOLATION OF WHICH COULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE
CHANGE.


 


SECTION 5.20.          REGULATION U.  NONE OF THE BORROWER AND ITS SUBSIDIARIES
ARE ENGAGED IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR
CARRYING MARGIN STOCK, AND NO PROCEEDS OF ANY LOANS WILL BE USED FOR A PURPOSE
WHICH VIOLATES REGULATION U.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

44

--------------------------------------------------------------------------------


 


ARTICLE VI

 


AFFIRMATIVE COVENANTS OF BORROWER.

 

Borrower covenants and agrees that until the full and final payment of the
Obligations and the termination of this Agreement, unless Required Lenders have
previously agreed otherwise:

 


SECTION 6.1.                                   PAYMENT AND PERFORMANCE. 
BORROWER WILL CAUSE EACH OTHER RESTRICTED PERSON TO OBSERVE, PERFORM AND COMPLY
WITH EVERY TERM, COVENANT AND CONDITION IN ANY LOAN DOCUMENT.


 


SECTION 6.2.                                   BOOKS, FINANCIAL STATEMENTS AND
REPORTS.  EACH RESTRICTED PERSON WILL AT ALL TIMES MAINTAIN FULL AND ACCURATE
BOOKS OF ACCOUNT AND RECORDS.  BORROWER WILL MAINTAIN AND WILL CAUSE ITS
SUBSIDIARIES TO MAINTAIN A STANDARD SYSTEM OF ACCOUNTING, WILL MAINTAIN ITS
FISCAL YEAR, AND WILL FURNISH THE FOLLOWING STATEMENTS AND REPORTS TO EACH
LENDER PARTY AT BORROWER’S EXPENSE:


 


(A)                                  AS SOON AS AVAILABLE, AND IN ANY EVENT
WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE END OF EACH FISCAL YEAR, COMPLETE
CONSOLIDATED AND CONSOLIDATING FINANCIAL STATEMENTS OF BORROWER TOGETHER WITH
ALL NOTES THERETO, PREPARED IN REASONABLE DETAIL IN ACCORDANCE WITH GAAP,
TOGETHER WITH AN UNQUALIFIED OPINION ON THE CONSOLIDATED STATEMENTS, BASED ON AN
AUDIT USING GAAP, BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS SELECTED BY
BORROWER OF NATIONALLY RECOGNIZED STANDING, STATING THAT SUCH CONSOLIDATED
FINANCIAL STATEMENTS HAVE BEEN SO PREPARED.  THESE FINANCIAL STATEMENTS SHALL
CONTAIN A CONSOLIDATED AND CONSOLIDATING BALANCE SHEET AS OF THE END OF SUCH
FISCAL YEAR AND CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME FOR SUCH
FISCAL YEAR AND CONSOLIDATED STATEMENTS OF CASH FLOWS AND STOCKHOLDERS’ EQUITY
FOR SUCH FISCAL YEAR, EACH SETTING FORTH IN COMPARATIVE FORM THE CORRESPONDING
FIGURES FOR THE PRECEDING FISCAL YEAR.


 


(B)                                 AS SOON AS AVAILABLE, AND IN ANY EVENT
WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF THE FIRST THREE FISCAL QUARTERS IN
EACH FISCAL YEAR, BORROWER’S UNAUDITED CONSOLIDATED AND CONSOLIDATING BALANCE
SHEET AND INCOME STATEMENTS AS OF THE END OF SUCH FISCAL QUARTER AND
CONSOLIDATED STATEMENTS OF BORROWER’S CASH FLOWS AND STOCKHOLDERS’ EQUITY FOR
THE PERIOD FROM THE BEGINNING OF THE THEN CURRENT FISCAL YEAR TO THE END OF SUCH
FISCAL QUARTER, ALL IN REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH GAAP,
SUBJECT TO CHANGES RESULTING FROM NORMAL YEAR-END ADJUSTMENTS.  IN ADDITION
BORROWER WILL, TOGETHER WITH EACH SUCH SET OF FINANCIAL STATEMENTS AND EACH SET
OF FINANCIAL STATEMENTS FURNISHED UNDER SUBSECTION (A) OF THIS SECTION, FURNISH
A CERTIFICATE IN THE FORM OF EXHIBIT 6.2(B) SIGNED BY THE CHIEF FINANCIAL
OFFICER OF BORROWER STATING THAT SUCH FINANCIAL STATEMENTS ARE FAIR AND COMPLETE
IN ALL MATERIAL RESPECTS AND FAIRLY PRESENT THE CONSOLIDATED FINANCIAL POSITION
OF BORROWER FOR THE PERIODS COVERED THEREBY (SUBJECT TO NORMAL YEAR-END
ADJUSTMENTS), STATING THAT HE HAS REVIEWED THE LOAN DOCUMENTS, CONTAINING
CALCULATIONS SHOWING COMPLIANCE (OR NON-COMPLIANCE) AT THE END OF SUCH FISCAL
QUARTER WITH THE REQUIREMENTS OF SECTION 7.11 AND STATING THAT NO DEFAULT EXISTS
AT THE END OF SUCH FISCAL QUARTER OR AT THE TIME OF SUCH CERTIFICATE OR
SPECIFYING THE NATURE AND PERIOD OF EXISTENCE OF ANY SUCH DEFAULT.

 

45

--------------------------------------------------------------------------------


 


(C)                                  PROMPTLY UPON THEIR BECOMING AVAILABLE,
COPIES OF ALL FINANCIAL STATEMENTS, REPORTS, NOTICES AND PROXY STATEMENTS SENT
BY ANY RESTRICTED PERSON TO ITS STOCKHOLDERS AND ALL REGISTRATION STATEMENTS,
PERIODIC REPORTS AND OTHER STATEMENTS AND SCHEDULES FILED BY ANY RESTRICTED
PERSON WITH ANY SECURITIES EXCHANGE, THE SECURITIES AND EXCHANGE COMMISSION OR
ANY SIMILAR GOVERNMENTAL AUTHORITY.


 


(D)                                 AS SOON AS AVAILABLE, AND IN ANY EVENT
WITHIN TWENTY (20) DAYS AFTER THE END OF EACH CALENDAR MONTH, (I) A BORROWING
BASE CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT 2.8, DULY COMPLETED BY AN
AUTHORIZED OFFICER OF BORROWER, WITH INFORMATION REQUIRED THEREIN COMPLETED TO
REFLECT THE BORROWING BASE AS OF THE END OF THE PRECEDING CALENDAR MONTH; AND
(II) AN AGING SCHEDULE OF ALL RECEIVABLES OF BORROWER ON A CONSOLIDATED BASIS IN
SUMMARY FORM, CERTIFIED BY AN AUTHORIZED OFFICER OF BORROWER, WHICH REFLECTS
AGING, ON AN AGGREGATE BASIS, OF RECEIVABLES WHICH ARE CURRENT OR 30, 60, OR 90
DAYS PAST DUE FROM THE DATE OF INVOICE WITH RESPECT THERETO.


 


SECTION 6.3.                                   OTHER INFORMATION AND
INSPECTIONS.  EACH RESTRICTED PERSON WILL FURNISH TO EACH LENDER ANY INFORMATION
WHICH AGENT MAY FROM TIME TO TIME REASONABLY REQUEST CONCERNING ANY PROVISION OF
THE LOAN DOCUMENTS, ANY COLLATERAL, OR ANY MATTER IN CONNECTION WITH RESTRICTED
PERSONS’ BUSINESSES, PROPERTIES, PROSPECTS, FINANCIAL CONDITION AND OPERATIONS,
INCLUDING ALL EVIDENCE WHICH AGENT FROM TIME TO TIME REASONABLY REQUESTS IN
WRITING AS TO THE ACCURACY AND VALIDITY OF OR COMPLIANCE WITH ALL
REPRESENTATIONS, WARRANTIES AND COVENANTS MADE BY ANY RESTRICTED PERSON IN THE
LOAN DOCUMENTS, THE SATISFACTION OF ALL CONDITIONS CONTAINED THEREIN, AND ALL
OTHER MATTERS PERTAINING THERETO.  EACH RESTRICTED PERSON WILL PERMIT
REPRESENTATIVES APPOINTED BY AGENT (INCLUDING INDEPENDENT ACCOUNTANTS, AUDITORS,
AGENTS, ATTORNEYS, APPRAISERS AND ANY OTHER PERSONS) TO VISIT AND INSPECT DURING
NORMAL BUSINESS HOURS ANY OF SUCH RESTRICTED PERSON’S PROPERTY, INCLUDING ITS
BOOKS OF ACCOUNT, OTHER BOOKS AND RECORDS, AND ANY FACILITIES OR OTHER BUSINESS
ASSETS, AND TO MAKE EXTRA COPIES THEREFROM AND PHOTOCOPIES AND PHOTOGRAPHS
THEREOF, AND TO WRITE DOWN AND RECORD ANY INFORMATION SUCH REPRESENTATIVES
OBTAIN, AND EACH RESTRICTED PERSON SHALL PERMIT AGENT OR ITS REPRESENTATIVES TO
INVESTIGATE AND VERIFY THE ACCURACY OF THE INFORMATION FURNISHED TO AGENT OR ANY
LENDER IN CONNECTION WITH THE LOAN DOCUMENTS AND TO DISCUSS ALL SUCH MATTERS
WITH ITS OFFICERS, EMPLOYEES AND REPRESENTATIVES.


 


SECTION 6.4.                                   NOTICE OF MATERIAL EVENTS AND
CHANGE OF ADDRESS.  BORROWER WILL, AFTER IT HAS KNOWLEDGE THEREOF, PROMPTLY
NOTIFY EACH LENDER IN WRITING, STATING THAT SUCH NOTICE IS BEING GIVEN PURSUANT
TO THIS AGREEMENT, OF:


 


(A)                                  THE OCCURRENCE OF ANY MATERIAL ADVERSE
CHANGE,


 


(B)                                 THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT,


 


(C)                                  THE ACCELERATION OF THE MATURITY OF ANY
INDEBTEDNESS OWED BY ANY RESTRICTED PERSON OR OF ANY DEFAULT BY ANY RESTRICTED
PERSON UNDER ANY INDENTURE, MORTGAGE, AGREEMENT, CONTRACT OR OTHER INSTRUMENT TO
WHICH ANY OF THEM IS A PARTY OR BY WHICH ANY OF THEM OR ANY OF THEIR PROPERTIES
IS BOUND, IF SUCH ACCELERATION OR DEFAULT COULD REASONABLY BE EXPECTED TO CAUSE
A MATERIAL ADVERSE CHANGE,

 

46

--------------------------------------------------------------------------------


 


(D)                                 THE OCCURRENCE OF ANY TERMINATION EVENT,


 


(E)                                  ANY CLAIM OF $1,000,000 OR MORE, ANY NOTICE
OF POTENTIAL LIABILITY UNDER ANY ENVIRONMENTAL LAWS WHICH MIGHT EXCEED SUCH
AMOUNT, OR ANY OTHER MATERIAL ADVERSE CLAIM ASSERTED AGAINST ANY RESTRICTED
PERSON OR WITH RESPECT TO ANY RESTRICTED PERSON’S PROPERTIES,


 


(F)                                    THE FILING OF ANY SUIT OR PROCEEDING
AGAINST ANY RESTRICTED PERSON IN WHICH AN ADVERSE DECISION COULD REASONABLY BE
EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE, AND


 


(G)                                 THE FILING OF ANY MATERIAL FINANCING
STATEMENT, REGISTRATION OF A PLEDGE (SUCH AS WITH AN ISSUER OF UNCERTIFICATED
SECURITIES), OR OTHER ARRANGEMENT OR ACTION WHICH WOULD SERVE TO PERFECT A LIEN,
REGARDLESS OF WHETHER SUCH FINANCING STATEMENT IS FILED, SUCH REGISTRATION IS
MADE, OR SUCH ARRANGEMENT OR ACTION IS UNDERTAKEN BEFORE OR AFTER SUCH LIEN
EXISTS.

 

Upon the occurrence of any of the foregoing Restricted Persons will take all
necessary or appropriate steps to promptly remedy any such Material Adverse
Change, Default, Event of Default, acceleration, default or Termination Event,
to protect against any such adverse claim, to defend any such suit or
proceeding, and to resolve all controversies on account of any of the
foregoing.  Borrower will also notify Agent and Agent’s counsel in writing at
least ten (10) Business Days prior to the date that any Restricted Person
changes its name or the location of its chief executive office or its location
under the Uniform Commercial Code.

 


SECTION 6.5.                                   MAINTENANCE OF PROPERTIES.  EACH
RESTRICTED PERSON WILL MAINTAIN, PRESERVE, PROTECT, AND KEEP ALL COLLATERAL AND
ALL OTHER MATERIAL PROPERTY USED OR USEFUL IN THE CONDUCT OF ITS BUSINESS IN
GOOD CONDITION (ORDINARY WEAR AND TEAR EXCEPTED) IN ACCORDANCE WITH REASONABLY
PRUDENT INDUSTRY STANDARDS, AND IN COMPLIANCE WITH ALL APPLICABLE LAWS WHICH
COULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE, IN CONFORMITY
WITH ALL APPLICABLE CONTRACTS, SERVITUDES, LEASES AND AGREEMENTS WHICH COULD
REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE, AND WILL FROM TIME TO
TIME MAKE ALL COMMERCIALLY REASONABLE REPAIRS, RENEWALS AND REPLACEMENTS NEEDED
TO ENABLE THE BUSINESS AND OPERATIONS CARRIED ON IN CONNECTION THEREWITH TO BE
PROMPTLY AND ADVANTAGEOUSLY CONDUCTED AT ALL TIMES.


 


SECTION 6.6.                                   MAINTENANCE OF EXISTENCE AND
QUALIFICATIONS.  EXCEPT AS PERMITTED UNDER SECTION 7.4, EACH RESTRICTED PERSON
WILL MAINTAIN AND PRESERVE ITS EXISTENCE AND ITS RIGHTS AND FRANCHISES IN FULL
FORCE AND EFFECT AND WILL QUALIFY TO DO BUSINESS IN ALL STATES OR JURISDICTIONS
WHERE REQUIRED BY APPLICABLE LAW, EXCEPT WHERE THE FAILURE TO MAINTAIN, PRESERVE
AND QUALIFY COULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.


 


SECTION 6.7.                                   PAYMENT OF TAXES.  EACH
RESTRICTED PERSON WILL (A) TIMELY FILE ALL REQUIRED TAX RETURNS INCLUDING ANY
EXTENSIONS; (B) TIMELY PAY ALL TAXES, ASSESSMENTS, AND OTHER GOVERNMENTAL
CHARGES OR LEVIES IMPOSED UPON IT OR UPON ITS INCOME, PROFITS OR PROPERTY BEFORE
THE SAME BECOME DELINQUENT; AND (C) MAINTAIN APPROPRIATE ACCRUALS AND RESERVES
FOR ALL OF THE FOREGOING IN ACCORDANCE WITH GAAP.  EACH RESTRICTED PERSON MAY,
HOWEVER, DELAY PAYING OR DISCHARGING ANY OF THE FOREGOING SO LONG AS IT IS IN
GOOD FAITH CONTESTING THE VALIDITY THEREOF BY APPROPRIATE PROCEEDINGS, IF
NECESSARY, AND HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES THEREFORE WHICH ARE
REQUIRED BY GAAP.

 

47

--------------------------------------------------------------------------------


 


SECTION 6.8.                                   INSURANCE.


 


(A)                                  EACH RESTRICTED PERSON SHALL AT ALL TIMES
MAINTAIN (AT ITS OWN EXPENSE) INSURANCE FOR ITS PROPERTY AND INSURANCE WITH
RESPECT TO ALL COLLATERAL AND LIABILITY INSURANCE, WITH FINANCIALLY SOUND AND
REPUTABLE INSURANCE COMPANIES, IN SUCH AMOUNTS AND AGAINST SUCH RISKS AS IS
CUSTOMARY IN THE INDUSTRY FOR SIMILARLY SITUATED BUSINESSES AND PROPERTIES.  ALL
INSURANCE POLICIES COVERING COLLATERAL SHALL BE ENDORSED (I) TO PROVIDE FOR
PAYMENT OF LOSSES TO AGENT AS ITS INTERESTS MAY APPEAR AND BORROWER SHALL
DELIVER A CERTIFICATE TO THAT EFFECT, (II) TO PROVIDE THAT SUCH POLICIES MAY NOT
BE CANCELED OR REDUCED OR AFFECTED IN ANY MATERIAL MANNER FOR ANY REASON WITHOUT
TEN (10) DAYS PRIOR NOTICE TO AGENT FROM THE INSURER, (III) TO PROVIDE FOR ANY
OTHER MATTERS SPECIFIED IN ANY APPLICABLE SECURITY DOCUMENT OR WHICH AGENT MAY
REASONABLY REQUIRE; AND (IV) TO PROVIDE FOR INSURANCE AGAINST FIRE, CASUALTY AND
ANY OTHER HAZARDS NORMALLY INSURED AGAINST, (LESS A REASONABLE DEDUCTIBLE NOT TO
EXCEED AMOUNTS CUSTOMARY IN THE INDUSTRY FOR SIMILARLY SITUATED BUSINESSES AND
PROPERTIES) OF THE PROPERTY INSURED.


 


(B)                                 EACH SUCH POLICY SHALL (A) IF SUCH POLICY IS
FOR LIABILITY INSURANCE, NAME THE APPROPRIATE RESTRICTED PERSON AND AGENT, AS
AGENT FOR THE LENDERS, AS INSURED PARTIES THEREUNDER (WITHOUT ANY REPRESENTATION
OR WARRANTY BY OR OBLIGATION UPON AGENT OR LENDERS) AS THEIR INTERESTS MAY
APPEAR, (B) IF SUCH POLICY IS FOR PROPERTY INSURANCE, CONTAIN THE AGREEMENT BY
THE INSURER THAT ANY LOSS THEREUNDER SHALL BE PAYABLE TO AGENT NOTWITHSTANDING
ANY ACTION, INACTION OR BREACH OF REPRESENTATION OR WARRANTY BY ANY RESTRICTED
PERSON, AND (C) PROVIDE THAT THERE SHALL BE NO RECOURSE AGAINST AGENT OR LENDERS
FOR PAYMENT OF PREMIUMS OR OTHER AMOUNTS WITH RESPECT THERETO.  EACH RESTRICTED
PERSON WILL, IF SO REQUESTED BY AGENT, DELIVER TO AGENT ORIGINAL OR DUPLICATE
POLICIES OF SUCH INSURANCE.  AGENT IS HEREBY AUTHORIZED TO ENFORCE PAYMENT UNDER
ALL SUCH INSURANCE POLICIES AND TO COMPROMISE AND SETTLE ANY CLAIMS THEREUNDER,
IN ITS OWN NAME OR IN THE NAME OF THE RESTRICTED PERSONS.


 


(C)                                  REIMBURSEMENT UNDER ANY LIABILITY INSURANCE
MAINTAINED BY RESTRICTED PERSONS PURSUANT TO THIS SECTION 6.8 MAY BE PAID
DIRECTLY TO THE PERSON WHO HAS INCURRED THE LIABILITY COVERED BY SUCH
INSURANCE.  WITH RESPECT TO ANY LOSS INVOLVING DAMAGE TO COLLATERAL AS TO WHICH
SUBSECTION (D) OF THIS SECTION 6.8 IS NOT APPLICABLE, EACH RESTRICTED PERSON
WILL MAKE OR CAUSE TO BE MADE THE NECESSARY REPAIRS TO OR REPLACEMENTS OF SUCH
COLLATERAL, AND ANY PROCEEDS OF INSURANCE MAINTAINED BY EACH RESTRICTED PERSON
PURSUANT TO THIS SECTION 6.8 SHALL BE PAID TO SUCH RESTRICTED PERSON BY AGENT AS
REIMBURSEMENT FOR THE COSTS OF SUCH REPAIRS OR REPLACEMENTS AS SUCH REPAIRS OR
REPLACEMENTS ARE MADE OR ACQUIRED.


 


(D)                                 UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT OR UPON THE OCCURRENCE OF A LOSS OF ANY
COLLATERAL, ALL PROPERTY AND CASUALTY INSURANCE PAYMENTS IN RESPECT OF SUCH
COLLATERAL SHALL BE PAID TO AGENT AND APPLIED AS SPECIFIED IN SECTION 2.7.


 


SECTION 6.9.                                   PERFORMANCE ON BORROWER’S
BEHALF.  IF ANY RESTRICTED PERSON FAILS TO PAY ANY TAXES, INSURANCE PREMIUMS,
EXPENSES, ATTORNEYS’ FEES OR OTHER AMOUNTS IT IS REQUIRED TO PAY UNDER ANY LOAN
DOCUMENT, AGENT MAY PAY THE SAME.  BORROWER SHALL IMMEDIATELY REIMBURSE AGENT
FOR ANY SUCH PAYMENTS AND EACH AMOUNT PAID BY AGENT SHALL CONSTITUTE AN
OBLIGATION OWED HEREUNDER WHICH IS DUE AND PAYABLE ON THE DATE SUCH AMOUNT IS
PAID BY AGENT.

 

48

--------------------------------------------------------------------------------


 


SECTION 6.10.                             INTEREST.  BORROWER HEREBY PROMISES TO
EACH LENDER PARTY TO PAY INTEREST AT THE DEFAULT RATE ON ALL OBLIGATIONS
(INCLUDING OBLIGATIONS TO PAY FEES OR TO REIMBURSE OR INDEMNIFY ANY LENDER)
WHICH BORROWER HAS IN THIS AGREEMENT PROMISED TO PAY TO SUCH LENDER PARTY AND
WHICH ARE NOT PAID WHEN DUE.  SUCH INTEREST SHALL ACCRUE FROM THE DATE SUCH
OBLIGATIONS BECOME DUE UNTIL THEY ARE PAID.


 


SECTION 6.11.                             COMPLIANCE WITH LAW.  EACH RESTRICTED
PERSON WILL CONDUCT ITS BUSINESS AND AFFAIRS IN COMPLIANCE WITH ALL LAWS
APPLICABLE THERETO. EACH RESTRICTED PERSON WILL CAUSE ALL LICENSES AND PERMITS
NECESSARY OR APPROPRIATE FOR THE CONDUCT OF ITS BUSINESS AND THE OWNERSHIP AND
OPERATION OF ITS PROPERTY USED AND USEFUL IN THE CONDUCT OF ITS BUSINESS TO BE
AT ALL TIMES MAINTAINED IN GOOD STANDING AND IN FULL FORCE AND EFFECT, EXCEPT AS
COULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.


 


SECTION 6.12.                             ENVIRONMENTAL MATTERS; ENVIRONMENTAL
REVIEWS.


 


(A)                                  EACH RESTRICTED PERSON WILL COMPLY WITH ALL
ENVIRONMENTAL LAWS NOW OR HEREAFTER APPLICABLE TO SUCH RESTRICTED PERSON, AS
WELL AS ALL CONTRACTUAL OBLIGATIONS AND AGREEMENTS WITH RESPECT TO ENVIRONMENTAL
REMEDIATION OR OTHER ENVIRONMENTAL MATTERS (EXCEPT AS COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE), AND SHALL OBTAIN, AT OR PRIOR
TO THE TIME REQUIRED BY APPLICABLE ENVIRONMENTAL LAWS, ALL ENVIRONMENTAL, HEALTH
AND SAFETY PERMITS, LICENSES AND OTHER AUTHORIZATIONS NECESSARY FOR ITS
OPERATIONS (EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE CHANGE) AND WILL MAINTAIN SUCH AUTHORIZATIONS IN FULL FORCE AND EFFECT
(EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
CHANGE).  NO RESTRICTED PERSON WILL DO ANYTHING OR PERMIT ANYTHING TO BE DONE
WHICH WILL SUBJECT ANY OF ITS PROPERTIES TO ANY REMEDIAL OBLIGATIONS UNDER, OR
RESULT IN NONCOMPLIANCE WITH APPLICABLE PERMITS AND LICENSES ISSUED UNDER, ANY
APPLICABLE ENVIRONMENTAL LAWS, ASSUMING DISCLOSURE TO THE APPLICABLE
GOVERNMENTAL AUTHORITIES OF ALL RELEVANT FACTS, CONDITIONS AND CIRCUMSTANCES
(EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
CHANGE).


 


(B)                                 BORROWER WILL PROMPTLY FURNISH TO AGENT
COPIES OF ALL WRITTEN NOTICES OF VIOLATION, ORDERS, CLAIMS, CITATIONS,
COMPLAINTS, PENALTY ASSESSMENTS, SUITS OR OTHER PROCEEDINGS RECEIVED BY ANY
RESTRICTED PERSON, OR OF WHICH BORROWER OTHERWISE HAS NOTICE, PENDING OR
THREATENED AGAINST ANY RESTRICTED PERSON BY ANY GOVERNMENTAL AUTHORITY WITH
RESPECT TO ANY ALLEGED VIOLATION OF OR NON-COMPLIANCE WITH ANY ENVIRONMENTAL
LAWS OR WITH RESPECT TO ANY PERMITS, LICENSES OR AUTHORIZATIONS IN CONNECTION
WITH ANY RESTRICTED PERSON’S OWNERSHIP OR USE OF ITS PROPERTIES OR THE OPERATION
OF ITS BUSINESS, IN EACH CASE, THAT COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE CHANGE.


 


(C)                                  BORROWER WILL PROMPTLY FURNISH TO AGENT ALL
WRITTEN REQUESTS FOR INFORMATION, NOTICES OF CLAIM, DEMAND LETTERS, AND OTHER
WRITTEN NOTIFICATIONS, RECEIVED BY BORROWER IN CONNECTION WITH ANY RESTRICTED
PERSON’S OWNERSHIP OR USE OF ITS PROPERTIES OR THE CONDUCT OF ITS BUSINESS,
RELATING TO POTENTIAL RESPONSIBILITY WITH RESPECT TO ANY INVESTIGATION OR
CLEAN-UP OF HAZARDOUS MATERIAL AT ANY LOCATION THAT COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE CHANGE.

 

49

--------------------------------------------------------------------------------


 


SECTION 6.13.                             INTENTIONALLY LEFT BLANK.


 


SECTION 6.14.                             BANK ACCOUNTS; OFFSET.  TO SECURE THE
REPAYMENT OF THE OBLIGATIONS BORROWER HEREBY GRANTS TO EACH LENDER A SECURITY
INTEREST, A LIEN, AND A RIGHT OF OFFSET, EACH OF WHICH SHALL BE IN ADDITION TO
ALL OTHER INTERESTS, LIENS, AND RIGHTS OF ANY LENDER AT COMMON LAW, UNDER THE
LOAN DOCUMENTS, OR OTHERWISE, AND EACH OF WHICH SHALL BE UPON AND AGAINST (A)
ANY AND ALL MONEYS, SECURITIES OR OTHER PROPERTY (AND THE PROCEEDS THEREFROM) OF
BORROWER NOW OR HEREAFTER HELD OR RECEIVED BY OR IN TRANSIT TO ANY LENDER FROM
OR FOR THE ACCOUNT OF BORROWER, WHETHER FOR SAFEKEEPING, CUSTODY, PLEDGE,
TRANSMISSION, COLLECTION OR OTHERWISE, (B) ANY AND ALL DEPOSITS (GENERAL OR
SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) OF BORROWER WITH ANY LENDER, AND
(C) ANY OTHER CREDITS AND CLAIMS OF BORROWER AT ANY TIME EXISTING AGAINST ANY
LENDER, INCLUDING CLAIMS UNDER CERTIFICATES OF DEPOSIT.  AT ANY TIME AND FROM
TIME TO TIME AFTER THE OCCURRENCE OF ANY EVENT OF DEFAULT, EACH LENDER IS HEREBY
AUTHORIZED TO FORECLOSE UPON, OR TO OFFSET AGAINST THE OBLIGATIONS THEN DUE AND
PAYABLE (IN EITHER CASE WITHOUT NOTICE TO BORROWER), ANY AND ALL ITEMS
HEREINABOVE REFERRED TO.  THE REMEDIES OF FORECLOSURE AND OFFSET ARE SEPARATE
AND CUMULATIVE, AND EITHER MAY BE EXERCISED INDEPENDENTLY OF THE OTHER WITHOUT
REGARD TO PROCEDURES OR RESTRICTIONS APPLICABLE TO THE OTHER.


 


SECTION 6.15.                             GUARANTIES OF BORROWER’S
SUBSIDIARIES.  EACH SUBSIDIARY CREATED, ACQUIRED OR COMING INTO EXISTENCE AFTER
THE DATE HEREOF, OTHER THAN AN IMMATERIAL SUBSIDIARY SHALL, PROMPTLY UPON
REQUEST BY AGENT, EXECUTE AND DELIVER TO AGENT AN ABSOLUTE AND UNCONDITIONAL
GUARANTY OF THE TIMELY REPAYMENT OF THE OBLIGATIONS AND THE DUE AND PUNCTUAL
PERFORMANCE OF THE OBLIGATIONS OF BORROWER HEREUNDER, WHICH GUARANTY SHALL BE
REASONABLY SATISFACTORY TO AGENT IN FORM AND SUBSTANCE.  BORROWER WILL CAUSE
EACH OF ITS SUBSIDIARIES HEREAFTER FORMED OR ACQUIRED, OTHER THAN AN IMMATERIAL
SUBSIDIARY, TO DELIVER TO AGENT, SIMULTANEOUSLY WITH ITS DELIVERY OF SUCH A
GUARANTY, WRITTEN EVIDENCE SATISFACTORY TO AGENT AND ITS COUNSEL THAT SUCH
SUBSIDIARY HAS TAKEN ALL CORPORATE OR PARTNERSHIP ACTION NECESSARY TO DULY
APPROVE AND AUTHORIZE ITS EXECUTION, DELIVERY AND PERFORMANCE OF SUCH GUARANTY
AND ANY OTHER DOCUMENTS WHICH IT IS REQUIRED TO EXECUTE.


 


SECTION 6.16.                             AGREEMENT TO DELIVER SECURITY
DOCUMENTS.  BORROWER AGREES TO DELIVER AND TO CAUSE EACH OTHER RESTRICTED PERSON
TO DELIVER, TO FURTHER SECURE THE OBLIGATIONS WHENEVER REQUESTED BY AGENT IN ITS
SOLE AND ABSOLUTE DISCRETION, DEEDS OF TRUST, MORTGAGES, CHATTEL MORTGAGES,
SECURITY AGREEMENTS, FINANCING STATEMENTS CONTINUATION STATEMENTS, EXTENSION
AGREEMENTS, ACKNOWLEDGMENTS, AND OTHER SECURITY DOCUMENTS IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT FOR THE PURPOSE OF GRANTING, CONFIRMING, PROTECTING AND
PERFECTING LIENS OR SECURITY INTERESTS IN ANY PERSONAL PROPERTY NOW OWNED OR
HEREAFTER ACQUIRED BY ANY RESTRICTED PERSON.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

50

--------------------------------------------------------------------------------


 

ARTICLE VII

 

NEGATIVE COVENANTS OF BORROWER

 

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to Borrower, and to induce each Lender to enter into
this Agreement and make the Loans, Borrower warrants, covenants and agrees that
until the full and final payment of the Obligations and the termination of this
Agreement, unless Required Lenders have previously agreed otherwise:

 


SECTION 7.1.                                   INDEBTEDNESS.  NO RESTRICTED
PERSON WILL IN ANY MANNER OWE OR BE LIABLE FOR INDEBTEDNESS EXCEPT:


 


(A)                                  THE OBLIGATIONS;


 


(B)                                 UNSECURED INDEBTEDNESS AMONG BORROWER AND
THE GUARANTORS ARISING IN THE ORDINARY COURSE OF BUSINESS;


 


(C)                                  PURCHASE MONEY INDEBTEDNESS AND CAPITAL
LEASE OBLIGATIONS IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $5,000,000 AT
ANY TIME, PROVIDED THAT THE ORIGINAL PRINCIPAL AMOUNT OF ANY SUCH INDEBTEDNESS
SHALL NOT BE IN EXCESS OF THE PURCHASE PRICE OF THE ASSETS ACQUIRED THEREBY AND
SUCH INDEBTEDNESS SHALL BE SECURED ONLY BY THE ACQUIRED ASSETS;

 

(d)                                 Indebtedness existing on the date hereof and
listed on Schedule 7.1, and renewals and extensions thereof;

 

(e)                                  Subordinated Debt incurred in connection
with Permitted Acquisitions having a maturity date beyond the term of this
Agreement;

 

(f)                                    Indebtedness in respect of deferred
software licensing fees in connection with Borrower or any of its Subsidiaries
licensing software in the ordinary course of business consistent with past
practices in a total amount not to exceed $1,000,000 in the aggregate at any
time outstanding;

 


(G)                                 UNSECURED INDEBTEDNESS CONSISTING OF
INDUSTRIAL REVENUE BONDS IN A TOTAL AMOUNT NOT TO EXCEED $300,000 IN THE
AGGREGATE AT ANY TIME OUTSTANDING; AND

 


(H)                                 ANY OTHER UNSECURED INDEBTEDNESS NOT TO
EXCEED $1,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING.


 


SECTION 7.2.                                   LIMITATION ON LIENS.  EXCEPT FOR
PERMITTED LIENS, NO RESTRICTED PERSON WILL CREATE, ASSUME OR PERMIT TO EXIST ANY
LIEN UPON ANY OF THE PROPERTIES OR ASSETS WHICH IT NOW OWNS OR HEREAFTER
ACQUIRES.

 

51

--------------------------------------------------------------------------------


 


SECTION 7.3.                                   HEDGING CONTRACTS.  NO RESTRICTED
PERSON WILL BE A PARTY TO OR IN ANY MANNER BE LIABLE ON ANY HEDGING CONTRACT
EXCEPT HEDGING CONTRACTS ENTERED INTO BY A RESTRICTED PERSON AND THE AGENT OR
ANY OTHER LENDER WITH THE PURPOSE AND EFFECT OF FIXING INTEREST RATES ON A
PRINCIPAL AMOUNT OF INDEBTEDNESS OF SUCH RESTRICTED PERSON THAT IS ACCRUING
INTEREST AT A VARIABLE RATE, PROVIDED THAT (A) THE AGGREGATE NOTIONAL AMOUNT OF
SUCH CONTRACTS NEVER EXCEEDS SEVENTY-FIVE PERCENT (75%) OF THE ANTICIPATED
OUTSTANDING PRINCIPAL BALANCE OF THE INDEBTEDNESS TO BE HEDGED BY SUCH CONTRACTS
OR AN AVERAGE OF SUCH PRINCIPAL BALANCES CALCULATED USING A GENERALLY ACCEPTED
METHOD OF MATCHING INTEREST SWAP CONTRACTS TO DECLINING PRINCIPAL BALANCES, AND
(B) THE FLOATING RATE INDEX OF EACH SUCH CONTRACT GENERALLY MATCHES THE INDEX
USED TO DETERMINE THE FLOATING RATES OF INTEREST ON THE CORRESPONDING
INDEBTEDNESS TO BE HEDGED BY SUCH CONTRACT.


 


SECTION 7.4.                                   LIMITATION ON MERGERS, ISSUANCES
OF SECURITIES.  NO RESTRICTED PERSON WILL MERGE OR CONSOLIDATE WITH OR INTO ANY
OTHER PERSON EXCEPT THAT ANY SUBSIDIARY OF BORROWER MAY BE MERGED INTO OR
CONSOLIDATED WITH (A) ANOTHER SUBSIDIARY OF BORROWER AND, IF A GUARANTOR IS ONE
OF THE MERGED ENTITIES, SO LONG AS A GUARANTOR IS THE SURVIVING BUSINESS ENTITY,
OR (B) BORROWER, SO LONG AS BORROWER IS THE SURVIVING BUSINESS ENTITY.  BORROWER
WILL NOT ISSUE ANY SECURITIES OTHER THAN SHARES OF ITS COMMON OR PREFERRED STOCK
AND ANY OPTIONS OR WARRANTS GIVING THE HOLDERS THEREOF ONLY THE RIGHT TO ACQUIRE
SUCH SHARES.  NO SUBSIDIARY OF BORROWER WILL ISSUE ANY ADDITIONAL SHARES OF ITS
CAPITAL STOCK OR OTHER SECURITIES OR ANY OPTIONS, WARRANTS OR OTHER RIGHTS TO
ACQUIRE SUCH ADDITIONAL SHARES OR OTHER SECURITIES EXCEPT TO BORROWER OR ANOTHER
SUBSIDIARY OF BORROWER AND ONLY TO THE EXTENT NOT OTHERWISE FORBIDDEN UNDER THE
TERMS HEREOF.  NO SUBSIDIARY OF BORROWER WHICH IS A PARTNERSHIP WILL ALLOW ANY
DIMINUTION OF BORROWER’S INTEREST (DIRECT OR INDIRECT) THEREIN.


 


SECTION 7.5.                                   LIMITATION ON SALES OF PROPERTY. 
NO RESTRICTED PERSON WILL SELL, TRANSFER, LEASE, EXCHANGE, ALIENATE OR DISPOSE
OF ANY OF ITS MATERIAL ASSETS OR PROPERTIES OR ANY MATERIAL INTEREST THEREIN, OR
DISCOUNT, SELL, PLEDGE OR ASSIGN ANY NOTES PAYABLE TO IT, ACCOUNTS RECEIVABLE OR
FUTURE INCOME, EXCEPT:


 


(A)                                  EQUIPMENT WHICH IS WORTHLESS, OBSOLETE, NO
LONGER USED BY OR USEFUL TO A RESTRICTED PERSON OR WHICH IS REPLACED BY
EQUIPMENT OF EQUAL SUITABILITY AND VALUE;


 


(B)                                 INVENTORY WHICH IS SOLD IN THE ORDINARY
COURSE OF BUSINESS; AND


 


(C)                                  OTHER PROPERTY WHICH IS SOLD FOR FAIR
CONSIDERATION NOT IN THE AGGREGATE IN EXCESS OF $15,000,000 IN ANY FISCAL YEAR,
THE SALE OF WHICH WILL NOT MATERIALLY IMPAIR OR DIMINISH THE VALUE OF THE
COLLATERAL OR THE CONSOLIDATED FINANCIAL CONDITION, BUSINESS OR OPERATIONS OF
BORROWER.


 


SECTION 7.6.                                   LIMITATION ON DISTRIBUTIONS,
REDEMPTIONS, PAYMENTS ON SUBORDINATED DEBT.


 


(A)                                  NO RESTRICTED PERSON WILL DECLARE OR MAKE
ANY DISTRIBUTION, OTHER THAN (I) DISTRIBUTIONS PAYABLE TO BORROWER OR TO
GUARANTORS WHICH ARE SUBSIDIARIES OF BORROWER AND (II) PROVIDED THAT NO DEFAULT
OR EVENT OF DEFAULT EXISTS AT THE TIME OF ANY SUCH DISTRIBUTION OR WOULD

 

52

--------------------------------------------------------------------------------


 


OCCUR AS A RESULT THEREOF, DISTRIBUTIONS NOT TO EXCEED AN AGGREGATE OF
$20,000,000 IN ANY FISCAL YEAR.


 


(B)                                 NO RESTRICTED PERSON WILL MAKE ANY PAYMENTS
ON SUBORDINATED DEBT, OTHER THAN (I) PROVIDED THAT NO DEFAULT OR EVENT OF
DEFAULT EXISTS AT SUCH TIME OR WOULD OCCUR AS A RESULT THEREOF, REGULARLY
SCHEDULED CASH INTEREST PAYMENTS THEREON AND (II) PAYMENTS OF PRINCIPAL APPROVED
IN WRITING BY THE REQUIRED LENDERS.


 


SECTION 7.7.                                   LIMITATION ON INVESTMENTS,
ACQUISITIONS, CAPITAL EXPENDITURES, AND LINES OF BUSINESS.  NO RESTRICTED PERSON
WILL


 


(A)                                  MAKE ANY INVESTMENTS OTHER THAN PERMITTED
INVESTMENTS;


 


(B)                                 MAKE ANY CAPITAL EXPENDITURES IN EXCESS OF
THE SUM OF (I) $20,000,000 IN THE AGGREGATE IN ANY FISCAL YEAR PLUS (II) THE
CASH PROCEEDS FROM THE SALE OF CAPITAL ASSETS RECEIVED IN SUCH FISCAL YEAR;


 


(C)                                  MAKE ANY ACQUISITION (I) FOR WHICH THE CASH
PORTION OF THE PURCHASE PRICE FOR SUCH INDIVIDUAL ACQUISITION IS GREATER THAN
$10,000,000 OR (II) WHICH WOULD CAUSE THE AGGREGATE CASH PORTIONS OF THE
PURCHASE PRICES FOR ALL ACQUISITIONS DURING ANY FISCAL YEAR TO EXCEED
$20,000,000; OR


 


(D)                                 ENGAGE DIRECTLY OR INDIRECTLY IN ANY
BUSINESS OR CONDUCT ANY OPERATIONS EXCEPT IN CONNECTION WITH OR INCIDENTAL TO
ITS PRESENT BUSINESSES AND OPERATIONS.


 


SECTION 7.8.                                   INTENTIONALLY OMITTED.


 


SECTION 7.9.                                   TRANSACTIONS WITH AFFILIATES. 
NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES WILL ENGAGE IN ANY MATERIAL
TRANSACTION WITH ANY OF ITS AFFILIATES ON TERMS WHICH ARE LESS FAVORABLE TO IT
THAN THOSE WHICH WOULD HAVE BEEN OBTAINABLE AT THE TIME IN ARM’S-LENGTH DEALING
WITH PERSONS OTHER THAN SUCH AFFILIATES, PROVIDED THAT SUCH RESTRICTION SHALL
NOT APPLY TO TRANSACTIONS AMONG BORROWER AND ITS SUBSIDIARIES.


 


SECTION 7.10.                             PROHIBITED CONTRACTS.  EXCEPT AS
EXPRESSLY PROVIDED FOR IN THE LOAN DOCUMENTS, NO RESTRICTED PERSON WILL,
DIRECTLY OR INDIRECTLY, ENTER INTO, CREATE, OR OTHERWISE ALLOW TO EXIST ANY
CONTRACT THAT RESTRICTS OR OTHER CONSENSUAL RESTRICTION ON, THE ABILITY OF ANY
SUBSIDIARY OF BORROWER TO: (A) PAY DIVIDENDS OR MAKE OTHER DISTRIBUTIONS TO
BORROWER, (B) TO REDEEM EQUITY HELD IN IT BY BORROWER, (C) TO REPAY LOANS AND
OTHER INDEBTEDNESS OWING BY IT TO BORROWER, (D) TO TRANSFER ANY OF ITS ASSETS TO
BORROWER, OR (E) MAKE LOANS OR ADVANCES TO BORROWER OR ANY OF ITS SUBSIDIARIES. 
NO RESTRICTED PERSON WILL ENTER, OR PERMIT THE ENTRY BY ANY RESTRICTED PERSON
INTO, ANY CONTRACT, LEASE, OR AMENDMENT THAT RELEASES, QUALIFIES, LIMITS, MAKES
CONTINGENT OR OTHERWISE MATERIALLY DETRIMENTALLY AFFECTS THE RIGHTS AND BENEFITS
OF AGENT OR ANY LENDER UNDER OR ACQUIRED PURSUANT TO ANY SECURITY DOCUMENTS.  NO
ERISA AFFILIATE WILL INCUR ANY OBLIGATION TO CONTRIBUTE TO ANY “MULTIEMPLOYER
PLAN” AS DEFINED IN SECTION 4001 OF ERISA, EXCEPT IN THE ORDINARY COURSE OF
BUSINESS FOR EMPLOYEES SUBJECT TO COLLECTIVE BARGAINING AGREEMENTS.

 

53

--------------------------------------------------------------------------------


 


SECTION 7.11.                             FINANCIAL COVENANTS.

 

(a)                                  Minimum Fixed Charge Coverage Ratio.  The
Borrower will not permit the ratio, determined as of the end of each of its
Fiscal Quarters for the then most-recently ended four Fiscal Quarters, of its
(i) Consolidated EBITDA, minus Consolidated Capital Expenditures, minus
permitted Distributions, minus the provision for income taxes (excluding
one-time tax charges arising solely from changes to GAAP), all calculated on a
Consolidated basis, to (ii) Consolidated Interest Expense, plus scheduled
principal payments of Indebtedness, to be less than 1.5 to 1.0.

 

(b)                                 Minimum Tangible Net Worth.  The Borrower
will not permit its Consolidated Tangible Net Worth, determined as of the end of
each of its Fiscal Quarters, to be less than the sum of (i) eighty-five percent
(85%) of the Consolidated Tangible Net Worth as of March 31, 2005, plus (ii)
fifty percent (50%) of its Consolidated Net Income earned from April 1, 2005
through the last day of the most recently ended Fiscal Quarter, plus (iii) 100%
of the net proceeds of any offering, sale, or other transfer of any Equity of
any kind of the Borrower or any Subsidiary (other than to the Borrower or
another Subsidiary).

 

(c)                                  Consolidated Total Indebtedness Ratio.  The
Borrower will not permit the ratio, determined as of the end of each of its
Fiscal Quarters for the then most-recently ended four Fiscal Quarters, of its
Consolidated Total Indebtedness on such day to its Consolidated EBITDA for such
period, to be greater than 2.5 to 1.0.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

54

--------------------------------------------------------------------------------


 


ARTICLE VIII

 


EVENTS OF DEFAULT AND REMEDIES

 


SECTION 8.1.                                   EVENTS OF DEFAULT.  EACH OF THE
FOLLOWING EVENTS CONSTITUTES AN EVENT OF DEFAULT UNDER THIS AGREEMENT:


 


(A)                                  ANY RESTRICTED PERSON FAILS TO PAY ANY
PRINCIPAL COMPONENT OF ANY OBLIGATION WHEN DUE AND PAYABLE


 


(B)                                 ANY RESTRICTED PERSON FAILS TO PAY ANY
PAYMENT OF INTEREST OR FEES ON THE DATE WHICH SUCH PAYMENT IS DUE AND SUCH
FAILURE CONTINUES FOR A PERIOD OF THREE (3) DAYS;


 


(C)                                  ANY RESTRICTED PERSON FAILS TO PAY ANY
OBLIGATION (OTHER THAN THE OBLIGATIONS IN SUBSECTION (A) ABOVE) WITHIN THREE
BUSINESS DAYS AFTER THE SAME BECOMES DUE AND PAYABLE, WHETHER AT A DATE FOR THE
PAYMENT OF A FIXED INSTALLMENT OR AS A CONTINGENT OR OTHER PAYMENT BECOMES DUE
AND PAYABLE OR AS A RESULT OF ACCELERATION OR OTHERWISE;


 


(D)                                 ANY “DEFAULT” OR “EVENT OF DEFAULT” OCCURS
UNDER ANY LOAN DOCUMENT WHICH DEFINES EITHER SUCH TERM, AND THE SAME IS NOT
REMEDIED WITHIN THE APPLICABLE PERIOD OF GRACE (IF ANY) PROVIDED IN SUCH LOAN
DOCUMENT;


 


(E)                                  ANY RESTRICTED PERSON FAILS TO DULY
OBSERVE, PERFORM OR COMPLY WITH ANY COVENANT, AGREEMENT OR PROVISION OF
ARTICLE VI AND SUCH FAILURE CONTINUES FOR A PERIOD FOR A PERIOD OF THIRTY (30)
DAYS;


 


(F)                                    ANY RESTRICTED PERSON FAILS TO DULY
OBSERVE, PERFORM OR COMPLY WITH ANY COVENANT, AGREEMENT OR PROVISION OF
ARTICLE VII;


 


(G)                                 ANY RESTRICTED PERSON FAILS (OTHER THAN AS
REFERRED TO IN SUBSECTIONS (A), (B), (C) OR (D) ABOVE) TO DULY OBSERVE, PERFORM
OR COMPLY WITH ANY COVENANT, AGREEMENT, CONDITION OR PROVISION OF ANY LOAN
DOCUMENT, AND SUCH FAILURE REMAINS UNREMEDIED FOR A PERIOD OF THIRTY (30) DAYS
AFTER NOTICE OF SUCH FAILURE IS GIVEN BY AGENT TO BORROWER;


 


(H)                                 ANY REPRESENTATION OR WARRANTY PREVIOUSLY,
PRESENTLY OR HEREAFTER MADE IN WRITING BY OR ON BEHALF OF ANY RESTRICTED PERSON
IN CONNECTION WITH ANY LOAN DOCUMENT SHALL PROVE TO HAVE BEEN FALSE OR INCORRECT
IN ANY MATERIAL RESPECT ON ANY DATE ON OR AS OF WHICH MADE, OR ANY LOAN DOCUMENT
AT ANY TIME CEASES TO BE VALID, BINDING AND ENFORCEABLE AS WARRANTED IN
SECTION 5.5 FOR ANY REASON OTHER THAN ITS RELEASE OR SUBORDINATION BY AGENT;


 


(I)                                     ANY RESTRICTED PERSON (I) FAILS TO PAY
ANY PORTION, WHEN SUCH PORTION IS DUE, OF ANY OF ITS INDEBTEDNESS IN EXCESS OF
$5,000,000, OR (II) BREACHES OR DEFAULTS IN THE PERFORMANCE OF ANY AGREEMENT OR
INSTRUMENT BY WHICH ANY SUCH INDEBTEDNESS IS ISSUED, EVIDENCED, GOVERNED, OR
SECURED, AND ANY SUCH FAILURE, BREACH OR DEFAULT CONTINUES BEYOND ANY APPLICABLE
PERIOD OF GRACE PROVIDED THEREFOR;

 

55

--------------------------------------------------------------------------------


 


(J)                                     EITHER (I) ANY “ACCUMULATED FUNDING
DEFICIENCY” (AS DEFINED IN SECTION 412(A) OF THE INTERNAL REVENUE CODE) IN
EXCESS OF $5,000,000 EXISTS WITH RESPECT TO ANY ERISA PLAN, WHETHER OR NOT
WAIVED BY THE SECRETARY OF THE TREASURY OR HIS DELEGATE, OR (II) ANY TERMINATION
EVENT OCCURS WITH RESPECT TO ANY ERISA PLAN AND THE THEN CURRENT VALUE OF SUCH
ERISA PLAN’S BENEFIT LIABILITIES EXCEEDS THE THEN CURRENT VALUE OF SUCH ERISA
PLAN’S ASSETS AVAILABLE FOR THE PAYMENT OF SUCH BENEFIT LIABILITIES BY MORE THAN
$5,000,000 (OR IN THE CASE OF A TERMINATION EVENT INVOLVING THE WITHDRAWAL OF A
SUBSTANTIAL EMPLOYER, THE WITHDRAWING EMPLOYER’S PROPORTIONATE SHARE OF SUCH
EXCESS EXCEEDS SUCH AMOUNT);


 


(K)                                  ANY RESTRICTED PERSON:

 

(I)                                     SUFFERS THE ENTRY AGAINST IT OF A
JUDGMENT, DECREE OR ORDER FOR RELIEF BY A TRIBUNAL OF COMPETENT JURISDICTION IN
AN INVOLUNTARY PROCEEDING COMMENCED UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY
OR OTHER SIMILAR LAW OF ANY JURISDICTION NOW OR HEREAFTER IN EFFECT, INCLUDING
THE FEDERAL BANKRUPTCY CODE, AS FROM TIME TO TIME AMENDED, OR HAS ANY SUCH
PROCEEDING COMMENCED AGAINST IT WHICH REMAINS UNDISMISSED FOR A PERIOD OF SIXTY
DAYS; OR

 

(II)                                  COMMENCES A VOLUNTARY CASE UNDER ANY
APPLICABLE BANKRUPTCY, INSOLVENCY OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT,
INCLUDING THE FEDERAL BANKRUPTCY CODE, AS FROM TIME TO TIME AMENDED; OR APPLIES
FOR OR CONSENTS TO THE ENTRY OF AN ORDER FOR RELIEF IN AN INVOLUNTARY CASE UNDER
ANY SUCH LAW; OR MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR
FAILS GENERALLY TO PAY (OR ADMITS IN WRITING ITS INABILITY TO PAY) ITS DEBTS AS
SUCH DEBTS BECOME DUE; OR TAKES CORPORATE OR OTHER ACTION TO AUTHORIZE ANY OF
THE FOREGOING; OR

 

(III)                               SUFFERS THE APPOINTMENT OF OR TAKING
POSSESSION BY A RECEIVER, LIQUIDATOR, ASSIGNEE, CUSTODIAN, TRUSTEE, SEQUESTRATOR
OR SIMILAR OFFICIAL OF ALL OR A SUBSTANTIAL PART OF ITS ASSETS OR OF ANY PART OF
THE COLLATERAL IN A PROCEEDING BROUGHT AGAINST OR INITIATED BY IT, AND SUCH
APPOINTMENT OR TAKING POSSESSION IS NEITHER MADE INEFFECTIVE NOR DISCHARGED
WITHIN SIXTY DAYS AFTER THE MAKING THEREOF, OR SUCH APPOINTMENT OR TAKING
POSSESSION IS AT ANY TIME CONSENTED TO, REQUESTED BY, OR ACQUIESCED TO BY IT; OR

 

(IV)                              SUFFERS THE ENTRY AGAINST IT OF A FINAL
JUDGMENT FOR THE PAYMENT OF MONEY IN EXCESS OF $5,000,000 (NOT COVERED BY
INSURANCE SATISFACTORY TO AGENT IN ITS REASONABLE DISCRETION), UNLESS THE SAME
IS DISCHARGED WITHIN FORTY-FIVE DAYS AFTER THE DATE OF ENTRY THEREOF OR AN
APPEAL OR APPROPRIATE PROCEEDING FOR REVIEW THEREOF IS TAKEN WITHIN SUCH PERIOD
AND A STAY OF EXECUTION PENDING SUCH APPEAL IS OBTAINED; OR

 

(V)                                 SUFFERS A WRIT OR WARRANT OF ATTACHMENT OR
ANY SIMILAR PROCESS TO BE ISSUED BY ANY TRIBUNAL AGAINST ALL OR ANY SUBSTANTIAL
PART OF ITS ASSETS OR ANY PART OF THE COLLATERAL, AND SUCH WRIT OR WARRANT OF
ATTACHMENT OR ANY SIMILAR PROCESS IS NOT STAYED OR RELEASED WITHIN FORTY-FIVE
DAYS AFTER THE ENTRY OR LEVY THEREOF OR AFTER ANY STAY IS VACATED OR SET ASIDE;

 


(L)                                     ANY CHANGE OF CONTROL OCCURS;

 

56

--------------------------------------------------------------------------------


 


(M)                               THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER
ANY DOCUMENT TO WHICH ANY RESTRICTED PERSON AND ANY SURETY ARE BOTH PARTIES
THAT, WITH THE PASSAGE OF TIME, WOULD PERMIT FORECLOSURE BY SUCH SURETY ON A
MATERIAL PORTION OF THE COLLATERAL.

 

Upon the occurrence of an Event of Default described in subsection (j)(i),
(j)(ii) or (j)(iii) of this section with respect to Borrower, all of the
Obligations shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or of dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Restricted Person who at any time
ratifies or approves this Agreement.  Upon any such acceleration, any obligation
of any Lender and any obligation of LC Issuer to issue Letters of Credit
hereunder to make any further Loans shall be permanently terminated.  During the
continuance of any other Event of Default, Agent at any time and from time to
time may (and upon written instructions from Required Lenders, Agent shall),
without notice to Borrower or any other Restricted Person, do either or both of
the following:  (1) terminate any obligation of Lenders to make Loans hereunder,
and any obligation of LC Issuer to issue Letters of Credit hereunder, and (2)
declare any or all of the Obligations immediately due and payable, and all such
Obligations shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or of dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Restricted Person who at any time
ratifies or approves this Agreement.

 


SECTION 8.2.                                   REMEDIES.  IF ANY EVENT OF
DEFAULT SHALL OCCUR AND BE CONTINUING, EACH LENDER PARTY MAY TERMINATE ITS
REVOLVING LOAN COMMITMENT AND PROTECT AND ENFORCE ITS RIGHTS UNDER THE LOAN
DOCUMENTS BY ANY APPROPRIATE PROCEEDINGS, INCLUDING PROCEEDINGS FOR SPECIFIC
PERFORMANCE OF ANY COVENANT OR AGREEMENT CONTAINED IN ANY LOAN DOCUMENT, AND
EACH LENDER PARTY MAY ENFORCE THE PAYMENT OF ANY OBLIGATIONS DUE IT OR ENFORCE
ANY OTHER LEGAL OR EQUITABLE RIGHT WHICH IT MAY HAVE.  ALL RIGHTS, REMEDIES AND
POWERS CONFERRED UPON LENDER PARTIES UNDER THE LOAN DOCUMENTS SHALL BE DEEMED
CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER RIGHTS, REMEDIES OR POWERS AVAILABLE
UNDER THE LOAN DOCUMENTS OR AT LAW OR IN EQUITY.


 


SECTION 8.3.                                   APPLICATION OF PROCEEDS AFTER
ACCELERATION.  EXCEPT AS OTHERWISE PROVIDED IN THE SECURITY DOCUMENTS WITH
RESPECT TO APPLICATION OF PROCEEDS TO ANY REIMBURSEMENTS DUE AGENT THEREUNDER
AND TO THE LENDER HEDGING OBLIGATIONS, IF AGENT COLLECTS OR RECEIVES MONEY ON
ACCOUNT OF THE OBLIGATIONS AFTER THE ACCELERATION OF THE OBLIGATIONS AS PROVIDED
IN SECTION 8.1, AGENT SHALL DISTRIBUTE ALL MONEY SO COLLECTED OR RECEIVED:


 


(A)                                  FIRST, TO ANY REIMBURSEMENTS DUE AGENT
HEREUNDER;


 


(B)                                 SECOND, RATABLY TO PAYMENT OF THAT PORTION
OF OBLIGATIONS CONSTITUTING ACCRUED AND UNPAID INTEREST AND LENDER HEDGING
OBLIGATIONS; PROVIDED THAT AGENT SHALL HAVE NO INDEPENDENT RESPONSIBILITY TO
DETERMINE THE EXISTENCE OR AMOUNT OF LENDER HEDGING OBLIGATIONS AND MAY RESERVE
FROM THE APPLICATION OF AMOUNTS UNDER THIS SECTION AMOUNTS DISTRIBUTABLE IN
RESPECT OF LENDER HEDGING OBLIGATIONS UNTIL IT HAS RECEIVED EVIDENCE
SATISFACTORY TO IT OF THE EXISTENCE AND AMOUNT OF SUCH LENDER HEDGING
OBLIGATIONS; PROVIDED FURTHER, HOWEVER, THAT AGENT MAY RELY ON

 

57

--------------------------------------------------------------------------------


 


STATEMENTS OF THE LENDER PARTIES AS TO THE EXISTENCE AND AMOUNTS OF LENDER
HEDGING OBLIGATIONS OWING TO THEM;


 


(C)                                  THIRD, RATABLY TO THE PAYMENT OR
CASH-COLLATERALIZATION OF ALL OTHER OBLIGATIONS OF THE BORROWER OR ANY GUARANTOR
OWING UNDER OR IN RESPECT OF THE LOAN DOCUMENTS THAT ARE DUE AND PAYABLE ON SUCH
DATE (AND AMONG SUCH OBLIGATIONS IN THE MANNER PROVIDED IN SECTION 3.1); AND


 


(D)                                 THE BALANCE, IF ANY, AFTER ALL OF THE
OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID IN FULL, TO THE BORROWER OR AS OTHERWISE
REQUIRED BY LAW.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

58

--------------------------------------------------------------------------------


 


ARTICLE IX

 


AGENT

 


SECTION 9.1.                                   APPOINTMENT AND AUTHORITY.  EACH
LENDER PARTY HEREBY IRREVOCABLY AUTHORIZES AGENT, AND AGENT HEREBY UNDERTAKES,
TO RECEIVE PAYMENTS OF PRINCIPAL, INTEREST AND OTHER AMOUNTS DUE HEREUNDER AS
SPECIFIED HEREIN AND TO TAKE ALL OTHER ACTIONS AND TO EXERCISE SUCH POWERS UNDER
THE LOAN DOCUMENTS AS ARE SPECIFICALLY DELEGATED TO AGENT BY THE TERMS HEREOF OR
THEREOF, TOGETHER WITH ALL OTHER POWERS REASONABLY INCIDENTAL THERETO.  THE
RELATIONSHIP OF AGENT TO THE OTHER LENDER PARTIES IS ONLY THAT OF ONE COMMERCIAL
LENDER ACTING AS AGENT FOR OTHERS, AND NOTHING IN THE LOAN DOCUMENTS SHALL BE
CONSTRUED TO CONSTITUTE AGENT A TRUSTEE OR OTHER FIDUCIARY FOR ANY LENDER PARTY
OR ANY HOLDER OF ANY PARTICIPATION IN A NOTE NOR TO IMPOSE ON AGENT DUTIES AND
OBLIGATIONS OTHER THAN THOSE EXPRESSLY PROVIDED FOR IN THE LOAN DOCUMENTS.  WITH
RESPECT TO ANY MATTERS NOT EXPRESSLY PROVIDED FOR IN THE LOAN DOCUMENTS AND ANY
MATTERS WHICH THE LOAN DOCUMENTS PLACE WITHIN THE DISCRETION OF AGENT, AGENT
SHALL NOT BE REQUIRED TO EXERCISE ANY DISCRETION OR TAKE ANY ACTION, AND IT MAY
REQUEST INSTRUCTIONS FROM LENDERS WITH RESPECT TO ANY SUCH MATTER, IN WHICH CASE
IT SHALL BE REQUIRED TO ACT OR TO REFRAIN FROM ACTING (AND SHALL BE FULLY
PROTECTED AND FREE FROM LIABILITY TO ALL LENDER PARTIES IN SO ACTING OR
REFRAINING FROM ACTING) UPON THE INSTRUCTIONS OF REQUIRED LENDERS (INCLUDING
ITSELF), PROVIDED, HOWEVER, THAT AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION
WHICH EXPOSES IT TO A RISK OF PERSONAL LIABILITY THAT IT CONSIDERS UNREASONABLE
OR WHICH IS CONTRARY TO THE LOAN DOCUMENTS OR TO APPLICABLE LAW.


 


SECTION 9.2.                                   EXCULPATION, AGENT’S RELIANCE,
ETC.  NEITHER AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS, ATTORNEYS, OR
EMPLOYEES SHALL BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY ANY OF
THEM UNDER OR IN CONNECTION WITH THE LOAN DOCUMENTS, INCLUDING THEIR NEGLIGENCE
OF ANY KIND, EXCEPT THAT EACH SHALL BE LIABLE FOR ITS OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AGENT (A)
MAY TREAT THE PERSON WHOSE NAME IS SET FORTH ON THE REGISTER AS THE HOLDER OF
ANY OBLIGATION AS THE HOLDER THEREOF UNTIL AGENT RECEIVES WRITTEN NOTICE OF THE
ASSIGNMENT OR TRANSFER THEREOF IN ACCORDANCE WITH THIS AGREEMENT, SIGNED BY SUCH
PERSON AND IN THE FORM REQUIRED UNDER SECTION 10.5(C) PAYEE AND IN FORM
SATISFACTORY TO AGENT; (B) MAY CONSULT WITH LEGAL COUNSEL (INCLUDING COUNSEL FOR
BORROWER), INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT AND
SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN IN GOOD FAITH BY
IT IN ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL, ACCOUNTANTS OR EXPERTS; (C)
MAKES NO WARRANTY OR REPRESENTATION TO ANY OTHER LENDER AND SHALL NOT BE
RESPONSIBLE TO ANY OTHER LENDER PARTY FOR ANY STATEMENTS, WARRANTIES OR
REPRESENTATIONS MADE IN OR IN CONNECTION WITH THE LOAN DOCUMENTS; (D) SHALL NOT
HAVE ANY DUTY TO ASCERTAIN OR TO INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF
ANY OF THE TERMS, COVENANTS OR CONDITIONS OF THE LOAN DOCUMENTS ON THE PART OF
ANY RESTRICTED PERSON OR TO INSPECT THE PROPERTY (INCLUDING THE BOOKS AND
RECORDS) OF ANY RESTRICTED PERSON; (E) SHALL NOT BE RESPONSIBLE TO ANY OTHER
LENDER FOR THE DUE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
SUFFICIENCY OR VALUE OF ANY LOAN DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
FURNISHED IN CONNECTION THEREWITH; (F) MAY RELY UPON THE REPRESENTATIONS AND
WARRANTIES OF EACH RESTRICTED PERSON OR LENDER PARTY IN EXERCISING ITS POWERS
HEREUNDER; AND (G) SHALL INCUR NO LIABILITY UNDER OR IN RESPECT OF THE LOAN
DOCUMENTS BY ACTING UPON ANY NOTICE, CONSENT, CERTIFICATE OR OTHER INSTRUMENT OR
WRITING

 

59

--------------------------------------------------------------------------------


 


(INCLUDING ANY FACSIMILE, TELEGRAM, CABLE OR TELEX) BELIEVED BY IT TO BE GENUINE
AND SIGNED OR SENT BY THE PROPER PERSON OR PERSONS.


 


SECTION 9.3.                                   CREDIT DECISIONS.  EACH LENDER
PARTY ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY
OTHER LENDER PARTY, MADE ITS OWN ANALYSIS OF BORROWER AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND ITS OWN INDEPENDENT DECISION TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.  EACH LENDER PARTY ALSO ACKNOWLEDGES
THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY OTHER LENDER PARTY AND
BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE
TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION
UNDER THE LOAN DOCUMENTS.


 


SECTION 9.4.                                   INDEMNIFICATION.  EACH LENDER
AGREES TO INDEMNIFY AGENT (TO THE EXTENT NOT REIMBURSED BY BORROWER WITHIN TEN
(10) DAYS AFTER DEMAND) FROM AND AGAINST SUCH LENDER’S PERCENTAGE SHARE OF ANY
AND ALL LIABILITIES, OBLIGATIONS, CLAIMS, LOSSES, DAMAGES, PENALTIES, FINES,
ACTIONS, JUDGMENTS, SUITS, SETTLEMENTS, COSTS, EXPENSES OR DISBURSEMENTS
(INCLUDING REASONABLE FEES OF ATTORNEYS, ACCOUNTANTS, EXPERTS AND ADVISORS) OF
ANY KIND OR NATURE WHATSOEVER (IN THIS SECTION COLLECTIVELY CALLED “LIABILITIES
AND COSTS”) WHICH TO ANY EXTENT (IN WHOLE OR IN PART) MAY BE IMPOSED ON,
INCURRED BY, OR ASSERTED AGAINST AGENT GROWING OUT OF, RESULTING FROM OR IN ANY
OTHER WAY ASSOCIATED WITH ANY OF THE COLLATERAL, THE LOAN DOCUMENTS AND THE
TRANSACTIONS AND EVENTS (INCLUDING THE ENFORCEMENT THEREOF) AT ANY TIME
ASSOCIATED THEREWITH OR CONTEMPLATED THEREIN (WHETHER ARISING IN CONTRACT OR IN
TORT AND OTHERWISE AND INCLUDING ANY VIOLATION OR NONCOMPLIANCE WITH ANY
ENVIRONMENTAL LAWS BY ANY PERSON OR ANY LIABILITIES OR DUTIES OF ANY PERSON WITH
RESPECT TO HAZARDOUS MATERIALS FOUND IN OR RELEASED INTO THE ENVIRONMENT).

 

THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY AGENT,

 

provided only that no Lender shall be obligated under this section to indemnify
Agent for that portion, if any, of any liabilities and costs which is
proximately caused by Agent’s own individual gross negligence or willful
misconduct, as determined in a final judgment.  Cumulative of the foregoing,
each Lender agrees to reimburse Agent promptly upon demand for such Lender’s
Percentage Share of any costs and expenses to be paid to Agent by Borrower under
Section 10.4(a) to the extent that Agent is not timely reimbursed for such
expenses by Borrower as provided in such section.  As used in this section the
term “Agent” shall refer not only to the Person designated as such in
Section 1.1 but also to each director, officer, Agent, attorney, employee,
representative and Affiliate of such Person.

 


SECTION 9.5.                                   RIGHTS AS LENDER.  IN ITS
CAPACITY AS A LENDER, AGENT SHALL HAVE THE SAME RIGHTS AND OBLIGATIONS AS ANY
LENDER AND MAY EXERCISE SUCH RIGHTS AS THOUGH IT WERE NOT AGENT.  AGENT MAY
ACCEPT DEPOSITS FROM, LEND MONEY TO, ACT AS TRUSTEE UNDER INDENTURES OF, AND
GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH ANY RESTRICTED PERSON OR THEIR
AFFILIATES, ALL AS IF IT WERE NOT AGENT HEREUNDER AND WITHOUT ANY DUTY TO
ACCOUNT THEREFOR TO ANY OTHER LENDER.

 

60

--------------------------------------------------------------------------------


 


SECTION 9.6.                                   SHARING OF SET-OFFS AND OTHER
PAYMENTS.  EACH LENDER PARTY AGREES THAT IF IT SHALL, WHETHER THROUGH THE
EXERCISE OF RIGHTS UNDER SECURITY DOCUMENTS OR RIGHTS OF BANKER’S LIEN, SET OFF,
OR COUNTERCLAIM AGAINST BORROWER OR OTHERWISE, OBTAIN PAYMENT OF A PORTION OF
THE AGGREGATE OBLIGATIONS OWED TO IT WHICH, TAKING INTO ACCOUNT ALL
DISTRIBUTIONS MADE BY AGENT UNDER SECTION 3.1, CAUSES SUCH LENDER PARTY TO HAVE
RECEIVED MORE THAN IT WOULD HAVE RECEIVED HAD SUCH PAYMENT BEEN RECEIVED BY
AGENT AND DISTRIBUTED PURSUANT TO SECTION 3.1, THEN (A) IT SHALL BE DEEMED TO
HAVE SIMULTANEOUSLY PURCHASED AND SHALL BE OBLIGATED TO PURCHASE INTERESTS IN
THE OBLIGATIONS AS NECESSARY TO CAUSE ALL LENDER PARTIES TO SHARE ALL PAYMENTS
AS PROVIDED FOR IN SECTION 3.1, AND (B) SUCH OTHER ADJUSTMENTS SHALL BE MADE
FROM TIME TO TIME AS SHALL BE EQUITABLE TO ENSURE THAT AGENT AND ALL LENDER
PARTIES SHARE ALL PAYMENTS OF OBLIGATIONS AS PROVIDED IN SECTION 3.1; PROVIDED,
HOWEVER, THAT NOTHING HEREIN CONTAINED SHALL IN ANY WAY AFFECT THE RIGHT OF ANY
LENDER PARTY TO OBTAIN PAYMENT (WHETHER BY EXERCISE OF RIGHTS OF BANKER’S LIEN,
SET-OFF OR COUNTERCLAIM OR OTHERWISE) OF INDEBTEDNESS OTHER THAN THE
OBLIGATIONS.  BORROWER EXPRESSLY CONSENTS TO THE FOREGOING ARRANGEMENTS AND
AGREES THAT ANY HOLDER OF ANY SUCH INTEREST OR OTHER PARTICIPATION IN THE
OBLIGATIONS, WHETHER OR NOT ACQUIRED PURSUANT TO THE FOREGOING ARRANGEMENTS, MAY
TO THE FULLEST EXTENT PERMITTED BY LAW EXERCISE ANY AND ALL RIGHTS OF BANKER’S
LIEN, SET-OFF, OR COUNTERCLAIM AS FULLY AS IF SUCH HOLDER WERE A HOLDER OF THE
OBLIGATIONS IN THE AMOUNT OF SUCH INTEREST OR OTHER PARTICIPATION.  IF ALL OR
ANY PART OF ANY FUNDS TRANSFERRED PURSUANT TO THIS SECTION IS THEREAFTER
RECOVERED FROM THE SELLER UNDER THIS SECTION WHICH RECEIVED THE SAME, THE
PURCHASE PROVIDED FOR IN THIS SECTION SHALL BE DEEMED TO HAVE BEEN RESCINDED TO
THE EXTENT OF SUCH RECOVERY, TOGETHER WITH INTEREST, IF ANY, IF INTEREST IS
REQUIRED PURSUANT TO THE ORDER OF A TRIBUNAL ORDER TO BE PAID ON ACCOUNT OF THE
POSSESSION OF SUCH FUNDS PRIOR TO SUCH RECOVERY.


 


SECTION 9.7.                                   INVESTMENTS.  WHENEVER AGENT IN
GOOD FAITH DETERMINES THAT IT IS UNCERTAIN ABOUT HOW TO DISTRIBUTE TO LENDER
PARTIES ANY FUNDS WHICH IT HAS RECEIVED, OR WHENEVER AGENT IN GOOD FAITH
DETERMINES THAT THERE IS ANY DISPUTE AMONG LENDER PARTIES ABOUT HOW SUCH FUNDS
SHOULD BE DISTRIBUTED, AGENT MAY CHOOSE TO DEFER DISTRIBUTION OF THE FUNDS WHICH
ARE THE SUBJECT OF SUCH UNCERTAINTY OR DISPUTE.  IF AGENT IN GOOD FAITH BELIEVES
THAT THE UNCERTAINTY OR DISPUTE WILL NOT BE PROMPTLY RESOLVED, OR IF AGENT IS
OTHERWISE REQUIRED TO INVEST FUNDS PENDING DISTRIBUTION TO LENDER PARTIES, AGENT
SHALL INVEST SUCH FUNDS PENDING DISTRIBUTION; ALL INTEREST ON ANY SUCH
INVESTMENT SHALL BE DISTRIBUTED UPON THE DISTRIBUTION OF SUCH INVESTMENT AND IN
THE SAME PROPORTION AND TO THE SAME PERSONS AS SUCH INVESTMENT.  ALL MONIES
RECEIVED BY AGENT FOR DISTRIBUTION TO LENDER PARTIES (OTHER THAN TO THE PERSON
WHO IS AGENT IN ITS SEPARATE CAPACITY AS A LENDER PARTY) SHALL BE HELD BY AGENT
PENDING SUCH DISTRIBUTION SOLELY AS AGENT FOR SUCH LENDER PARTIES, AND AGENT
SHALL HAVE NO EQUITABLE TITLE TO ANY PORTION THEREOF.


 


SECTION 9.8.                                   BENEFIT OF ARTICLE IX.  THE
PROVISIONS OF THIS ARTICLE (OTHER THAN THE FOLLOWING SECTION 9.9) ARE INTENDED
SOLELY FOR THE BENEFIT OF LENDER PARTIES, AND NO RESTRICTED PERSON SHALL BE
ENTITLED TO RELY ON ANY SUCH PROVISION OR ASSERT ANY SUCH PROVISION IN A CLAIM
OR DEFENSE AGAINST ANY LENDER.  LENDER PARTIES MAY WAIVE OR AMEND SUCH
PROVISIONS AS THEY DESIRE WITHOUT ANY NOTICE TO OR CONSENT OF BORROWER OR ANY
RESTRICTED PERSON.


 


SECTION 9.9.                                   RESIGNATION.  AGENT MAY RESIGN AT
ANY TIME BY GIVING WRITTEN NOTICE THEREOF TO LENDERS AND BORROWER.  EACH SUCH
NOTICE SHALL SET FORTH THE DATE OF SUCH RESIGNATION.  UPON ANY SUCH RESIGNATION
, REQUIRED LENDERS SHALL HAVE THE RIGHT TO APPOINT (WITH, UNLESS AN EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE CONSENT OF BORROWER, SUCH
CONSENT

 

61

--------------------------------------------------------------------------------


 


NOT TO BE UNREASONABLY WITHHELD OR DELAYED) A SUCCESSOR AGENT.  A SUCCESSOR MUST
BE APPOINTED FOR ANY RETIRING AGENT, AND SUCH AGENT’S RESIGNATION SHALL BECOME
EFFECTIVE WHEN SUCH SUCCESSOR ACCEPTS SUCH APPOINTMENT.  IF, WITHIN THIRTY DAYS
AFTER THE DATE OF THE RETIRING AGENT’S RESIGNATION, NO SUCCESSOR AGENT HAS BEEN
APPOINTED AND HAS ACCEPTED SUCH APPOINTMENT, THEN THE RETIRING AGENT MAY APPOINT
(WITH, UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE
CONSENT OF BORROWER, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) A
SUCCESSOR AGENT, WHICH SHALL BE A COMMERCIAL BANK ORGANIZED OR LICENSED TO
CONDUCT A BANKING OR TRUST BUSINESS UNDER THE LAWS OF THE UNITED STATES OF
AMERICA OR OF ANY STATE THEREOF.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS
AGENT HEREUNDER BY A SUCCESSOR AGENT, THE RETIRING AGENT SHALL BE DISCHARGED
FROM ITS DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  AFTER ANY RETIRING AGENT’S RESIGNATION HEREUNDER THE PROVISIONS OF
THIS ARTICLE IX SHALL CONTINUE TO INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN
OR OMITTED TO BE TAKEN BY IT WHILE IT WAS AGENT UNDER THE LOAN DOCUMENTS.


 


SECTION 9.10.                             NOTICE OF DEFAULT.  AGENT SHALL NOT BE
DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT, EXCEPT WITH
RESPECT TO DEFAULTS IN THE PAYMENT OF PRINCIPAL, INTEREST AND FEES REQUIRED TO
BE PAID TO AGENT FOR THE ACCOUNT OF LENDERS, UNLESS AGENT SHALL HAVE RECEIVED
WRITTEN NOTICE FROM A LENDER OR BORROWER REFERRING TO THIS AGREEMENT, DESCRIBING
SUCH DEFAULT AND STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT.”  AGENT WILL
NOTIFY LENDERS OF ITS RECEIPT OF ANY SUCH NOTICE.  AGENT SHALL TAKE SUCH ACTION
WITH RESPECT TO SUCH DEFAULT AS MAY BE DIRECTED BY REQUIRED LENDERS IN
ACCORDANCE WITH ARTICLE VIII; PROVIDED, HOWEVER, THAT UNLESS AND UNTIL AGENT HAS
RECEIVED ANY SUCH DIRECTION, AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH
ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH DEFAULT AS IT
SHALL DEEM ADVISABLE OR IN THE BEST INTEREST OF LENDERS.


 


SECTION 9.11.                             CO-AGENTS.  THE PARTY IDENTIFIED ON
THE FACING PAGE OF THIS AGREEMENT AS “ARRANGER” HAS NO RIGHT, POWER, OBLIGATION,
LIABILITY, RESPONSIBILITY, OR DUTY UNDER THE LOAN DOCUMENTS IN SUCH CAPACITY. 
WITHOUT LIMITING THE FOREGOING, THE PARTY SO IDENTIFIED AS “ARRANGER” SHALL NOT
HAVE AND SHALL NOT BE DEEMED TO HAVE ANY FIDUCIARY RELATIONSHIP WITH ANY OTHER
LENDER.  EACH LENDER ACKNOWLEDGES THAT IT HAS NOT RELIED, AND WILL NOT RELY, ON
TAKING OR NOT TAKING ACTION HEREUNDER.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

62

--------------------------------------------------------------------------------


 


ARTICLE X

 


MISCELLANEOUS

 


SECTION 10.1.                             WAIVERS AND AMENDMENTS;
ACKNOWLEDGMENTS.


 


(A)                                  WAIVERS AND AMENDMENTS.  NO FAILURE OR
DELAY (WHETHER BY COURSE OF CONDUCT OR OTHERWISE) BY ANY LENDER IN EXERCISING
ANY RIGHT, POWER OR REMEDY WHICH SUCH LENDER PARTY MAY HAVE UNDER ANY OF THE
LOAN DOCUMENTS SHALL OPERATE AS A WAIVER THEREOF OR OF ANY OTHER RIGHT, POWER OR
REMEDY, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE BY ANY LENDER PARTY OF ANY SUCH
RIGHT, POWER OR REMEDY PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR OF ANY
OTHER RIGHT, POWER OR REMEDY.  NO WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT
AND NO CONSENT TO ANY DEPARTURE THEREFROM SHALL EVER BE EFFECTIVE UNLESS IT IS
IN WRITING AND SIGNED AS PROVIDED BELOW IN THIS SECTION, AND THEN SUCH WAIVER OR
CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCES AND FOR THE PURPOSES
FOR WHICH GIVEN AND TO THE EXTENT SPECIFIED IN SUCH WRITING.  NO NOTICE TO OR
DEMAND ON ANY RESTRICTED PERSON SHALL IN ANY CASE OF ITSELF ENTITLE ANY
RESTRICTED PERSON TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER
CIRCUMSTANCES.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SET FORTH THE ENTIRE
UNDERSTANDING BETWEEN THE PARTIES HERETO WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREIN AND THEREIN AND SUPERSEDE ALL PRIOR DISCUSSIONS AND
UNDERSTANDINGS WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF, AND NO
WAIVER, CONSENT, RELEASE, MODIFICATION OR AMENDMENT OF OR SUPPLEMENT TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE VALID OR EFFECTIVE AGAINST ANY
PARTY HERETO UNLESS THE SAME IS IN WRITING AND SIGNED BY (I) IF SUCH PARTY IS
BORROWER, BY BORROWER, (II) IF SUCH PARTY IS AGENT OR LC ISSUER, BY SUCH PARTY,
AND (III) IF SUCH PARTY IS A LENDER, BY SUCH LENDER OR BY AGENT ON BEHALF OF
LENDERS WITH THE WRITTEN CONSENT OF REQUIRED LENDERS (WHICH CONSENT HAS ALREADY
BEEN GIVEN AS TO THE TERMINATION OF THE LOAN DOCUMENTS AS PROVIDED IN
SECTION 10.9).  NOTWITHSTANDING THE FOREGOING OR ANYTHING TO THE CONTRARY
HEREIN, AGENT SHALL NOT, WITHOUT THE PRIOR CONSENT OF EACH INDIVIDUAL LENDER,
EXECUTE AND DELIVER ON BEHALF OF SUCH LENDER ANY WAIVER OR AMENDMENT WHICH
WOULD:  (1) WAIVE ANY OF THE CONDITIONS SPECIFIED IN ARTICLE IV (PROVIDED THAT
AGENT MAY IN ITS DISCRETION WITHDRAW ANY REQUEST IT HAS MADE UNDER SECTION 4.2),
(2) INCREASE THE MAXIMUM AMOUNT WHICH SUCH LENDER IS COMMITTED HEREUNDER TO
LEND, (3) REDUCE ANY FEES PAYABLE TO SUCH LENDER HEREUNDER, OR THE PRINCIPAL OF,
OR INTEREST ON, EITHER OF SUCH LENDER’S NOTES, (4) EXTEND THE MATURITY DATE, OR
POSTPONE ANY DATE FIXED FOR ANY PAYMENT OF ANY SUCH FEES, PRINCIPAL OR INTEREST,
(5) AMEND THE DEFINITION HEREIN OF “REQUIRED LENDERS” OR OTHERWISE CHANGE THE
AGGREGATE AMOUNT OF PERCENTAGE SHARES WHICH IS REQUIRED FOR AGENT, LENDERS OR
ANY OF THEM TO TAKE ANY PARTICULAR ACTION UNDER THE LOAN DOCUMENTS, (6) RELEASE
BORROWER FROM ITS OBLIGATION TO PAY SUCH LENDER’S OBLIGATIONS OR ANY GUARANTOR
(OTHER THAN A GUARANTOR WHICH CEASES TO BE A SUBSIDIARY PURSUANT TO A SALE OR
OTHER DISPOSITION PERMITTED BY THE LOAN DOCUMENTS) FROM ITS GUARANTY OF SUCH
PAYMENT OR (7) RELEASE ALL OR SUBSTANTIALLY ALL OF THE ANY COLLATERAL, EXCEPT
FOR SUCH RELEASES RELATING TO SALES OR DISPOSITIONS OF PROPERTY PERMITTED BY THE
LOAN DOCUMENTS, OR (8) AMEND THIS SECTION 10.1(A).  NOTWITHSTANDING THE
FOREGOING OR ANYTHING TO THE CONTRARY HEREIN, AGENT SHALL NOT, WITHOUT THE PRIOR
CONSENT OF EACH INDIVIDUAL LENDER AFFECTED THEREBY (OR, AS APPLICABLE, AN
AFFILIATE OF SUCH LENDER), EXECUTE AND DELIVER ANY WAIVER OR AMENDMENT TO ANY
LOAN DOCUMENT WHICH WOULD (I) CAUSE AN OBLIGATION UNDER ANY OUTSTANDING HEDGING
CONTRACT OWING TO SUCH LENDER (OR ITS AFFILIATE) THAT, PRIOR TO SUCH WAIVER OR
AMENDMENT, CONSTITUTED A “LENDER HEDGING

 

63

--------------------------------------------------------------------------------


 


OBLIGATION” TO CEASE TO BE A “LENDER HEDGING OBLIGATION” OR (II) CAUSE THE
PRIORITY OF THE LIEN SECURING SUCH OBLIGATION OR THE PRIORITY OF PAYMENT WITH
RESPECT TO SUCH OBLIGATION IN CONNECTION WITH THE EXERCISE OF REMEDIES UNDER
SUCH LOAN DOCUMENT TO BE SUBORDINATE IN ANY MANNER TO THE OBLIGATIONS (OTHER
THAN EXPENSE REIMBURSEMENTS, EXPENSES OF ENFORCEMENT, AND OTHER SIMILAR
OBLIGATIONS OWING UNDER THE LOAN DOCUMENTS).


 


(B)                                 ACKNOWLEDGMENTS AND ADMISSIONS.  BORROWER
HEREBY REPRESENTS, WARRANTS, ACKNOWLEDGES AND ADMITS THAT (I) IT HAS BEEN
ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND DELIVERY OF THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY, (II) IT HAS MADE AN INDEPENDENT DECISION TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY,
WITHOUT RELIANCE ON ANY REPRESENTATION, WARRANTY, COVENANT OR UNDERTAKING BY
AGENT OR ANY LENDER, WHETHER WRITTEN, ORAL OR IMPLICIT, OTHER THAN AS EXPRESSLY
SET OUT IN THIS AGREEMENT OR IN ANOTHER LOAN DOCUMENT DELIVERED ON OR AFTER THE
DATE HEREOF, (III) THERE ARE NO REPRESENTATIONS, WARRANTIES, COVENANTS,
UNDERTAKINGS OR AGREEMENTS BY ANY LENDER AS TO THE LOAN DOCUMENTS EXCEPT AS
EXPRESSLY SET OUT IN THIS AGREEMENT OR IN ANOTHER LOAN DOCUMENT DELIVERED ON OR
AFTER THE DATE HEREOF, (IV) NO LENDER HAS ANY FIDUCIARY OBLIGATION TOWARD
BORROWER WITH RESPECT TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY, (V) THE RELATIONSHIP PURSUANT TO THE LOAN DOCUMENTS BETWEEN BORROWER
AND THE OTHER RESTRICTED PERSONS, ON ONE HAND, AND EACH LENDER, ON THE OTHER
HAND, IS AND SHALL BE SOLELY THAT OF DEBTOR AND CREDITOR, RESPECTIVELY, PROVIDED
THAT, SOLELY FOR PURPOSES OF SECTION 10.5(F), AGENT SHALL ACT AS AGENT OF
BORROWER IN MAINTAINING THE REGISTER AS SET FORTH THEREIN, (VI) NO PARTNERSHIP
OR JOINT VENTURE EXISTS WITH RESPECT TO THE LOAN DOCUMENTS BETWEEN ANY
RESTRICTED PERSON AND ANY LENDER, (VII) AGENT IS NOT BORROWER’S AGENT, BUT AGENT
FOR LENDERS, PROVIDED THAT, SOLELY FOR PURPOSES OF SECTION 10.5(F), AGENT SHALL
ACT AS AGENT OF BORROWER IN MAINTAINING THE REGISTER AS SET FORTH THEREIN,
(VIII) SHOULD AN EVENT OF DEFAULT OR DEFAULT OCCUR OR EXIST, EACH LENDER WILL
DETERMINE IN ITS SOLE DISCRETION AND FOR ITS OWN REASONS WHAT REMEDIES AND
ACTIONS IT WILL OR WILL NOT EXERCISE OR TAKE AT THAT TIME SUBJECT TO THE TERMS
OF THIS AGREEMENT, (IX) WITHOUT LIMITING ANY OF THE FOREGOING, BORROWER IS NOT
RELYING UPON ANY REPRESENTATION OR COVENANT BY ANY LENDER, OR ANY REPRESENTATIVE
THEREOF, AND NO SUCH REPRESENTATION OR COVENANT HAS BEEN MADE, THAT ANY LENDER
WILL, AT THE TIME OF AN EVENT OF DEFAULT OR DEFAULT, OR AT ANY OTHER TIME,
WAIVE, NEGOTIATE, DISCUSS, OR TAKE OR REFRAIN FROM TAKING ANY ACTION PERMITTED
UNDER THE LOAN DOCUMENTS WITH RESPECT TO ANY SUCH EVENT OF DEFAULT OR DEFAULT OR
ANY OTHER PROVISION OF THE LOAN DOCUMENTS, AND (X) ALL LENDER PARTIES HAVE
RELIED UPON THE TRUTHFULNESS OF THE ACKNOWLEDGMENTS IN THIS SECTION IN DECIDING
TO EXECUTE AND DELIVER THIS AGREEMENT AND TO BECOME OBLIGATED HEREUNDER.


 


(C)                                  JOINT ACKNOWLEDGMENT.  THIS WRITTEN
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 


SECTION 10.2.                             SURVIVAL OF AGREEMENTS; CUMULATIVE
NATURE.  EXCEPT FOR REPRESENTATIONS AND WARRANTIES GIVEN AS OF A SPECIFIED DATE,
ALL OF RESTRICTED PERSONS’ VARIOUS REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS IN THE LOAN DOCUMENTS SHALL SURVIVE THE EXECUTION AND

 

64

--------------------------------------------------------------------------------


 


DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE PERFORMANCE
HEREOF AND THEREOF, INCLUDING THE MAKING OR GRANTING OF THE LOANS AND THE
DELIVERY OF THE NOTES AND THE OTHER LOAN DOCUMENTS, AND SHALL FURTHER SURVIVE
UNTIL ALL OF THE OBLIGATIONS ARE PAID IN FULL TO EACH LENDER PARTY AND ALL OF
LENDER PARTIES’ OBLIGATIONS TO BORROWER ARE TERMINATED.  ALL STATEMENTS AND
AGREEMENTS CONTAINED IN ANY CERTIFICATE OR OTHER INSTRUMENT DELIVERED BY ANY
RESTRICTED PERSON TO ANY LENDER PARTY UNDER ANY LOAN DOCUMENT SHALL BE DEEMED
REPRESENTATIONS AND WARRANTIES BY BORROWER OR AGREEMENTS AND COVENANTS OF
BORROWER UNDER THIS AGREEMENT.  THE REPRESENTATIONS, WARRANTIES, INDEMNITIES,
AND COVENANTS MADE BY RESTRICTED PERSONS IN THE LOAN DOCUMENTS, AND THE RIGHTS,
POWERS, AND PRIVILEGES GRANTED TO LENDER PARTIES IN THE LOAN DOCUMENTS, ARE
CUMULATIVE, AND, EXCEPT FOR EXPRESSLY SPECIFIED WAIVERS AND CONSENTS, NO LOAN
DOCUMENT SHALL BE CONSTRUED IN THE CONTEXT OF ANOTHER TO DIMINISH, NULLIFY, OR
OTHERWISE REDUCE THE BENEFIT TO ANY LENDER PARTY OF ANY SUCH REPRESENTATION,
WARRANTY, INDEMNITY, COVENANT, RIGHT, POWER OR PRIVILEGE.  IN PARTICULAR AND
WITHOUT LIMITATION, NO EXCEPTION SET OUT IN THIS AGREEMENT TO ANY
REPRESENTATION, WARRANTY, INDEMNITY, OR COVENANT HEREIN CONTAINED SHALL APPLY TO
ANY SIMILAR REPRESENTATION, WARRANTY, INDEMNITY, OR COVENANT CONTAINED IN ANY
OTHER LOAN DOCUMENT, UNLESS THE LOAN DOCUMENTS SHALL EXPRESSLY PROVIDE THAT SUCH
EXCEPTION SHALL APPLY TO SUCH SIMILAR REPRESENTATION, WARRANTY, INDEMNITY, OR
COVENANT.


 


SECTION 10.3.                             NOTICES.  ALL NOTICES, REQUESTS,
CONSENTS, DEMANDS AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED UNDER ANY LOAN
DOCUMENT SHALL BE IN WRITING, UNLESS OTHERWISE SPECIFICALLY PROVIDED IN SUCH
LOAN DOCUMENT (PROVIDED THAT AGENT MAY GIVE TELEPHONIC NOTICES TO THE OTHER
LENDER PARTIES), AND SHALL BE DEEMED SUFFICIENTLY GIVEN OR FURNISHED IF
DELIVERED BY PERSONAL DELIVERY, BY FACSIMILE OR OTHER ELECTRONIC TRANSMISSION,
BY DELIVERY SERVICE WITH PROOF OF DELIVERY, OR BY REGISTERED OR CERTIFIED UNITED
STATES MAIL, POSTAGE PREPAID, TO BORROWER AND RESTRICTED PERSONS AT THE ADDRESS
OF BORROWER SPECIFIED ON THE SIGNATURE PAGES HERETO AND TO EACH LENDER PARTY AT
ITS ADDRESS SPECIFIED ON SCHEDULE 3.1 HERETO (UNLESS CHANGED BY SIMILAR NOTICE
IN WRITING GIVEN BY THE PARTICULAR PERSON WHOSE ADDRESS IS TO BE CHANGED).  ANY
SUCH NOTICE OR COMMUNICATION SHALL BE DEEMED TO HAVE BEEN GIVEN (A) IN THE CASE
OF PERSONAL DELIVERY OR DELIVERY SERVICE, AS OF THE DATE OF FIRST ATTEMPTED
DELIVERY DURING NORMAL BUSINESS HOURS AT THE ADDRESS PROVIDED HEREIN, (B) IN THE
CASE OF FACSIMILE OR OTHER ELECTRONIC TRANSMISSION, UPON RECEIPT, OR (C) IN THE
CASE OF REGISTERED OR CERTIFIED UNITED STATES MAIL, THREE DAYS AFTER DEPOSIT IN
THE MAIL; PROVIDED, HOWEVER, THAT NO BORROWING NOTICE SHALL BECOME EFFECTIVE
UNTIL ACTUALLY RECEIVED BY AGENT.


 


SECTION 10.4.                             PAYMENT OF EXPENSES; INDEMNITY.


 


(A)                                  PAYMENT OF EXPENSES.  WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE CONSUMMATED, BORROWER WILL
PROMPTLY (AND IN ANY EVENT, WITHIN THIRTY (30) DAYS AFTER ANY INVOICE OR OTHER
STATEMENT OR NOTICE) PAY: (I) ALL TRANSFER, STAMP, MORTGAGE, DOCUMENTARY OR
OTHER SIMILAR TAXES, ASSESSMENTS OR CHARGES LEVIED BY ANY GOVERNMENTAL OR
REVENUE AUTHORITY IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR ANY OTHER DOCUMENT OR TRANSACTION REFERRED TO HEREIN OR THEREIN,
(II) ALL REASONABLE COSTS AND EXPENSES INCURRED BY OR ON BEHALF OF AGENT
(INCLUDING WITHOUT LIMITATION REASONABLE ATTORNEYS’ FEES, TRAVEL COSTS AND
MISCELLANEOUS EXPENSES), BUT EXCLUDING CONSULTANTS FEES OTHER THAN IN CONNECTION
WITH AN ANNUAL FIELD AUDIT PERMITTED BELOW, IN CONNECTION WITH (1) THE
NEGOTIATION, PREPARATION, EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS, AND ANY
AND ALL CONSENTS, WAIVERS OR OTHER DOCUMENTS OR

 

65

--------------------------------------------------------------------------------


 


INSTRUMENTS RELATING THERETO, (2) THE FILING, RECORDING, REFILING AND
RE-RECORDING OF ANY LOAN DOCUMENTS AND ANY OTHER DOCUMENTS OR INSTRUMENTS OR
FURTHER ASSURANCES REQUIRED TO BE FILED OR RECORDED OR REFILED OR RE-RECORDED BY
THE TERMS OF ANY LOAN DOCUMENT, (3) THE BORROWINGS HEREUNDER AND OTHER ACTION
REASONABLY REQUIRED IN THE COURSE OF ADMINISTRATION HEREOF, (4) MONITORING OR
CONFIRMING (OR PREPARATION OR NEGOTIATION OF ANY DOCUMENT RELATED TO) ANY
RESTRICTED PERSON’S COMPLIANCE WITH ANY COVENANTS OR CONDITIONS CONTAINED IN
THIS AGREEMENT OR IN ANY LOAN DOCUMENT, AND (III) ALL REASONABLE COSTS AND
EXPENSES INCURRED BY THE AGENT ON BEHALF OF ANY LENDER PARTY (INCLUDING WITHOUT
LIMITATION REASONABLE ATTORNEYS’ FEES, REASONABLE CONSULTANTS’ FEES AND
REASONABLE ACCOUNTING FEES) IN CONNECTION WITH THE CONDUCT OF AN ANNUAL FIELD
AUDIT, THE PRESERVATION OF ANY RIGHTS UNDER THE LOAN DOCUMENTS OR THE DEFENSE OR
ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS (INCLUDING THIS SECTION), ANY ATTEMPT
TO CURE ANY BREACH THEREUNDER BY ANY RESTRICTED PERSON, OR THE DEFENSE OF ANY
LENDER PARTY’S EXERCISE OF ITS RIGHTS THEREUNDER.  IN ADDITION TO THE FOREGOING,
UNTIL ALL OBLIGATIONS HAVE BEEN PAID IN FULL, BORROWER WILL ALSO PAY OR
REIMBURSE AGENT FOR ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF AGENT OR
ITS AGENTS OR EMPLOYEES IN CONNECTION WITH THE CONTINUING ADMINISTRATION OF THE
LOANS AND THE RELATED DUE DILIGENCE OF AGENT, INCLUDING TRAVEL AND MISCELLANEOUS
EXPENSES AND REASONABLE FEES AND EXPENSES OF AGENT’S OUTSIDE COUNSEL AND
CONSULTANTS ENGAGED IN CONNECTION WITH THE LOAN DOCUMENTS.


 


(B)                                 INDEMNITY.  BORROWER AGREES TO INDEMNIFY
EACH LENDER PARTY, UPON DEMAND, FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, BROKER’S FEES, CLAIMS, LOSSES, DAMAGES, PENALTIES, FINES, ACTIONS,
JUDGMENTS, SUITS, SETTLEMENTS, COSTS, EXPENSES OR DISBURSEMENTS (INCLUDING
REASONABLE FEES OF ATTORNEYS, ACCOUNTANTS, EXPERTS AND ADVISORS) OF ANY KIND OR
NATURE WHATSOEVER (IN THIS SECTION COLLECTIVELY CALLED “LIABILITIES AND COSTS”)
WHICH TO ANY EXTENT (IN WHOLE OR IN PART) MAY BE IMPOSED ON, INCURRED BY, OR
ASSERTED AGAINST SUCH LENDER PARTY GROWING OUT OF, RESULTING FROM OR IN ANY
OTHER WAY ASSOCIATED WITH ANY OF THE COLLATERAL, THE LOAN DOCUMENTS AND THE
TRANSACTIONS AND EVENTS (INCLUDING THE ENFORCEMENT OR DEFENSE THEREOF) AT ANY
TIME ASSOCIATED THEREWITH OR CONTEMPLATED THEREIN (WHETHER ARISING IN CONTRACT
OR IN TORT OR OTHERWISE).  AMONG OTHER THINGS, THE FOREGOING INDEMNIFICATION
COVERS ALL LIABILITIES AND COSTS INCURRED BY ANY LENDER PARTY RELATED TO ANY
BREACH OF A LOAN DOCUMENT BY A RESTRICTED PERSON, ANY BODILY INJURY TO ANY
PERSON OR DAMAGE TO ANY PERSON’S PROPERTY, OR ANY VIOLATION OR NONCOMPLIANCE
WITH ANY ENVIRONMENTAL LAWS BY ANY LENDER PARTY OR ANY OTHER PERSON OR ANY
LIABILITIES OR DUTIES OF ANY LENDER PARTY OR ANY OTHER PERSON WITH RESPECT TO
HAZARDOUS MATERIALS FOUND IN OR RELEASED INTO THE ENVIRONMENT.

 

THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART BY ANY NEGLIGENT
ACT OR OMISSION OF ANY KIND BY ANY LENDER PARTY,

 

provided only that no Lender Party shall be entitled under this section to
receive indemnification for that portion, if any, of any liabilities and costs
which is proximately caused by its own individual gross negligence or willful
misconduct, as determined in a final judgment.  If any Person (including
Borrower or any of its Affiliates) ever alleges such gross negligence or willful

 

66

--------------------------------------------------------------------------------


 

misconduct by any Lender Party, the indemnification provided for in this
section shall nonetheless be paid upon demand, subject to later adjustment or
reimbursement, until such time as a court of competent jurisdiction enters a
final judgment as to the extent and effect of the alleged gross negligence or
willful misconduct.  As used in this section the term “Lender Party” shall refer
not only to each Person designated as such in Section 1.1 but also to each
director, officer, Agent, trustee, attorney, employee, representative and
Affiliate of or for such Person.

 


SECTION 10.5.                             JOINT AND SEVERAL LIABILITY; PARTIES
IN INTEREST; ASSIGNMENTS.


 


(A)                                  ALL OBLIGATIONS WHICH ARE INCURRED BY TWO
OR MORE RESTRICTED PERSONS SHALL BE THEIR JOINT AND SEVERAL OBLIGATIONS AND
LIABILITIES.  ALL GRANTS, COVENANTS AND AGREEMENTS CONTAINED IN THE LOAN
DOCUMENTS SHALL BIND AND INURE TO THE BENEFIT OF THE PARTIES THERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT NO RESTRICTED PERSON
MAY ASSIGN OR TRANSFER ANY OF ITS RIGHTS OR DELEGATE ANY OF ITS DUTIES OR
OBLIGATIONS UNDER ANY LOAN DOCUMENT WITHOUT THE PRIOR CONSENT OF THE REQUIRED
LENDERS.  NEITHER BORROWER NOR ANY AFFILIATES OF BORROWER SHALL DIRECTLY OR
INDIRECTLY PURCHASE OR OTHERWISE RETIRE ANY OBLIGATIONS OWED TO ANY LENDER NOR
WILL ANY LENDER ACCEPT ANY OFFER TO DO SO, UNLESS EACH LENDER SHALL HAVE
RECEIVED SUBSTANTIALLY THE SAME OFFER WITH RESPECT TO THE SAME PERCENTAGE SHARE
OF THE OBLIGATIONS OWED TO IT.  IF BORROWER OR ANY AFFILIATE OF BORROWER AT ANY
TIME PURCHASES SOME BUT LESS THAN ALL OF THE OBLIGATIONS OWED TO ALL LENDER
PARTIES, SUCH PURCHASER SHALL NOT BE ENTITLED TO ANY RIGHTS OF ANY LENDER UNDER
THE LOAN DOCUMENTS UNLESS AND UNTIL BORROWER OR ITS AFFILIATES HAVE PURCHASED
ALL OF THE OBLIGATIONS.


 


(B)                                 NO LENDER SHALL SELL ANY PARTICIPATION
INTEREST IN ITS COMMITMENT HEREUNDER OR ANY OF ITS RIGHTS UNDER ITS LOANS OR
UNDER THE LOAN DOCUMENTS TO ANY PERSON UNLESS THE AGREEMENT BETWEEN SUCH LENDER
AND SUCH PARTICIPANT AT ALL TIMES PROVIDES: (I) THAT SUCH PARTICIPATION EXISTS
ONLY AS A RESULT OF THE AGREEMENT BETWEEN SUCH PARTICIPANT AND SUCH LENDER AND
THAT SUCH TRANSFER DOES NOT GIVE SUCH PARTICIPANT ANY RIGHT TO VOTE AS A LENDER
OR ANY OTHER DIRECT CLAIMS OR RIGHTS AGAINST ANY PERSON OTHER THAN SUCH LENDER,
(II) THAT SUCH PARTICIPANT IS NOT ENTITLED TO PAYMENT FROM ANY RESTRICTED PERSON
UNDER SECTIONS 3.2 THROUGH 3.8 OF AMOUNTS IN EXCESS OF THOSE PAYABLE TO SUCH
LENDER UNDER SUCH SECTIONS (DETERMINED WITHOUT REGARD TO THE SALE OF SUCH
PARTICIPATION), AND (III) UNLESS SUCH PARTICIPANT IS AN AFFILIATE OF SUCH
LENDER, THAT SUCH PARTICIPANT SHALL NOT BE ENTITLED TO REQUIRE SUCH LENDER TO
TAKE ANY ACTION UNDER ANY LOAN DOCUMENT OR TO OBTAIN THE CONSENT OF SUCH
PARTICIPANT PRIOR TO TAKING ANY ACTION UNDER ANY LOAN DOCUMENT, EXCEPT FOR
ACTIONS WHICH WOULD REQUIRE THE CONSENT OF ALL LENDERS UNDER SUBSECTION (A) OF
SECTION 10.1.  NO LENDER SELLING SUCH A PARTICIPATION SHALL, AS BETWEEN THE
OTHER PARTIES HERETO AND SUCH LENDER, BE RELIEVED OF ANY OF ITS OBLIGATIONS
HEREUNDER AS A RESULT OF THE SALE OF SUCH PARTICIPATION.  EACH LENDER WHICH
SELLS ANY SUCH PARTICIPATION TO ANY PERSON (OTHER THAN AN AFFILIATE OF SUCH
LENDER) SHALL GIVE PROMPT NOTICE THEREOF TO AGENT AND BORROWER.


 


(C)                                  EXCEPT FOR SALES OF PARTICIPATIONS UNDER
THE IMMEDIATELY PRECEDING SUBSECTION, NO LENDER SHALL MAKE ANY ASSIGNMENT OR
TRANSFER OF ANY KIND OF ITS COMMITMENTS OR ANY OF ITS RIGHTS UNDER ITS LOANS OR
UNDER THE LOAN DOCUMENTS, EXCEPT FOR ASSIGNMENTS TO AN ELIGIBLE TRANSFEREE, AND
THEN ONLY IF SUCH ASSIGNMENT IS MADE IN ACCORDANCE WITH THE FOLLOWING
REQUIREMENTS:

 

67

--------------------------------------------------------------------------------


 

(I)                                     EACH SUCH ASSIGNMENT SHALL APPLY TO ALL
OBLIGATIONS OWING TO THE ASSIGNOR LENDER HEREUNDER AND TO THE UNUSED PORTION OF
THE ASSIGNOR LENDER’S REVOLVING LOAN COMMITMENT, SO THAT AFTER SUCH ASSIGNMENT
IS MADE THE ASSIGNOR LENDER SHALL HAVE A FIXED (AND NOT A VARYING) PERCENTAGE
SHARE IN ITS LOANS AND NOTES AND BE COMMITTED TO MAKE THAT PERCENTAGE SHARE OF
ALL FUTURE LOANS, THE ASSIGNEE SHALL HAVE A FIXED PERCENTAGE SHARE IN THE
AGGREGATE LOANS AND NOTES AND BE COMMITTED TO MAKE THAT PERCENTAGE SHARE OF ALL
FUTURE LOANS, AND, EXCEPT IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING
AMOUNT OF THE ASSIGNOR’S PERCENTAGE SHARE OF THE REVOLVING LOAN COMMITMENT, THE
REVOLVING LOAN COMMITMENT OF BOTH THE ASSIGNOR AND ASSIGNEE, AFTER GIVING EFFECT
TO SUCH ASSIGNMENT, SHALL EQUAL OR EXCEED $2,500,000.

 

(II)                                  THE PARTIES TO EACH SUCH ASSIGNMENT SHALL
EXECUTE AND DELIVER TO AGENT, FOR ITS ACCEPTANCE AND RECORDING IN THE “REGISTER”
(AS DEFINED BELOW IN THIS SECTION), AN ASSIGNMENT AND ACCEPTANCE IN THE FORM OF
EXHIBIT 10.5, APPROPRIATELY COMPLETED, TOGETHER WITH THE NOTE SUBJECT TO SUCH
ASSIGNMENT AND A PROCESSING FEE PAYABLE TO AGENT OF $3,500.  UPON SUCH
EXECUTION, DELIVERY, AND PAYMENT AND UPON THE SATISFACTION OF THE CONDITIONS SET
OUT IN SUCH ASSIGNMENT AND ACCEPTANCE, THEN (1) BORROWER SHALL ISSUE NEW NOTES
TO SUCH ASSIGNOR AND ASSIGNEE UPON RETURN OF THE OLD NOTES TO BORROWER, AND (2)
AS OF THE “SETTLEMENT DATE” SPECIFIED IN SUCH ASSIGNMENT AND ACCEPTANCE THE
ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND A LENDER HEREUNDER AND AGENT
SHALL THEREUPON DELIVER TO BORROWER AND EACH LENDER A SCHEDULE SHOWING THE
REVISED PERCENTAGE SHARES OF SUCH ASSIGNOR LENDER AND SUCH ASSIGNEE LENDER AND
THE PERCENTAGE SHARES OF ALL OTHER LENDERS.

 

(III)                               EACH ASSIGNEE LENDER WHICH IS NOT A UNITED
STATES PERSON (AS SUCH TERM IS DEFINED IN SECTION 7701(A)(30) OF THE INTERNAL
REVENUE CODE) FOR FEDERAL INCOME TAX PURPOSES, SHALL (TO THE EXTENT IT HAS NOT
ALREADY DONE SO) PROVIDE AGENT AND BORROWER WITH THE “PRESCRIBED FORMS” REFERRED
TO IN SECTION 3.6(D).

 

(IV)                              UNLESS THE ASSIGNEE IS AN AFFILIATE OF THE
ASSIGNOR, SUCH ASSIGNMENT SHALL NOT BE EFFECTIVE UNLESS CONSENTED TO IN WRITING
BY AGENT AND, UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
BORROWER (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED).


 


(D)                                 NOTHING CONTAINED IN THIS SECTION SHALL
PREVENT OR PROHIBIT ANY LENDER FROM ASSIGNING OR PLEDGING ALL OR ANY PORTION OF
ITS LOANS AND NOTES TO ANY FEDERAL RESERVE BANK AS COLLATERAL SECURITY PURSUANT
TO REGULATION A OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM AND ANY
OPERATING CIRCULAR ISSUED BY SUCH FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH
ASSIGNMENT OR PLEDGE SHALL RELIEVE SUCH LENDER FROM ITS OBLIGATIONS HEREUNDER.


 


(E)                                  BY EXECUTING AND DELIVERING AN ASSIGNMENT
AND ACCEPTANCE, EACH ASSIGNEE LENDER THEREUNDER WILL BE CONFIRMING TO AND
AGREEING WITH BORROWER, AGENT AND EACH OTHER LENDER PARTY THAT SUCH ASSIGNEE
UNDERSTANDS AND AGREES TO THE TERMS HEREOF, INCLUDING ARTICLE IX HEREOF.

 

68

--------------------------------------------------------------------------------


 


(F)                                    AGENT SHALL MAINTAIN A COPY OF EACH
ASSIGNMENT AND ACCEPTANCE AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF LENDERS AND THE PERCENTAGE SHARES OF, AND PRINCIPAL AMOUNT OF THE
LOANS OWING TO, EACH LENDER FROM TIME TO TIME (IN THIS SECTION CALLED THE
“REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, IN THE ABSENCE OF
MANIFEST ERROR, AND BORROWER AND EACH LENDER PARTY MAY TREAT EACH PERSON WHOSE
NAME IS RECORDED IN THE REGISTER AS A LENDER HEREUNDER FOR ALL PURPOSES.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY BORROWER OR ANY LENDER PARTY AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.  AGENT
SHALL ACT AS AGENT OF BORROWER SOLELY FOR PURPOSES OF MAINTAINING THE REGISTER
AS SET FORTH IN THIS SECTION 10.5(F).

 

Section 10.6.          Confidentiality.  Each Lending Party agrees to keep
confidential any information furnished or made available to it by any Restricted
Person pursuant to this Agreement that is financial information, information in
connection with a proposed transaction, or information marked confidential;
provided that nothing herein shall prevent any Lending Party from disclosing
such information (a) to any other Lending Party or any Affiliate of any Lending
Party, or any officer, director, employee, Agent, attorney, auditor, or advisor
of any Lending Party or Affiliate of any Lending Party, (b) to any other Person
if reasonably incidental to the administration of the credit facility provided
herein, (c) as required by any Law, (d) upon the order of any court or
administrative agency, (e) upon the request or demand of any Tribunal, (f) that
is or becomes available to the public or that is or becomes available to any
Lending Party other than as a result of a disclosure by any Lending Party
prohibited by this Agreement, (g) to the extent necessary in connection with the
exercise of any right or remedy under this Agreement or any other Loan Document,
(h) subject to provisions substantially similar to those contained in this
section, to any actual or proposed participant or assignee or any actual or
proposed contractual counterparty (or its advisors) to any securitization,
hedge, or other derivative transaction relating to the parties’ obligations
hereunder, and (i) if it is otherwise available in the public domain. 
Notwithstanding anything set forth herein to the contrary, each party to this
Agreement and each of its employees, representatives, and other Agents is hereby
expressly authorized to disclose the “tax treatment” and “tax structure” (as
those terms are defined in Treas. Reg. §§ 1.6011-4(c)(8) and (9), respectively)
of the transactions contemplated hereby and all materials of any kind, including
opinions or other tax analyses, that have been provided to it by any other party
relating to such tax treatment or tax structure.  Any Person required to
maintain the confidentiality of information described in this section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord to its own confidential information.

 


SECTION 10.7.                             GOVERNING LAW; SUBMISSION TO PROCESS. 
EXCEPT TO THE EXTENT THAT THE LAW OF ANOTHER JURISDICTION IS EXPRESSLY ELECTED
IN A LOAN DOCUMENT, THE LOAN DOCUMENTS SHALL BE DEEMED CONTRACTS AND INSTRUMENTS
MADE UNDER THE LAWS OF THE STATE OF TEXAS AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS AND THE LAWS OF
THE UNITED STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. 
CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES CERTAIN REVOLVING CREDIT
LOAN ACCOUNTS AND REVOLVING TRI-PARTY ACCOUNTS) DOES NOT APPLY TO THIS AGREEMENT
OR TO THE NOTES.  BORROWER HEREBY IRREVOCABLY SUBMITS ITSELF AND EACH OTHER
RESTRICTED PERSON TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS
SITTING IN THE STATE OF TEXAS AND AGREES AND CONSENTS THAT SERVICE OF

 

69

--------------------------------------------------------------------------------


 


PROCESS MAY BE MADE UPON IT OR ANY RESTRICTED PERSON IN ANY LEGAL PROCEEDING
RELATING TO THE LOAN DOCUMENTS OR THE OBLIGATIONS BY ANY MEANS ALLOWED UNDER
TEXAS OR FEDERAL LAW.  ANY LEGAL PROCEEDING ARISING OUT OF OR IN ANY WAY RELATED
TO ANY OF THE LOAN DOCUMENTS SHALL BE BROUGHT AND LITIGATED EXCLUSIVELY IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON
DIVISION, TO THE EXTENT IT HAS SUBJECT MATTER JURISDICTION, AND OTHERWISE IN THE
TEXAS DISTRICT COURTS SITTING IN HARRIS COUNTY, TEXAS.  THE PARTIES HERETO
HEREBY WAIVE AND AGREE NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR
OTHERWISE, THAT ANY SUCH PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT
THE VENUE THEREOF IS IMPROPER, AND FURTHER AGREE TO A TRANSFER OF ANY SUCH
PROCEEDING TO A FEDERAL COURT SITTING IN THE STATE OF TEXAS TO THE EXTENT THAT
IT HAS SUBJECT MATTER JURISDICTION, AND OTHERWISE TO A STATE COURT IN HOUSTON,
TEXAS.  IN FURTHERANCE THEREOF, BORROWER AND LENDER PARTIES EACH HEREBY
ACKNOWLEDGE AND AGREE THAT IT WAS NOT INCONVENIENT FOR THEM TO NEGOTIATE AND
RECEIVE FUNDING OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN SUCH
COUNTY AND THAT IT WILL BE NEITHER INCONVENIENT NOR UNFAIR TO LITIGATE OR
OTHERWISE RESOLVE ANY DISPUTES OR CLAIMS IN A COURT SITTING IN SUCH COUNTY.


 


SECTION 10.8.                             LIMITATION ON INTEREST.  LENDER
PARTIES, RESTRICTED PERSONS AND ANY OTHER PARTIES TO THE LOAN DOCUMENTS INTEND
TO CONTRACT IN STRICT COMPLIANCE WITH APPLICABLE USURY LAW FROM TIME TO TIME IN
EFFECT.  IN FURTHERANCE THEREOF SUCH PERSONS STIPULATE AND AGREE THAT NONE OF
THE TERMS AND PROVISIONS CONTAINED IN THE LOAN DOCUMENTS SHALL EVER BE CONSTRUED
TO CREATE A CONTRACT TO PAY, FOR THE USE, FORBEARANCE OR DETENTION OF MONEY,
INTEREST IN EXCESS OF THE MAXIMUM AMOUNT OF INTEREST PERMITTED TO BE CHARGED BY
APPLICABLE LAW FROM TIME TO TIME IN EFFECT.  NEITHER ANY RESTRICTED PERSON NOR
ANY PRESENT OR FUTURE GUARANTORS, ENDORSERS, OR OTHER PERSONS HEREAFTER BECOMING
LIABLE FOR PAYMENT OF ANY OBLIGATION SHALL EVER BE LIABLE FOR UNEARNED INTEREST
THEREON OR SHALL EVER BE REQUIRED TO PAY INTEREST THEREON IN EXCESS OF THE
MAXIMUM AMOUNT THAT MAY BE LAWFULLY CONTRACTED FOR, CHARGED, OR RECEIVED UNDER
APPLICABLE LAW FROM TIME TO TIME IN EFFECT, AND THE PROVISIONS OF THIS
SECTION SHALL CONTROL OVER ALL OTHER PROVISIONS OF THE LOAN DOCUMENTS WHICH MAY
BE IN CONFLICT OR APPARENT CONFLICT HEREWITH.  LENDER PARTIES EXPRESSLY DISAVOW
ANY INTENTION TO CONTRACT FOR, CHARGE, OR COLLECT EXCESSIVE UNEARNED INTEREST OR
FINANCE CHARGES IN THE EVENT THE MATURITY OF ANY OBLIGATION IS ACCELERATED.  IF
(A) THE MATURITY OF ANY OBLIGATION IS ACCELERATED FOR ANY REASON, (B) ANY
OBLIGATION IS PREPAID AND AS A RESULT ANY AMOUNTS HELD TO CONSTITUTE INTEREST
ARE DETERMINED TO BE IN EXCESS OF THE LEGAL MAXIMUM, OR (C) ANY LENDER OR ANY
OTHER HOLDER OF ANY OR ALL OF THE OBLIGATIONS SHALL OTHERWISE COLLECT MONEYS
WHICH ARE DETERMINED TO CONSTITUTE INTEREST WHICH WOULD OTHERWISE INCREASE THE
INTEREST ON ANY OR ALL OF THE OBLIGATIONS TO AN AMOUNT IN EXCESS OF THAT
PERMITTED TO BE CHARGED BY APPLICABLE LAW THEN IN EFFECT, THEN ALL SUMS
DETERMINED TO CONSTITUTE INTEREST IN EXCESS OF SUCH LEGAL LIMIT SHALL, WITHOUT
PENALTY, BE PROMPTLY APPLIED TO REDUCE THE THEN OUTSTANDING PRINCIPAL OF THE
RELATED OBLIGATIONS OR, AT SUCH LENDER’S OR HOLDER’S OPTION, PROMPTLY RETURNED
TO BORROWER OR THE OTHER PAYOR THEREOF UPON SUCH DETERMINATION.  IN DETERMINING
WHETHER OR NOT THE INTEREST PAID OR PAYABLE, UNDER ANY SPECIFIC CIRCUMSTANCE,
EXCEEDS THE MAXIMUM AMOUNT PERMITTED UNDER APPLICABLE LAW, LENDER PARTIES AND
RESTRICTED PERSONS (AND ANY OTHER PAYORS THEREOF) SHALL TO THE GREATEST EXTENT
PERMITTED UNDER APPLICABLE LAW, (I) CHARACTERIZE ANY NON-PRINCIPAL PAYMENT AS AN
EXPENSE, FEE OR PREMIUM RATHER THAN AS INTEREST, (II) EXCLUDE VOLUNTARY
PREPAYMENTS AND THE EFFECTS THEREOF, AND (III) AMORTIZE, PRORATE, ALLOCATE, AND
SPREAD THE TOTAL AMOUNT OF INTEREST THROUGHOUT THE ENTIRE CONTEMPLATED TERM OF
THE INSTRUMENTS EVIDENCING THE OBLIGATIONS IN ACCORDANCE WITH THE AMOUNTS
OUTSTANDING FROM TIME TO TIME THEREUNDER AND THE MAXIMUM LEGAL RATE OF INTEREST
FROM TIME TO TIME IN EFFECT UNDER APPLICABLE LAW IN ORDER TO LAWFULLY CONTRACT
FOR,

 

70

--------------------------------------------------------------------------------


 


CHARGE, OR RECEIVE THE MAXIMUM AMOUNT OF INTEREST PERMITTED UNDER APPLICABLE
LAW.  IN THE EVENT APPLICABLE LAW PROVIDES FOR AN INTEREST CEILING UNDER CHAPTER
303 OF THE TEXAS FINANCE CODE (THE “TEXAS FINANCE CODE”) AS AMENDED, FOR THAT
DAY, THE CEILING SHALL BE THE “WEEKLY CEILING” AS DEFINED IN THE TEXAS FINANCE
CODE, PROVIDED THAT IF ANY APPLICABLE LAW PERMITS GREATER INTEREST, THE LAW
PERMITTING THE GREATEST INTEREST SHALL APPLY. AS USED IN THIS SECTION THE TERM
“APPLICABLE LAW” MEANS THE LAWS OF THE STATE OF TEXAS OR THE LAWS OF THE UNITED
STATES OF AMERICA, WHICHEVER LAWS ALLOW THE GREATER INTEREST, AS SUCH LAWS NOW
EXIST OR MAY BE CHANGED OR AMENDED OR COME INTO EFFECT IN THE FUTURE.


 


SECTION 10.9.                             TERMINATION; LIMITED SURVIVAL.  IN ITS
SOLE AND ABSOLUTE DISCRETION BORROWER MAY AT ANY TIME THAT NO OBLIGATIONS ARE
OWING (OTHER THAN INDEMNITY OBLIGATIONS AND SIMILAR OBLIGATIONS THAT SURVIVE THE
TERMINATION OF THIS AGREEMENT FOR WHICH NO NOTICE OF A CLAIM HAS BEEN RECEIVED
BY BORROWER) ELECT IN A WRITTEN NOTICE DELIVERED TO AGENT TO TERMINATE THIS
AGREEMENT.  UPON RECEIPT BY AGENT OF SUCH A NOTICE, IF NO OBLIGATIONS ARE THEN
OWING, THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS SHALL THEREUPON BE TERMINATED
AND THE PARTIES THERETO RELEASED FROM ALL PROSPECTIVE OBLIGATIONS THEREUNDER. 
NOTWITHSTANDING THE FOREGOING OR ANYTHING HEREIN TO THE CONTRARY, ANY WAIVERS OR
ADMISSIONS MADE BY ANY RESTRICTED PERSON IN ANY LOAN DOCUMENT, ANY OBLIGATIONS
UNDER SECTIONS 3.2 THROUGH SECTION 3.6, AND ANY OBLIGATIONS WHICH ANY PERSON MAY
HAVE TO INDEMNIFY OR REIMBURSE ANY LENDER PARTY SHALL SURVIVE ANY TERMINATION OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.  AT THE REQUEST AND EXPENSE OF
BORROWER, AGENT SHALL PREPARE AND EXECUTE ALL NECESSARY INSTRUMENTS TO REFLECT
AND EFFECT SUCH TERMINATION OF THE LOAN DOCUMENTS.  AGENT IS HEREBY AUTHORIZED
TO EXECUTE ALL SUCH INSTRUMENTS ON BEHALF OF ALL LENDERS, WITHOUT THE JOINDER OF
OR FURTHER ACTION BY ANY LENDER.


 


SECTION 10.10.                       SEVERABILITY.  IF ANY TERM OR PROVISION OF
ANY LOAN DOCUMENT SHALL BE DETERMINED TO BE ILLEGAL OR UNENFORCEABLE ALL OTHER
TERMS AND PROVISIONS OF THE LOAN DOCUMENTS SHALL NEVERTHELESS REMAIN EFFECTIVE
AND SHALL BE ENFORCED TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW.


 


SECTION 10.11.                       COUNTERPARTS; FAX.  THIS AGREEMENT MAY BE
SEPARATELY EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES
HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED
TO CONSTITUTE ONE AND THE SAME AGREEMENT.  THIS AGREEMENT AND THE LOAN DOCUMENTS
MAY BE VALIDLY EXECUTED AND DELIVERED BY FACSIMILE OR OTHER ELECTRONIC
TRANSMISSION.


 


SECTION 10.12.                       INTENTIONALLY OMITTED.


 


SECTION 10.13.                       WAIVER OF JURY TRIAL, PUNITIVE DAMAGES,
ETC.  EACH OF THE BORROWER AND EACH LENDER PARTY HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY (A) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED
BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN
CONNECTION WITH THE LOAN DOCUMENTS OR ANY TRANSACTION CONTEMPLATED THEREBY OR
ASSOCIATED THEREWITH, BEFORE OR AFTER MATURITY; (B) WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT THEY MAY HAVE TO CLAIM OR RECOVER IN ANY
SUCH LITIGATION ANY “SPECIAL DAMAGES”, AS DEFINED BELOW, (C) CERTIFIES THAT NO
PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN

 

71

--------------------------------------------------------------------------------


 


THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (D)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION. 
AS USED IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL,
EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE
ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR
DELIVER TO ANY OTHER PARTY HERETO.


 


SECTION 10.14.                       PROCEDURE FOR INCREASES AND ADDITION OF NEW
LENDERS.  THIS AGREEMENT PERMITS CERTAIN INCREASES IN A LENDER’S COMMITMENT AND
THE ADMISSION OF NEW LENDERS PROVIDING NEW COMMITMENTS, NONE OF WHICH REQUIRE
ANY CONSENTS OR APPROVALS FROM THE OTHER LENDERS.  ANY AMENDMENT HERETO FOR SUCH
AN INCREASE OR ADDITION SHALL BE IN THE FORM ATTACHED HERETO AS EXHIBIT 10.14
AND SHALL ONLY REQUIRE THE WRITTEN SIGNATURES OF THE AGENT, BORROWER AND THE
LENDER(S) BEING ADDED OR INCREASING THEIR COMMITMENT.  IN ADDITION, WITHIN A
REASONABLE TIME AFTER THE EFFECTIVE DATE OF ANY INCREASE, THE AGENT SHALL, AND
IS HEREBY AUTHORIZED AND DIRECTED TO, REVISE THE SCHEDULE 3.1 REFLECTING SUCH
INCREASE AND SHALL DISTRIBUTE SUCH REVISED SCHEDULE TO EACH OF THE LENDERS AND
BORROWER, WHEREUPON SUCH REVISED SCHEDULE 3.1 SHALL REPLACE THE OLD SCHEDULE 3.1
AND BECOME PART OF THIS AGREEMENT.  ON THE BUSINESS DAY FOLLOWING ANY SUCH
INCREASE, ALL OUTSTANDING BASE RATE LOANS SHALL BE REALLOCATED AMONG THE LENDERS
(INCLUDING ANY NEWLY ADDED LENDERS) IN ACCORDANCE WITH THE LENDERS’ RESPECTIVE
REVISED PERCENTAGE SHARES.  EURODOLLAR LOANS SHALL NOT BE REALLOCATED AMONG THE
LENDERS PRIOR TO THE EXPIRATION OF THE APPLICABLE INTEREST PERIOD IN EFFECT AT
THE TIME OF ANY SUCH INCREASE.


 


SECTION 10.15.                       RENEWAL AND EXTENSION.  THE INDEBTEDNESS
ARISING UNDER THIS AGREEMENT IS A RENEWAL, EXTENSION AND RESTATEMENT ON REVISED
TERMS OF (BUT NOT AN EXTINGUISHMENT OR NOVATION OF) THE PRIOR INDEBTEDNESS AND,
FROM AND AFTER THE DATE HEREOF, THE TERMS AND PROVISIONS OF THE PRIOR CREDIT
DOCUMENTS SHALL BE SUPERSEDED BY THE TERMS AND PROVISIONS OF THIS AGREEMENT. 
BORROWER HEREBY AGREES THAT (I) THE PRIOR INDEBTEDNESS, ALL ACCRUED AND UNPAID
INTEREST THEREON, AND ALL ACCRUED AND UNPAID FEES UNDER THE PRIOR CREDIT
DOCUMENTS SHALL BE DEEMED TO BE INDEBTEDNESS OF BORROWER OUTSTANDING UNDER AND
GOVERNED BY THIS AGREEMENT AND (II) ALL LIENS SECURING THE PRIOR INDEBTEDNESS
SHALL CONTINUE IN FULL FORCE AND EFFECT TO SECURE THE SECURED OBLIGATIONS.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

72

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

 

 

COMFORT SYSTEMS USA, INC.,

 

Borrower

 

 

 

 

 

By:

/s/ William George, III

 

 

 

William George, III

 

 

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

Address:

 

777 Post Oak Boulevard, Suite 500

 

Houston, Texas 77056

 

Attention: William George, III

 

 

 

Telephone: (713) 830-9650

 

Fax: (713) 830-9659

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

 

HIBERNIA NATIONAL BANK,

 

Agent, LC Issuer and Lender

 

 

 

 

 

By:

/s/ Debra H. Rings

 

 

 

Debra H. Rings

 

 

Vice President

 

Address:

 

Hibernia National Bank

 

5718 Westheimer, Suite 600

 

Houston, Texas 77057

 

Attention: Debra H. Rings

 

Telephone: (713) 435-5024

 

Fax: (713) 706-5499

 

 

 

With a copy to:

 

Hibernia Southcoast Capital

 

909 Poydras Street, Suite 1000

 

New Orleans, Louisiana 70112

 

Attention: Troy Villafarra, CFA

 

Telephone: (504) 593-6126

 

Fax: (504) 593-6175

 

 

 

 

 

BANK OF TEXAS NA,

 

Lender

 

 

 

By:

/s/ Edward H. Braddock

 

 

Name:

 Edward H. Braddock

 

 

Title:

   Senior Vice President

 

 

 

 

Address:

 

 

 

Bank of Texas NA

 

5 Houston Center

 

1401 McKinney, Suite 1650

 

Houston, Texas 77010

 

Attention:

                                         

 

 

 

Telephone: (713) 289-5855

 

Fax: (713) 289-5825

 

2

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND,

 

Lender

 

 

 

 

 

By:

/s/ Amena Nabi

 

 

 

Name:  Amena Nabi

 

 

Title:  Asst. Vice President

 

 

 

Address:

 

 

 

Bank of Scotland

 

565 Fifth Avenue

 

New York, New York 10017

 

Attention: Shirley Vargas

 

 

 

Telephone: (212) 450-0875

 

Fax: (212) 479-2807

 

 

 

 

 

FIRST BANK & TRUST,

 

Lender

 

 

 

 

 

By:

/s/ Michael S. Martin

 

 

 

Michael S. Martin

 

 

Vice President, Commercial Lending

 

 

 

Address:

 

 

 

First Bank & Trust

 

9155 W. Sam Houston Parkway N.

 

Houston, Texas 77064

 

Attention: Michael S. Martin

 

 

 

Telephone: (281) 970-9636, Ext. 4022

 

Fax: (281) 970-9280

 

3

--------------------------------------------------------------------------------


 

 

RZB FINANCE LLC,

 

Lender

 

 

 

 

 

By:

/s/ Eric Salat

 

 

 

Eric Salat, Group Vice President

 

 

 

By:

/s/ Griselda Alvizo

 

 

Griselda Alvizo, Vice President

 

 

 

Address:

 

RZB Finance LLC

 

1133 Avenue of the Americas

 

16th Floor

 

New York, New York 10036

 

Attention: Pamela Flynn

 

 

 

Telephone: (212) 845-8357

 

Fax: (212) 944-2093

 

4

--------------------------------------------------------------------------------